Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18   PageID.17799   Page 1 of
                                     224




                   EXHIBIT A
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18   PageID.17800   Page 2 of
                                     224



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


  Elnora Carthan; Rhonda Kelso,
  individually and as next of friend of
  K.E.K, a minor child; Darrell and
  Barbara Davis; Michael Snyder, as
  personal representative of the Estate      Case No.: 5:16-cv-10444-JEL-MKM
  of John Snyder, deceased; Marilyn
  Bryson; David Munoz; Tiantha               Hon. Judith E. Levy
  Williams, individually and as next of      Magistrate Judge Mona K. Majzoub
  friend of T.W., a minor child; Amber
  Brown, as next of friend of K.L.D, a
  minor child; Frances Gilcreast;
  EPCO Sales, LLC; Angelo’s Coney
  Island Palace, Inc., on behalf of
  themselves and all others similarly
  situated,
                                 Plaintiffs,

                     -v-

  Governor Rick Snyder, in his
  individual and official capacities; the
  State of Michigan; the City of Flint;
  Daniel Wyant, in his individual
  capacity; Andy Dillon, in his
  individual capacity; Nick Lyon, in
  his individual capacity; Nancy
  Peeler, in her individual capacity;
  Liane Shekter-Smith, in her
  individual capacity; Adam Rosenthal,
  in his individual capacity; Stephen
  Busch, in his individual capacity;
  Patrick Cook, in his individual
  capacity; Michael Prysby, in his
  individual capacity; Bradley Wurfel,
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18   PageID.17801   Page 3 of
                                     224



  in his individual capacity; Jeff
  Wright, in his individual capacity;
  Edward Kurtz, in his individual
  capacity; Darnell Earley, in his
  individual capacity; Gerald Ambrose,
  in his individual capacity; Dayne
  Walling, in his individual and official
  capacities; Howard Croft, in his
  individual capacity; Michael
  Glasgow, in his individual capacity;
  Daugherty Johnson, in his individual
  capacity; Lockwood, Andrews &
  Newnam, P.C.; Lockwood, Andrews
  & Newnam, Inc.; Leo A. Daly
  Company; Veolia North America,
  LLC; Veolia North America, Inc.;
  Veolia Water North America
  Operating Services, LLC,

                              Defendants.




      FOURTH CONSOLIDATED AMENDED CLASS COMPLAINT FOR
     INJUNCTIVE AND DECLARATORY RELIEF, MONEY DAMAGES,
                      AND JURY DEMAND
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18                                      PageID.17802             Page 4 of
                                     224



                                          TABLE OF CONTENTS
  INTRODUCTORY STATEMENT ..........................................................................1

  JURISDICTION AND VENUE ...............................................................................5

  PARTIES ..................................................................................................................7
           A.        Plaintiffs ...............................................................................................7
           B.        Engineering Defendants .....................................................................17

           C.        Government Defendants ....................................................................25

  STATEMENT OF FACTS .....................................................................................33
           A.        Dangers From the Flint River Water Have Been Well-Known for
                     Decades ..............................................................................................33
           B.        Despite These Well-Known Dangers, Defendants Decided to Use
                     Flint River Water as the Primary Water Source for the City of
                     Flint ....................................................................................................37

           C.        The LAN Defendants Failed to Meet Their Duties of Care and
                     Competence as Design Engineers for the Flint Water Treatment
                     Plant ...................................................................................................51
           D.        Numerous Signs of the Public Health Crisis Caused By the
                     Contaminated Water Were Evident Within Weeks of the Switch .....57
           E.        The LAN and Veolia Defendants Were Asked to Evaluate the
                     Problems, But Failed to Do So Properly............................................62

           F.        The LAN and Veolia Defendants Fail to Conduct a Root Cause
                     Analysis..............................................................................................68
           G.        The LAN and Veolia Defendants’ Conclusions Made the Crisis
                     Worse .................................................................................................73

           H.        Despite the Numerous Signs of the Growing Crisis, the Government
                     Defendants Failed to Act, and Concealed Known Dangers From the
                     Plaintiffs .............................................................................................80

                                                               i
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18                        PageID.17803         Page 5 of
                                     224



          I.      Defendants’ Misconduct Has Caused the Plaintiffs to Suffer
                  Devastating Health Effects and Other Personal Injuries..................104
          J.      Defendants’ Misconduct Has Also Caused the Plaintiffs to Suffer
                  Extensive Property Damage and Monetary Losses. ........................108
          K.      Defendants’ Miscount Has Resulted in Criminal Charges and Other
                  Government Investigations ..............................................................116

          L.      Efforts to Remediate the Harms Alleged Herein Are Inadequate. ..119

          M.      Governor Snyder and MDEQ Treated Flint’s Predominantly African
                  American Citizens Differently than Other Communities in Flint. ..120
  CLASS ALLEGATIONS .....................................................................................162
  PRAYER FOR RELIEF .......................................................................................214
  DEMAND FOR TRIAL BY JURY .....................................................................215




                                                      ii
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.17804    Page 6 of
                                     224



                        INTRODUCTORY STATEMENT

       1.     This class action is pursued on behalf of about 100,000 residents and

 other Flint water users—adults, children, workers, students, business owners,

 homeowners, multi-unit property owners, and all other victims of Defendants’

 unconstitutional and unlawful conduct—who from April 25, 2014 to the present (the

 “Class Period”), have experienced and will continue to experience serious personal

 injury and property damage caused by Defendants’ deliberate, reckless, and

 negligent misconduct. Defendants caused a public health crisis by exposing

 Plaintiffs to contaminated water. Defendants also exacerbated the crisis by

 concealing and misrepresenting its scope, failing to take effective remedial action to

 eliminate it, and then lying about it to cover up their misconduct.

       2.     Two groups of Defendants are responsible for the severe harm suffered

 by the Plaintiffs. A group of engineering companies, including Lockwood, Andrews

 & Newnam, P.C. (“LAN PC”), Lockwood, Andrews & Newnam, Inc. (“LAN Inc.”),

 Leo A. Daly Company (“LAD”), Veolia North America, LLC (“Veolia LLC”),

 Veolia North America, Inc. (“Veolia Inc.”), and Veolia Water North America

 Operating Services, LLC (“Veolia Water”) are referred to collectively herein as the

 “Engineering Defendants.” A group of government officials and bodies, including

 Governor Rick Snyder, the State of Michigan, Daniel Wyant, Nick Lyon, Nancy

 Peeler, Andy Dillon, Liane Shekter-Smith, Adam Rosenthal, Stephen Busch,


                                          1
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18           PageID.17805     Page 7 of
                                     224



 Patrick Cook, Michael Prysby, Bradley Wurfel, Jeff Wright, Edward Kurtz, Darnell

 Earley, Gerald Ambrose, Dayne Walling, Howard Croft, Michael Glasgow,

 Daugherty Johnson, and the City of Flint are collectively herein referred to as the

 “Government Defendants.”

    SUMMARY OF THE ENGINEERING DEFENDANTS’ MISCONDUCT

              i.     Professional and Common Law Negligence in Engineering

 Services Related to Distribution of Water From Flint River: Plaintiffs have sustained

 serious injuries as a result of the Engineering Defendants’ professional negligence

 in their duties relating to the distribution of water from the Flint River using the Flint

 Water Treatment Plant (“FWTP”), and in failing to report the dangers associated

 with not installing proper anti-corrosive treatment when using the Flint River as a

 primary source of water.

              ii.    Professional and Common Law Negligence and Fraud in

 Declaring Flint Water Safe and Potable: Plaintiffs have sustained serious injuries

 as a result of the Engineering Defendants’ professional negligence in failing to

 properly evaluate Flint’s water system and in publicly declaring its water safe and

 potable. The Engineering Defendants failed to conduct a root cause analysis, which

 would have revealed that the pipes were corroding and causing lead, legionella, and

 other contaminates to enter residents’ homes. The Engineering Defendants also

 failed to mention that the addition of a corrosion inhibitor was necessary to


                                            2
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18           PageID.17806   Page 8 of
                                     224



 prevent these serious and well-known health issues, and mandated the usage of

 highly acidic ferric chloride, rather than advising that the pH of the water should be

 increased. The Engineering Defendants also were professionally negligent and

 committed fraud in their effort to cover up their mistakes by knowingly or recklessly

 misinforming the public about the existence and extent of the public health crisis.

      SUMMARY OF THE CONSTITUTIONAL AND CIVIL RIGHTS
    VIOLATIONS AND INJURIES CAUSED BY THE GOVERNMENTAL
                        DEFENDANTS

              iii.   Due process based on state created danger doctrine: Plaintiffs

 have sustained violations of their substantive due process rights, including their

 fundamental right to not have the state create, inflict, and/or exacerbate dangers

 through the culpable actions of public officials;

              iv.    Due process based on bodily integrity doctrine: Plaintiffs have

 sustained violations of their substantive due process rights, including their

 fundamental right to not have their bodily integrity violated;

              v.     Equal protection, race: African American Plaintiffs have

 sustained serious injuries as a result of some of the Government Defendants’

 decision to ignore the environmental laws they were charged with enforcing and

 deviate from established procedures with respect to the people of Flint—a

 community that is predominantly African American—while enforcing those laws in

 areas of the State with predominantly white populations, and their decision to deliver


                                          3
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18         PageID.17807     Page 9 of
                                     224



 a superior water product to the water users in the remainder of Genesee County

 because that community was predominately white, while at the same time

 delivering a grossly inferior water product to water users in Flint because that

 community was predominately African American;

              vi.    Equal protection, wealth: Plaintiffs have sustained serious

 injuries as a result of some of the Government Defendants’ decision to ignore the

 environmental laws they were charged with enforcing and deviate from established

 procedures with respect to the people of Flint—a community whose citizens are

 poorer as compared to the rest of the State—while enforcing those laws in more

 affluent areas of the State, and their decision to protect the health of the water users

 in the remainder of Genesee County because that community was predominately

 more affluent and at the same time disregard the health of water users in Flint

 because that community was predominately poor;

              vii.   Monell Claim: Plaintiffs have sustained violations of their

 fundamental substantive due process rights, including their right to bodily integrity,

 their right to be protected from state created danger, and their right to equal

 protection of the laws, all pursuant to the customs, policies, and/or practices of

 Defendant City of Flint;

              viii. Violation of 42 U.S.C. § 1985(3): African American Plaintiffs

 have sustained serious injuries as a result of the conspiracy of two or more of the


                                           4
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.17808     Page 10 of
                                     224



  Government Defendants to directly or indirectly conspire to violate Plaintiffs’

  constitutional rights, said conspiracy being based on invidious racial animus; and

               ix.   Violation of Elliot Larsen Civil Rights Act (“ELCRA”): African

  American Plaintiffs have sustained serious injuries as a result of their denial of the

  full and equal enjoyment of services provided by some of the Defendants because

  they were residents of a predominately African American community;

        3.     Plaintiffs sustained personal injury, property damage, economic

  damage, and emotional injury as a result of Defendants’ conduct, as described

  herein, and set forth in more detail below.

                            JURISDICTION AND VENUE

        4.     This is a civil action brought pursuant to 42 U.S.C. § 1983 seeking

  injunctive and declaratory relief together with monetary damages against the

  Government Defendants for violations of the Thirteenth and Fourteenth

  Amendments of the United States Constitution, and Title VI of the Civil Rights Act

  of 1964, 42 U.S.C. §§ 2000d, et seq.

        5.     The Court has jurisdiction pursuant to 28 U.S.C. § 1331, which

  authorizes federal courts to decide cases concerning federal questions; 28 U.S.C.

  § 1343(a)(3) and (4), which authorizes federal courts to hear civil rights cases; and

  28 U.S.C. § 2201, the Declaratory Judgment Act and supplemental jurisdiction

  pursuant to 28 U.S.C. § 1367.


                                           5
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18           PageID.17809      Page 11 of
                                     224



        6.     The Court also has diversity jurisdiction under 28 U.S.C. § 1332(d).

  The matter in controversy in this suit exceeds $5,000,000, exclusive of interest and

  costs. This is a class action in which at least one plaintiff is a citizen of the State of

  Michigan, and at least one defendant is a citizen of a different state—in particular,

  Defendant LAN, Inc. is a citizen of the State of Texas and Defendant Veolia is a

  citizen of the States of Delaware and Illinois.

        7.     The Court has personal jurisdiction over the Engineering Defendants

  because each of them have personally availed themselves of the benefits and

  protections of the State of Michigan. Each of the Engineering Defendants conducted

  business and committed torts in Michigan, by themselves and their agents and/or

  alter egos, which caused Plaintiffs to suffer severe personal and property injuries in

  Michigan. As such, the Court has personal jurisdiction over the Engineering

  Defendants pursuant to MCL 600.705 and MCL 600.715.

        8.     The Court has personal jurisdiction over the Government Defendants

  named herein as public officials of the State of Michigan, including the Emergency

  Managers, sued in their individual capacities; and public officials and employees of

  the City of Flint, sued in their official and individual capacities; the Genesee County

  Drain Commissioner, sued in his official and individual capacity; and the City of

  Flint for its customs, policies, or practices which affirmatively caused and/or

  contributed to the violations of Plaintiffs’ Constitutional rights.


                                             6
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.17810     Page 12 of
                                     224



        9.     Similarly, this Court has personal jurisdiction over the Governor of the

  State of Michigan, in his individual and official capacity, and the State of Michigan

  for prospective relief.

        10.    Venue is proper in this Court because the original injury and damage

  occurred in the Eastern District of Michigan, Defendants reside or conduct business

  in the Eastern District of Michigan, Plaintiffs reside in the Eastern District of

  Michigan and/or own property located in the Eastern District of Michigan that was

  damaged, and many of the occurrences described herein occurred in the Eastern

  District of Michigan.

                                       PARTIES

        A.     Plaintiffs
        11.    Plaintiff Elnora Carthan is a 72 year old African American widow

  who lives alone at a home she owns in Flint, Michigan where she has lived since

  1976. Throughout the Class Period, Ms. Carthan received water serviced from the

  City of Flint at her home. In April 2014, Ms. Carthan began to boil her water but

  also continued to cook with it and to wash and bathe with it. In August 2015, Virginia

  Polytechnic Institute and State University (“Virginia Tech”) tested her water for lead

  and other metals; that test revealed that the lead levels in her water vastly exceeded

  the maximum levels allowed under standards set forth by the federal Environmental

  Protection Agency (“EPA”), and were, in fact, extremely dangerous.

        12.    As a direct and proximate result of Defendants’ conduct, as set forth
                                           7
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18         PageID.17811     Page 13 of
                                     224



  herein, Ms. Carthan has suffered property damage as well as a diminution in the

  value of her property. Additionally, as a direct and proximate cause of Defendants’

  conduct, she experienced and continues to experience serious physical and

  emotional injury due to her exposure to toxic water, including but not limited to:

  skin lesions and dermatologic pathology; neurological disorders, including but not

  limited to constant exhaustion and memory loss; chronic and acute respiratory

  disorders including, but not limited to, chronic rhinitis; other significant medical

  injuries; and psychological disorders such as depression, chronic anxiety,

  posttraumatic stress disorder, and an inability to cope with normal stress. Finally, as

  a direct and proximate result of Defendants’ actions, as set forth herein, Ms. Cathan

  has further experienced property damages, as well as a diminution in the value of

  her property.

        13.       Plaintiff Rhonda Kelso, individually and on behalf of her minor child,

  “K.E.K,” suffered the following injuries. Ms. Kelso is a 54 year old African

  American woman who suffers from several disabilities including the results of a

  stroke, spastic paraparesis, and bi-polar disorder. She owns her home located in

  Flint, Michigan. She and her family have lived in that home since 1993. As a direct

  and proximate result of Defendants’ conduct, Ms. Keslo has suffered property

  damages including damages to her water pipes and a diminution in the value of her

  property. Ms. Keslo has also suffered extreme disruption, inconvenience,


                                            8
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.17812     Page 14 of
                                     224



  discomfort, and emotional distress. Ms. Kelso lives at the aforementioned home with

  her minor daughter K.E.K. who is 14 years old. K.E.K. is a special needs student in

  school and suffers from a number of disabilities including, but not limited to hearing

  impairment, cardiac problems, and developmental delays involving speech and

  language. Both Rhonda Kelso and K.E.K. drank the toxic water from April 2014

  until the autumn of 2014. They bathed, washed, and cooked with the water until at

  least November 2015.

        14.    Plaintiffs Darrell and Barbara Davis, both African American, live in

  and own a home in Flint, Michigan. Plaintiffs Barbara and Darryl Davis have

  suffered from skin problems including rashes and other medical issues, as a direct

  and proximate cause of Defendants’ conduct as alleged herein. From 2014 through

  the present, Plaintiff Barbara Davis has been employed by Flint Community

  Schools, a school district headquartered in Flint, Michigan, and has worked in

  schools with high lead levels. As a direct and proximate result of Defendants’

  conduct, while working at Holmes STEM Academy, located at 6602 Oxley Drive,

  Flint, Michigan and Eisenhower Elementary School, 1235 Pershing Street Flint,

  Michigan, two Flint Community Schools, Plaintiff Barbara Davis developed skin

  rashes from contact with contaminated water.

         15. As a direct and proximate result of Defendants’ conduct, Plaintiff

   Barbara Davis has been forced to move out of her home in Flint on several


                                           9
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18         PageID.17813     Page 15 of
                                     224



   occasions beginning in approximately August 2015 and ending in approximately

   April 2016. Thus, the family was separated with Plaintiff Darryl Davis remaining

   in Flint and his wife living in either Nevada or Louisiana. After having abated while

   away from her home, each time she returned to Flint, Ms. Davis’s skin rashes

   recurred. Plaintiffs Barbara and Darrell Davis also endured pain, suffering, and

   profound emotional distress as a result of the water contamination.

           16. Finally, as a direct and proximate result of Defendants’ conduct, the

   Davises have sustained damage to their property, including, but not limited to, costs

   associated with remediating the water service lines and plumbing as well as in the

   diminution of the value of the property. The contamination of their water supply

   has unreasonably interfered with all aspects of daily living, quality of life, and the

   use and enjoyment of the property; as a result, Mr. and Mrs. Davis have incurred

   substantial expense in coping with the inconvenience and disruption to their lives,

   including, but not limited to, the cost of bottled water, transportation, and medical

   care.

           17. Plaintiff Michael Snyder, son of John Snyder, was appointed

   Personal Representative of the Estate of John Snyder by a Genesee County

   Probate Court Judge on August 15, 2015. John Snyder died at the age of 83 on June

   30, 2015 while at McLaren Hospital in Flint. Mr. Snyder was admitted to McLaren

   Hospital because of right shoulder swelling on June 16, 2015. He was discharged


                                           10
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18       PageID.17814     Page 16 of
                                     224



   on June 25, 2015 to the home of his daughter Mary-Anne Tribble. Ms. Tribble’s

   home is located on Secluded Lane, Flint. Two days later, Mr. Snyder was

   transported by ambulance from his daughter’s home to the Linden, Michigan

   Caretel Inns for assisted living care. Mr. Snyder went to Caretel because his health

   was deteriorating. At approximately 3:45AM on June 30, 2015, Mr. Snyder was

   taken by ambulance from Caretel to the emergency room at McLaren in Flint

   because of acute respiratory failure “most likely secondary due to healthcare-

   associated pneumonia.” He passed away soon thereafter. McLaren Hospital records

   establish that Mr. Snyder had the legionella antigen in his urine. Mr. Snyder died

   because of pneumonia caused by exposure to legionella bacteria which he acquired

   through exposure to contaminated Flint River water flowing through Flint’s water

   supply.

         18. Mr. Snyder is survived by daughter Mary-Anne Tribble (DOB: July

   1951), son Michael Snyder (DOB: May 1950), son John Snyder (DOB: August

   1952), and six grandchildren. Defendants’ deliberately indifferent wrongful

   conduct as alleged in this Complaint caused the death of Mr. Snyder. The Estate of

   John Snyder and his survivors seek compensation for lost earnings and other

   economic losses such as funeral expenses and uninsured medical expenses; pain

   and suffering of the decent prior to his death, mortification, loss of society and

   companionship, and other damages flowing from Mr. Snyder’s wrongful death.


                                          11
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18         PageID.17815     Page 17 of
                                     224



         19. Plaintiff Marilyn Bryson is a 58 year old African American woman

   who has lived at the same home in Flint, Michigan for 40 years. Mrs. Bryson’s

   home has lead plumbing. During the relevant time period, Mrs. Bryson used the

   toxic water in her home for purposes that included, but were not limited to, cooking

   and bathing. Mrs. Bryson took frequent baths during the relevant time period due

   to symptoms from menopause, and noticed a strong odor in her water that would

   change from time to time. At first, her water smelled like rotten eggs and then the

   smell changed to a strong bleach-like odor. Mrs. Bryson was admitted to the

   emergency room in July 2015 with vomiting and diarrhea that had lasted for several

   weeks. During this time, Mrs. Bryson lost more than 20 pounds. She was

   subsequently diagnosed with a urinary tract infection and testing revealed E. coli.

         20. As a direct and proximate result of Defendants’ actions, as set forth

   herein, Mrs. Bryson has experienced serious physical and emotional injury due to

   her exposure to the toxic water, including but not limited to E. coli and urinary tract

   infections. Also as a direct and proximate result of Defendants’ actions, as set forth

   herein, Mrs. Bryson has suffered property damage, as well as a diminution in the

   value of her property.

         21. Plaintiff David Munoz is Hispanic and has lived in Flint, Michigan his

   entire life and has owned a home there for over 20 years. As a direct and proximate

   result of Defendants’ conduct, Mr. Munoz suffered personal and property damages


                                            12
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.17816     Page 18 of
                                     224



   as well as a diminution in the value of his property.

         22. Plaintiff Tiantha Williams, individually and on behalf of her minor

   child, “T.W.,” are both suffered the following injuries. Ms. Williams, age 40, is

   African American and the daughter of VanNessa Taylor, age 62 and the mother

   T.W., age 22 months. The Williams/Taylor family at all relevant times lived in a

   single-family home on West Genesee in Flint. Since April 25, 2014, the

   Williams/Taylor family continues to be exposed to highly dangerous conditions

   created by Defendants’ use of the Flint River as a water source, and Defendants’

   continued failure to remediate these harmful and toxic conditions. From April 25,

   2014 until approximately December 2015, members of the Williams/Taylor family,

   unaware of the toxic nature of the tap water supplied by Flint, regularly used the

   water for drinking, cooking, bathing/showering, and clothes washing. The

   Williams/Taylor family continued to consume, wash, bathe, and wash dishes and

   clothing in the water until December 2015, when the family became aware of the

   highly toxic and harmful nature of the supplied water. Prior to that time, the family

   trusted previous reports that the condition of the water was not an immediate health

   emergency. They also relied on statements about the safety of the water that were

   made in public forums.

         23. It was not until December 2015, when the city of Flint declared a State

   of Emergency, that the Williams/Taylor family stopped drinking the water;


                                           13
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18           PageID.17817   Page 19 of
                                     224



   however, Tiantha Williams and VanNessa Taylor have consistently bathed and

   showered in the water. T.W. was born on December 15, 2015, preterm, during the

   28th week of gestation. Upon birth, he stopped breathing 3 times and was revived.

   Following his birth, T.W. remained in the hospital for 1 month and 2 weeks in the

   Hurley Medical Center Neonatal Intensive Care Unite (NICU), being sustained by

   a heart monitor and oxygen therapy. After giving birth to T.W. on December 15,

   2015, Tiantha Williams was diagnosed with listeria-infected amniotic fluid.

         24. As a direct and proximate result of Defendants’ actions, as set forth

   herein, Tiantha Williams has experienced serious physical and emotional injury due

   to her exposure to the toxic water, including but not limited to listeria-infected

   amniotic fluid; hair loss, skin rashes and other skin problems; sleeping disorders;

   and psychological disorders such as depression, chronic anxiety, post-traumatic

   stress disorder, and a difficulty coping with normal stress.

         25. As a direct and proximate result of Defendants’ actions, as set forth

   herein, T.W. has experienced serious physical and emotional injury due to his

   exposure to the toxic water, including but not limited to premature birth at 28 weeks

   gestation; excessive crying and irritability; sleeping disorders; delayed physical

   development; and expressive language delay.

         26. Plaintiff Amber Brown, on behalf of her minor child, “K.L.D.,”

   suffered the following injuries. Ms. Brown is a 33 year old woman residing in Flint,


                                           14
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18         PageID.17818    Page 20 of
                                     224



   Michigan. Ms. Brown’s minor daughter, K.L.D., was born on November 28, 2014.

   During her pregnancy, Ms. Brown resided in Flint, Michigan, and used the tap water

   for drinking, cooking, and washing. As a direct and proximate result of Defendants’

   conduct, K.L.D. has experienced serious physical injury due to her exposure to the

   toxic water, including, but not limited to, heightened levels of lead in her blood.

         27. Plaintiffs Elnora Carthan, Rhonda Kelso, individually and on behalf of

   her minor child, K.E.K., Darrell and Barbara Davis, Michael Snyder, Marilyn

   Bryson, David Munoz, Tiantha Williams, individually and on behalf of her minor

   child, T.W., and Amber Brown, on behalf of her minor child, K.L.D., are referred

   to collectively herein as, “Individual Plaintiffs.”

         28. Plaintiff Frances Gilcreast resides in Mt. Morris, Michigan. FG&S

   Investments, located at 4322 E. Mt. Morris Road, Mt. Morris, Michigan 48458, is

   a partnership owned and operated by Ms. Gilcreast and her husband, Aonie

   Gilcreast. Ms. Gilcreast, through FG&S Investments, owns multiple properties in

   Flint, Michigan that are serviced by water provided by the City of Flint. As a direct

   and proximate result of Defendants’ conduct described herein, Ms. Gilcreast has

   suffered property damage, lost rental and business income, and diminution in the

   value of her properties.

         29. Plaintiff EPCO Sales, LLC (“EPCO”) is a domestic limited liability

   company located at 601 Kelso Street, Flint, Michigan 48506. EPCO is a family


                                            15
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18         PageID.17819    Page 21 of
                                     224



   owned and operated company that engineers and makes architectural and functional

   hardware products for commercial and residential buildings, and has resided at its

   current location in Flint since 1965. EPCO provides services to the residents of

   Flint at all times relevant to this Complaint. Plaintiff EPCO received its water from

   the City of Flint and paid its water bill to the City in accordance with its contract.

   In exchange, EPCO received toxic and contaminated water not fit for human use

   and consumption. As a direct and proximate result of Defendants’ conduct

   described herein, EPCO has suffered property damage as well as a diminution in

   the value of its property.

         30. Plaintiff Angelo’s Coney Island Palace Inc., (“Angelo’s Coney

   Island”) is a Michigan Corporation located at 1807 N. Franklin Avenue, Flint,

   Michigan 48506. Angelo’s Coney Island is a restaurant chain doing business in

   Flint, Michigan since 1949. Angelo’s Coney Island has been significantly injured

   in its business and property as a direct and proximate result of Defendants’ conduct,

   as set forth herein. Customer traffic at Angelo’s Coney Island and similarly situated

   restaurants dropped considerably once the issues with Flint’s water became known,

   leading to a substantial drop in revenue and profits thereby also impairing the value

   of the business. Additionally, Angelo’s Coney Island has suffered property

   damages.

         31. Plaintiffs Frances Gilcreast, EPCO, and Angelo’s Coney Island are


                                           16
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18           PageID.17820   Page 22 of
                                     224



   referred to collectively herein as, “Business Plaintiffs.” The Business Plaintiffs and

   Individual Plaintiffs are referred to collectively as, “Plaintiffs.”

         32. Plaintiff representatives have at all times relevant been residents of

   Flint, Michigan and citizens of the State of Michigan who have suffered personal

   injuries as a result of exposure to the City of Flint’s drinking water, and/or property

   owners who have had property located in Flint damaged from exposure to the City

   of Flint’s drinking water, and/or have suffered or continue to suffer economic harm

   caused by the City of Flint’s drinking water.

         33. Plaintiff representatives bring this action on behalf of themselves and a

   Class of individuals and entities who were injured in their persons or their property

   after April 25, 2014.

         34. Unless otherwise noted, the term “Plaintiffs,” as used in this

   Consolidated Amended Complaint, shall mean Plaintiffs and all members of the

   Class they purport to represent.

        B.     Engineering Defendants
        35.    Defendant LAN PC is a Michigan professional corporation with its

  principal place of business located at 1311 S. Linden Road, Suite B, Flint, Genesee

  County, Michigan 48532. In 2008, LAN PC was incorporated by LAN Inc., after it

  was retained to conduct studies and reports of a new water supply that was being

  developed for Flint, Genesee County. At this Flint location, LAN PC held itself out


                                             17
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.17821     Page 23 of
                                     224



  to the world as a LAD company. Upon information and belief, substantial amount

  of work and services provided by LAN PC were conducted at LAN Inc.’s Chicago,

  Illinois location.

         36.    Defendant LAN Inc. is a Texas corporation with its principal place of

  business in Houston, Texas. At all relevant times, LAN Inc. conducted business in

  Genesee County, Michigan through LAN PC. Per its website, LAN Inc.’s Michigan

  office is located at 1311 S. Linden Road, Suite B, Flint, Michigan 48532. LAN Inc.

  holds itself out as a full-service consulting firm offering planning, engineering, and

  program management services, including civil infrastructure engineering and

  municipal water treatment and design. At all relevant times, LAN Inc. held itself out

  to be a LAD company.

         37.    Defendant LAD is a Nebraska corporation with its principal place of

  business in Omaha, Nebraska. Per its website, LAD’s “[s]ervices are extended

  through [LAN Inc.].” LAD’s website advertises that it has “experience, creativity

  and technical experience . . . in every service we offer[,]” which includes

  “[p]lanning, architecture, engineering and interior design, and program management

  [] delivered by multidisciplinary teams hand-picked to provide the precise

  combination of expertise required for project success.” Additionally, LAD’s website

  indicates: “[a]s a multi-disciplinary firm, engineering is an integral part of our

  process from the beginning of each project. Our engineers work closely with


                                           18
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18         PageID.17822    Page 24 of
                                     224



  planners, architects and interior designers . . . . Our in-house engineers also provide

  services for engineering projects independent of architectural design services.”

        38.    The corporate structure of LAD and LAN Inc. is such that LAD exerts

  nearly unfettered control over its subsidiary. The top executives between Defendants

  are identical—Leo A. Daly, III serves as Chairman and CEO of both LAD and LAN

  Inc., and Dennis W. Petersen is the President of both. Three of LAN Inc.’s seven

  directors are high ranking LAD executives, including Mr. Daly, Mr. Petersen, and

  James B. Brader, the CFO of LAD. While LAN Inc. does not appear to retain a CFO,

  LAD’s CFO is one of LAN Inc.’s seven board members. On information and belief,

  Mr. Brader serves as the de facto CFO of LAN Inc. and controls LAN Inc.’s finances.

  LAD and LAN Inc. share offices in Houston (LAN’s principal place of business),

  Los Angeles, and Miami. The relationship between these entities is exemplified by

  the footer on the bottom of the “Final Operational Report, Trihalomethane

  Formation Concern,” which lists the author as “LAN, Lockwood, Andrews &

  Newnam, Inc. A Leo A Daly Company.” Both this document and the LAN Inc.

  website, http://www.lan-inc.com/, include the logo:




  Similarly, LAN’s Flint office boasts the following sign clearly describing it as, “A

  Leo A Daly Company”:



                                           19
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18         PageID.17823     Page 25 of
                                     224




        39.    Defendants LAN PC, LAN Inc., and LAD (collectively “LAN” or

  “LAN Defendants”) are defendants in this action based on their collective failure to

  properly place the Flint Water Treatment Plant into operation using the Flint River

  as a primary source, specifically neglecting to ensure the viability of the water source

  for use by the public; failing to insist upon and implement the necessary safeguards

  through the plant to allow the water to be safely consumed by the public; and failure

  to report the dangers associated with not installing proper anti-corrosive treatment

  when using the Flint River as a primary source of drinking water. The LAN

  Defendants worked in concert in negligently advising the government and thereby

  causing the damage alleged herein. In addition to the alter ego allegations above, the

  entities are referred to collectively because they acted in concert and their acts

  overlapped or were identical.

        40.    Defendant Veolia LLC is a Delaware Limited Liability Company with

  its principal place of business at 200 E. Randolph Drive, Suite 7900, Chicago,

  Illinois 60601.


                                            20
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18       PageID.17824    Page 26 of
                                     224



        41.    Defendant Veolia Inc. is a Delaware Limited Liability Company with

  its principal place of business at 200 E. Randolph Drive, Suite 7900, Chicago,

  Illinois 60601.

        42.    Defendant Veolia Water is a Delaware Limited Liability Company with

  its principal place of business at 101 W. Washington Street, Suite 1400 East,

  Indianapolis, Indiana 46204.

        43.    Veolia LLC, Veolia Inc., and Veolia Water design and provide water

  solutions for communities and industries across North America under the banner

  “Veolia North America.”

        44.    Non-party Veolia Environment S.A. is a French transnational

  corporation with its principal place of business at 36-38 Avenue Kleber, 75116,

  Paris, France. Veolia Environment S.A. provides its services through, and thus

  derives its revenues from, its four global divisions—water management, waste

  management, public transport, and energy services. The divisions provide its

  services across the globe, and in North America, those services are provided under

  the aforementioned moniker “Veolia North America.”

        45.    In or around 2005, Veolia Environment S.A. united these four global

  divisions under a single umbrella, and since then, has held out itself and all other

  Veolia entities to the world simply as one “Veolia.” Indeed, Veolia Environment

  S.A. adopted this simple “Veolia” branding across all of its businesses, which is


                                          21
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.17825     Page 27 of
                                     224



  evidenced on its website and press releases.

        46.    The four global divisions are composed of the subsidiaries and other

  businesses owned and otherwise controlled by Veolia Environment S.A.

        47.    Veolia Environment S.A. and its divisions also underwent a

  restructuring beginning around 2011. As described by Veolia Environment S.A.

  Chair and CEO Antoine Frerot, “[o]ur new organization is based on some simple

  principles—operating as an integrated company, establishing a single Veolia in each

  country, setting up regional management teams and strengthening corporate

  management functions.” Veolia 2013 Annual and Sustainability Report at 10. In

  other words, “[t]he new Veolia is one Veolia.” Id. at 14.

        48.    As a result, the corporate structure of Veolia Environment S.A., Veolia

  LLC, Veolia Inc., and Veolia Water (the latter three collectively, “Veolia” or “Veolia

  Defendants”) is such that Veolia Environment S.A. exerts nearly unfettered control

  over the entire Veolia empire. The Veolia Defendants hold themselves out to the

  world as a single entity, examples of which are numerous and readily observed in

  the public domain. For example, the Veolia website makes no effort to distinguish

  or advertise any distinct legal entities, instead grouping them together and

  collectively presenting themselves to the world as “Veolia.” When “Veolia”

  advertises the number of its employees and reports its annual revenue, it does so

  collectively. And Veolia markets itself as “Veolia, which is the world’s largest


                                           22
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.17826     Page 28 of
                                     224



  water services and technology company.”

         49. In Flint, Michigan specifically, a February 10, 2015 joint press release

   stated:

               The City of Flint has retained a team of urban water experts from
               Veolia North America to conduct an analysis of the city’s water
               system. Veolia, which is the world’s largest water services and
               technology company, will assess how Flint’s water is tested and
               distributed, including reviewing water treatment processes and
               operations, laboratory testing and analysis, and engineering
               reports that detail the city’s treatment and distribution systems.

        50.    And, in a February 2015 Veolia Water Quality Report, which forms

  part of the basis of Plaintiffs’ claims and has caused plaintiffs severe injuries, the

  Veolia Defendants refer to themselves simply as “Veolia.”

        51.    Upon information and belief, the Veolia Defendants are controlled by

  the same top executives and revenues are commingled and reported as one. As such,

  the Veolia Defendants disregard corporate formalities and do not adequately or

  separately capitalize each of their respective businesses.

       52.     The Veolia Defendants have abused the corporate form to avoid liability

  in this matter. Indeed, while it appears Veolia Water may have executed the subject

  contract with the City of Flint, the Veolia Defendants, together, as indistinguishable

  entities, performed services, and presented their conclusions as “Veolia.” At all

  times relevant, the Veolia Defendants have represented to the world that they are

  not distinct legal entities but rather one and the same.


                                            23
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18           PageID.17827     Page 29 of
                                     224



        53.    The Veolia Defendants collectively maintain several offices in

  Michigan, including Westland, Livonia, and Grand Rapids, where they regularly

  conduct business.

        54.    The Veolia Defendants are parties to this action based upon providing

  professionally negligent engineering services in reviewing Flint’s water system and

  declaring the water safe to drink. The Veolia Defendants worked in concert in

  negligently advising the government and thereby causing the damage alleged herein.

  In addition to the alter ego allegations herein, the entities are referred to collectively

  because they acted in concert and their acts overlapped or were identical.

       55.     Additionally, both the Veolia and LAN Defendants are parties to this

  action because, among other reasons, they were professionally negligent in several

  ways: These defendants (1) failed to conduct a root cause analysis which would have

  revealed that the pipes were corroding and causing lead and legionella to enter the

  residents’ homes; (2) failed to recognize at least several red flags that should alert a

  prudent engineer to extensive corrosion problems and lead to implementation of

  effective protective measures; (3) failed to advise the City that they were out of

  compliance with the Safe Drinking Water Act’s Lead and Copper Rule; (4) failed to

  advise the City that the addition of a corrosion inhibitor was necessary to prevent

  lead poisoning and Legionnaires’ disease; and (5) advised the City to use or even

  increase the dosage of highly acidic ferric chloride, rather than advising that the pH


                                             24
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18          PageID.17828     Page 30 of
                                     224



  of the water should be increased.

         C.     Government Defendants
         56.    All individual Defendants are sued in their individual and/or official

  capacities as indicated below.

         57.    Defendant Rick Snyder is the Governor of the State of Michigan

  (“Governor”) and is vested with executive power pursuant to Art. V, Section 1 of the

  Michigan Constitution. The Governor is responsible for the management of state

  government for the health and welfare of its citizens and residents and is sued by

  Plaintiffs and the Class in both his individual capacity for compensation for the

  Plaintiffs, insofar as his deliberate conduct constituted an abuse and/or misuse of his

  authority, and, in his official capacity, for prospective equitable relief to correct the

  harm caused and prolonged by state government and to prevent future injury. The

  Governor is sued in his individual capacity for the injuries he caused to Plaintiffs

  resulting from his deliberately indifferent deprivation of Plaintiffs’ constitutional

  and civil rights.

         58.    Defendant State of Michigan (“the State”) operates its Department of

  Environmental Quality (“MDEQ”), which is the state department primarily

  responsible for the environmental safety and health of Michigan citizens and

  residents. The State is sued for injunctive and/or prospective relief, because, acting

  through MDEQ and its employees, it caused the public health crisis at issue in this


                                            25
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18         PageID.17829     Page 31 of
                                     224



  case, concealed the harm that it caused, and has exacerbated and prolonged the

  injuries to Plaintiffs by failing to effectively remediate the harm it caused and

  concealed.

        59.    Daniel Wyant (“Wyant”) was Director of MDEQ and is sued by

  Plaintiffs in his individual capacity because he participated in the decisions that

  deliberately created, increased, and prolonged the public health crisis at issue in this

  case and participated in the concealment of the harm.

        60.    Andy Dillon (“Dillon”) was Treasurer for the State of Michigan and is

  sued by Plaintiffs in his individual capacity because he, along with the Governor,

  Jeff Wright, Dayne Walling, and Edward Kurtz, caused harm to Plaintiffs when he

  participated in the development of an interim water delivery plan in June 2013 which

  favored the predominately white Genesee County water users and discriminated

  against the water users in Flint, a predominantly African American community.

        61.    Nick Lyon (“Lyon”) was Director of the Michigan Department of

  Health and Human Services (“MDHSS”) and is sued by Plaintiffs in his individual

  capacity because he participated in the decisions that deliberately created, increased,

  and prolonged the public health crisis at issue in this case and participated in the

  concealment of the harm his department caused Plaintiffs.

        62.    Nancy Peeler (“Peeler”) was the MDHHS Director for the Program for

  Maternal, Infant and Early Childhood Home Visiting, and was the individual in

                                            26
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18         PageID.17830    Page 32 of
                                     224



  charge of MDHHS’s childhood lead poisoning program. Peeler is sued in her

  individual capacity because during her term as an MDHHS employee, she

  participated in the decisions that deliberately created, increased, and prolonged the

  public health crisis at issue in this case and participated in the concealment of the

  harm her department caused Plaintiffs.

        63.    Liane Shekter-Smith (“Smith”) was Chief of the Office of Drinking

  Water and Municipal Assistance for MDEQ, holding that position until October 19,

  2015 when she was removed from her position. Smith is sued in her individual

  capacity because during her term as Chief of Drinking Water for MDEQ, she

  approved and participated in the decisions that deliberately created, increased, and

  prolonged the public health crisis at issue in this case and participated in the

  concealment of the harm her department caused Plaintiffs.

        64.    Adam Rosenthal (“Rosenthal”) was a Water Quality Analyst assigned

  to the Lansing District Office of the MDEQ. Rosenthal is sued in his individual

  capacity because, as Water Quality Analyst for MDEQ, he approved and participated

  in, the decisions that deliberately created, increased, and prolonged the public health

  crisis at issue in this case and participated in the concealment of the harm his

  department caused Plaintiffs.

        65.    Stephen Busch (“Busch”) was District Supervisor assigned to the

  Lansing District Office of the MDEQ. Busch is sued in his individual capacity

                                           27
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18         PageID.17831     Page 33 of
                                     224



  because, as District Office Supervisor of MDEQ, he deliberately created, increased,

  and prolonged the public health crisis at issue in this case and participated in the

  concealment of the harm his department caused Plaintiffs.

         66.    Patrick Cook (“Cook”) was at all relevant times a Water Treatment

  Specialist assigned to the Lansing Community Drinking Water Unit of the MDEQ.

  Cook is sued in his individual capacity because, as Water Treatment Specialist

  District of MDEQ, he approved of, and thereby participated in, the decisions that

  deliberately created, increased, and prolonged the public health crisis at issue in this

  case and participated in the concealment of the harm his department caused

  Plaintiffs.

         67.    Michael Prysby (“Prysby”) was an Engineer assigned to District 11

  (Genesee County) of the MDEQ. Prysby is sued in his individual capacity because,

  as Engineer assigned to District 11, he approved of, and thereby participated in the

  decisions that deliberately created, increased, and prolonged the public health crisis

  at issue in this case and participated in the concealment of harm his department

  caused Plaintiffs.

         68.    Bradley Wurfel (“Wurfel”) was the Director of Communications for

  MDEQ. Wurfel is sued in his individual capacity because, as Director of

  Communications for MDEQ, he was responsible for the deliberately misleading and

  inaccurate communications that increased and prolonged the public health crisis at

                                            28
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18          PageID.17832    Page 34 of
                                     224



  issue in this case and for making false statements and providing false assurances

  which caused harm to Plaintiffs.

        69.    Jeff Wright (“Wright”) has been the Genesee County Drain

  Commissioner since 2001. Wright is sued in his individual capacity because, as the

  Genesee Country Drain Commissioner, he conspired with other Defendants to

  deprive Plaintiffs of their civil and constitutional rights and participated in and/or

  aided and abetted others to violate Plaintiffs’ rights to full and equal enjoyment of

  public services as guaranteed under the ELCRA and the Equal Protection Clause of

  the 14th Amendment, as well as the 13th Amendment to the United States

  Constitution.

        70.    Edward Kurtz (“Kurtz”) was the Emergency Manager of Flint

  appointed by the Governor in August 2012 and served in this capacity until July

  2013. Kurtz is sued in his individual capacity because, during his term as Emergency

  Manager of Flint, he deliberately created, increased, and prolonged the public health

  crisis at issue in this case and participated in the concealment of the harm he caused

  Plaintiffs. Kurtz is also sued because he conspired with other Defendants to

  deprive Plaintiffs of their civil and constitutional rights and participated in or aided

  and/or abetted others to violate Plaintiffs’ rights to full and equal enjoyment of

  public services as guaranteed under the ELCRA and the Equal Protection Clause of

  the 14th Amendment, as well as the 13th Amendment to the United States


                                            29
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18          PageID.17833     Page 35 of
                                     224



  Constitution.

        71.    Darnell Earley (“Earley”) was the Emergency Manager of the City of

  Flint appointed by the Governor on November 1, 2013 and served in this capacity

  until January 12, 2015. Earley is sued in his individual capacity because, during his

  term as Emergency Manager of Flint, he deliberately created, increased, and

  prolonged the public health crisis at issue in this case and participated in the

  concealment of the harm he caused Plaintiffs. Earley is also sued because he

  conspired with other Defendants to deprive Plaintiffs of their civil and constitutional

  rights and participated in and/or aided and abetted others to violate Plaintiffs’ rights

  to full and equal enjoyment of public services as guaranteed under the ELCRA and

  the Equal Protection Clause of the 14th Amendment, as well as the 13th Amendment

  to the United States Constitution.

        72.    Gerald Ambrose (“Ambrose”) was the Emergency Manager of the City

  of Flint appointed by the Governor on January 13, 2015 and served in this capacity

  until April 28, 2015. Ambrose is sued in his individual capacity because, during his

  term as Emergency Manager of Flint, he deliberately increased and prolonged

  the public health crisis at issue in this case and participated in the concealment of

  the harm he caused Plaintiffs. Ambrose is also sued because he conspired with other

  Defendants to deprive Plaintiffs of their civil and constitutional rights and

  participated in and/or aided and abetted others to violate Plaintiffs’ rights to full and


                                            30
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.17834     Page 36 of
                                     224



  equal enjoyment of public services as guaranteed under the ELCRA and the Equal

  Protection Clause of the 14th Amendment, as well as the 13th Amendment to the

  United States Constitution.

        73.    Dayne Walling (“Walling”) was Mayor of Flint from August 4, 2009

  until November 9, 2015 when he was unseated by Karen Weaver. Walling is sued in

  both his individual and official capacities. He is individually liable insofar as he

  personally approved of, and thereby participated in, the decisions that deliberately

  created, increased, and prolonged the public health crisis at issue in this case and

  participated in the concealment of the harm he caused Plaintiffs. Walling is also sued

  because he conspired with other Defendants to deprive Plaintiffs of their civil and

  constitutional rights and participated in and/or aided and abetted others to violate

  Plaintiffs’ rights to full and equal enjoyment of public services as guaranteed under

  the ELCRA and the Equal Protection Clause of the 14th Amendment, as well as the

  13th Amendment to the United States Constitution. Additionally, as Mayor, he was

  a policymaker for the Defendant City of Flint and as such his actions constituted

  customs, policies, and/or practices of the Defendant City of Flint, within the meaning

  of Monell.

        74.    Howard Croft (“Croft”) was Director of Public Works for the City of

  Flint. Croft is sued in his individual capacity because, as Director of Public Works,

  he approved of, and thereby participated in, the decisions that deliberately created,


                                           31
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18          PageID.17835    Page 37 of
                                     224



  increased, and prolonged the public health crisis at issue in this case and participated

  in the concealment of the harm he caused Plaintiffs.

         75.    Michael Glasgow (“Glasgow”) was Utilities Administrator for the City

  of Flint. Glasgow is sued in his individual capacity because as Utilities

  Administrator, he deliberately created, increased, and prolonged the public health

  crisis at issue in this case and participated in the concealment of the harm he caused

  Plaintiffs.

         76.    Daugherty Johnson (“Johnson”) was the Utilities Administrator for the

  City of Flint. Johnson is sued in his individual capacity because, as Utilities

  Administrator, he approved of, and thereby participated in the decisions that

  deliberately created, increased, and prolonged the public health crisis at issue in this

  case and participated in the concealment of the harm he caused Plaintiffs.

         77.    The City of Flint (“Flint”) is a municipal corporation, so authorized by

  the laws of the State of Michigan that operates Department of Public Works and

  provides water to its residents and property owners as part of its responsibilities and

  services. Flint is a Defendant because, despite the protests of a number of elected

  and appointed officials within the organization, the municipal corporation itself,

  through its policies, customs, and practices deliberately created, increased, and

  prolonged the public health crisis at issue in this case and participated in the

  concealment of the harm it caused Plaintiffs. Flint is also sued because it deprived


                                            32
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18            PageID.17836     Page 38 of
                                     224



  Plaintiffs of their civil and constitutional rights by violating Plaintiffs’ rights to full

  and equal enjoyment of public services as guaranteed under the ELCRA.

         78.    Defendants Kurtz, Earley and Ambrose as Emergency Managers, acted

  in both their individual capacities and as agents of the State of Michigan, and their

  official capacities as policy makers for Defendant City of Flint and as such their

  actions constituted customs, policies, and/or practices of Defendant City of Flint,

  within the meaning of Monell.

         79.    At all relevant times hereto, the conduct of Defendants Walling, Croft,

  Glasgow, and Johnson was pursuant to the customs, policies, and/or practices of

  Defendant City of Flint.

                               STATEMENT OF FACTS

         80.    This case arises from the tragic and preventable poisoning of the City

  of Flint. The outrageous acts and omissions of the Defendants have caused

  immeasurable and irreparable harm to Plaintiffs.

         A.     Dangers From the Flint River Water Have Been Well-Known for
                Decades
         81.    On July 8, 1897, the City of Flint passed an ordinance requiring that all

  connections with any water mains shall be made with lead pipe.

         82.    The Flint Water Treatment Plant (“FWTP”) was constructed in 1917 to

  draw water from the Flint River as the source of Flint’s drinking water for nearly 50

  years until 1964.


                                             33
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.17837      Page 39 of
                                     224



        83.    Historically, the water in the Flint River downstream of Flint has been

  of poor quality, and was severely degraded due to the presence of fecal coliform

  bacteria, low dissolved oxygen, plant nutrients, oils, and toxic substances.

        84.    As early as 1964, the U.S. Geological Survey noted high levels of

  chloride in the Flint River. Due to the concerns regarding the adequacy of the Flint

  River to provide safe drinking water, Flint evaluated alternatives for a new water

  supply, and ultimately switched providers.

        85.    On June 9, 1964, Detroit and Flint signed an initial water service

  agreement. This agreement stated that Detroit would provide water from its Lake

  Huron Intake when it completed its pipeline to Flint and that Flint would buy its

  drinking water from Detroit. This Agreement also gave Flint exclusive rights to

  distribute Detroit water throughout the rest of Genesee County. Flint did not receive

  water under this agreement until the pipeline was completed in 1967.

        86.    On December 20, 1965, Flint “mothballed” the WTP and contracted

  with the DWSD for treated water pumped along a 70-mile pipeline extending from

  Lake Huron west to Flint. Flint resold the water to the Genesee County Drain

  Commission (“GCDC”), which then resold the water to many of its wholesale and

  retail customers.

        87.    On June 28, 1973, Genesee County, acting through the County Agent,

  GCDC, agreed to “accept water as delivered from the water system of the City


                                           34
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.17838     Page 40 of
                                     224



  provided said water meets all requirements of the various State regulatory

  Agencies.” The 1973 water supply contract did not require Flint to supply the County

  with DWSD water.

        88.    The County water system mains were connected to the City system “to

  provide an adequate water supply from the City system to the County’s system….”

  In addition, the City agreed that it “shall provide water to the County system at such

  points as may be mutually agreed upon and in amounts generally sufficient to supply

  the County’s system use.”

        89.    In October 2003, the 1973 City/County water agreement was

  supplemented. The “City agree[d] to sell water to the County Agency in such

  quantities as will meet the demands of the County Agency’s customers” and “the

  County Agency agree[d]to purchase water exclusively from the City through the

  term of this Agreement or the date it may be earlier terminated …”

        90.    Until 2014, Flint water users received their water from Lake Huron via

  purchase from the Detroit Water and Sewerage Department (“DWSD”). This water

  did not require treatment through the FWTP.

        91.    During this half-century, Flint water users enjoyed safe, clean, fresh

  water in their homes, businesses, hospitals, and other places of public services.

        92.    However, since approximately the 1990s, Flint and other local

  governmental entities had growing concerns over the cost of the DWSD water


                                           35
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18           PageID.17839   Page 41 of
                                     224



  supply. Amidst these growing concerns, Flint and the other local governmental

  entities commissioned studies for alternative water supplies:

               • A 2001 report by the Department of Natural Resources noted
                 that certain businesses along the Flint River had permits to
                 discharge runoff from industrial and mining activities as well
                 as petroleum and gasoline cleanups.

               • In 2004, a technical assessment of the Flint River raised
                 concerns about using the river as a source of drinking water.
                 One of the key points from the technical assessment, entitled
                 “Source Water Assessment Report for the City of Flint Water
                 Supply—Flint River Emergency Intake,” prepared by the
                 U.S. Geological Survey, the MDEQ, and the Flint Water
                 Utilities Department, was that the Flint River was a highly
                 sensitive drinking water source that was susceptible to
                 contamination.

               • In 2006 and 2009, Flint and the local governmental entities
                 completed additional studies for alternative water supplies.
                 The 2009 study, prepared by the LAN Defendants and others,
                 evaluated two alternatives for water supply—continue to
                 purchase from DWSD, or construct a new pipeline (later
                 known as the Karegnondi Water Authority (“KWA”)
                 pipeline) from Lake Huron.

               • In 2011, Flint officials commissioned a study to determine if
                 the Flint River could be safely used by the city as the primary
                 source of drinking water. The “Analysis of the Flint River as
                 a Permanent Supply for the City of Flint, July 2011” (“2011
                 Report”), prepared by Rowe Engineering and the LAN
                 Defendants, cautioned against the use of the Flint River water
                 and the dormant FWTP. The report concluded that “water
                 from the river can be treated to meet current regulations;
                 however, additional treatment will be required than for Lake
                 Huron Water . . . . Although water from the river can be
                 treated to meet regulatory requirements, aesthetics of the
                 finished water will be different than that from Lake Huron.”
                 The study further concluded that such treatments to Flint

                                           36
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18         PageID.17840     Page 42 of
                                     224



                   River water could be done if improvements were made to the
                   FWTP. However, if used as a water supply, the study noted
                   that “a source water protection management plan should be
                   developed to . . . identify potential sources of contamination .
                   . . .”

                • The LAN Defendants also prepared an additional analysis,
                  attached to the 2011 Report as an appendix, which detailed
                  over $69 million in improvements that would have to be made
                  to ring the FWTP up to current standards. This additional
                  analysis specifically projected costs for corrosion control
                  chemicals that would be required to ensure the safety of water
                  to be drawn from the Flint River.

          93.   In 2001, the state ordered the monitoring and cleanup of 134 polluted

  sites within the Flint River watershed, including industrial complexes, landfills, and

  farms laden with pesticides and fertilizer.

          94.   Use of the Flint River as a primary drinking source was rejected in

  2011.

          B.    Despite These Well-Known Dangers, Defendants Decided to Use
                Flint River Water as the Primary Water Source for the City of Flint

          95.   Motivated principally by the actions and political and lobbying pressure

  of Wright, in 2009, the communities of Flint, Genesee County, Sanilac County,

  Lapeer County, and City of Lapeer, formed the Karegnondi Water Authority

  (“KWA”) to explore the development of a pipeline and water delivery system which

  would draw water from Lake Huron and serve as an alternative to water delivered

  by the DWSD. Former Flint Mayor Dayne Walling (“Walling”) was elected KWA’s

  Chair and Wright was selected as its CEO.

                                           37
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18       PageID.17841      Page 43 of
                                     224



        96.    Wright, in testimony to the Michigan Department of Civil Rights, said

  that he was motivated to develop an alternative water source for the County because,

  in his opinion and in the opinion of others, the DWSD operation was “the poster

  child for Detroit corruption.”

        97.    The projected construction cost of building the KWA water system was

  approximately $300 million based on the sale of 60 million gallons per day.

        98.    Flint’s share of this cost was about $85 million. The GCDC promised

  to buy 42 million gallons per day of water from KWA and ultimately Flint agreed to

  buy 18 million gallons per day with the GCDC being responsible for 65.8 % of the

  debt service and Flint responsible for 34.2% of the debt service.

        99.    To supply Lake Huron water to its contracting members, the KWA

  would be required to construct a lake water intake, 63 miles of pipe from the intake

  plant to Flint and 2 pump stations. The intake facility was financed from a $35

  million bond sale consummated in October of 2013. The KWA is authorized to draw

  up to 85 million gallons per day from Lake Huron.

        100. Unlike the finished water from DWSD, the water to be delivered to

  Flint through the KWA system would be raw, requiring considerable treatment at

  the Flint WTP.

        101. In August 2012, the Governor appointed Edward Kurtz as Flint’s

  Emergency Manager. Kurtz, who had the authority to obligate Flint to the KWA,


                                          38
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18          PageID.17842    Page 44 of
                                     224



  was allied with Wright in presenting arguments for approval to state Treasurer Andy

  Dillon (“Dillon”) and Governor Snyder. Opposing Wright and Kurtz was the DWSD

  which had a strong financial interest in maintaining Flint and the GCDC as

  customers.

        102. In November of 2012, Kurtz wrote to State of Michigan Treasurer Andy

  Dillon suggesting that Flint join the KWA due to projected cost savings over DWSD.

  This was pursuant to the Emergency Manager’s mandate to cut costs, and consistent

  with political pressure from Genesee County Drain Commissioner Jeff Wright, who

  had encouraged the formation of the KWA in 2009.

        103. Throughout 2012, DWSD presented to Kurtz, Wright, Dillon, Walling,

  and the Governor compelling arguments, based on numerous studies, demonstrating

  that from a cost and water reliability standpoint, Flint should reject Wright’s pressure

  to join KWA and continue to receive water from DWSD. Most of the discourse about

  Flint joining KWA or continuing with DWSD included Wright who consistently

  raised arguments designed to persuade Kurtz, Dillon, and the Governor that the

  DWSD cost studies were wrong.

        104. In late 2012, Dillon, reacting to Wright’s contention that the DWSD

  cost studies were wrong, requested the independent engineering firm of Tucker,

  Young, Jackson and Tull (“TYJT”) to assess whether it would be cost- effective

  for Flint to switch from water supplied by DWSD and join the KWA water


                                            39
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18       PageID.17843    Page 45 of
                                     224



  delivery system. In February 2013, TYJT concluded that it would be more cost-

  effective for Flint on both a short term and long term basis to continue to be

  supplied with water from DWSD. In an email from Treasurer Dillon to Governor

  Snyder dated March 17, 2013, Dillon noted that the KWA representatives were

  misrepresenting the benefits of the deal and that the “(r)eport that I got is that

  Flint should stay w DWSD.”

        105. Likewise, on March 26, 2013, Busch sent an email to Wyant,

  copying Shekter-Smith, discussing the risks associated with using the Flint River

  as a drinking water source for the City of Flint. Indeed, Busch stated that the

  use of Flint River water would pose increased health risks to the public,

  including a microbial risk, an increased risk of disinfection by-product

  [trihalomethanes often referred to as “Total Trihalomethanes” or “TTHM”]

  exposure, the triggering of additional regulatory requirements, and significant

  upgrades to the Flint Water Treatment Plant.

        106. On March 27, 2013, MDEQ officials, sensing that Kurtz, Wright,

  Walling, and Dillon (in spite of his earlier email suggesting that Flint should

  “stay w DWSD”) were pushing the Governor to approve the KWA deal,

  acknowledged that the decision to switch the water source for Flint was not

  based on a scientific assessment of the suitability of the Flint River water. In the

  words of MDEQ Deputy Director Jim Sygo, “[a]s you might guess we are in a


                                          40
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18     PageID.17844    Page 46 of
                                     224



  situation with Emergency Financial Managers so it’s entirely possible that they

  will be making decisions relative to cost.”

        107. On March 28, 2013, in an email from Dillon to Governor Rick

  Snyder, with copies to numerous other Treasury officials and Wyant, Dillon

  recommended that he authorize KWA going forward, even though the independent

  firm he hired to perform a cost evaluation said staying with DWSD made the most

  economic sense. Dillon wrote the Governor, explaining that, “based upon today’s

  presentations to the DEQ by the City of Flint, KWA and the engineering firm

  (Tucker Young) Treasury hired to vet the options as to whether Flint should stay

  with DWSD or join KWA, I am recommending we support the City of Flint’s

  decision to join KWA. The City’s Emergency Manager, Mayor, and City Council

  all support this decision. Dan Wyant likewise concurs and will confirm via email.”

        108. By the spring of 2013, Wright had secured 30-year commitments from

  KWA member communities—except for Flint—to purchase millions of gallons of

  water. These commitments were necessary in order to sell $280 million worth of

  bonds to finance the project.

        109. In what became known in the media as “Michigan’s Water War,”

  Wright, in March and April of 2013, turned his attention to securing Flint’s

  commitment to purchase millions of gallons of water from the KWA.

        110. Without Flint’s participation in the KWA project, Wright knew that it


                                         41
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18       PageID.17845    Page 47 of
                                     224



  was doubtful that the KWA would be able to finance the project through the sale of

  $280 million worth of bonds.

         111. It was anticipated that if the financing for the KWA project was secured

  by April of 2014, the project could be completed by the end of 2016.

         112. In order to “win the war,” Wright took on the role as Flint’s surrogate.

  For example, after the TYJT report recommended that he not authorize Flint EM

  Kurtz to sign up with KWA because staying with DWSD was a better deal for the

  people of Flint, Wright aggressively argued Flint’s case in communicating with

  Dillon and in the media.

         113. All state and local officials involved in the decision-making process

  knew that if Flint stayed with the DWSD as its source of drinking water, the Flint

  Water Treatment Plant (“FWTP” or “WTP”) would not have to be upgraded. On the

  other hand, they all knew that if Flint went with KWA, the Flint WTP would have

  to be upgraded to treat the raw water coming from Lake Huron.

         114. Governor Snyder was personally involved in the decisional process

  which led to the transition from DWSD to the KWA. Indeed, because both the City

  of Flint and the City of Detroit were under State of Michigan emergency

  management at the time, Snyder was briefed on reports from both Flint’s and

  Detroit’s emergency managers and issued directions to both managers as it related

  to the transition.


                                          42
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18       PageID.17846    Page 48 of
                                     224



        115. On April 4, 2013, Governor Snyder’s Chief of Staff Dennis Muchmore

  emailed Governor Snyder and stated that “(a)s you know, the Flint people have

  requested Dillon’s ok to break away from the DWSD.” Snyder instructed

  Muchmore, Dillon, Detroit’s Emergency Manager Kevin Orr, DWSD personnel, and

  Flint Emergency Manager Ed Kurtz to require DWSD to submit an additional offer

  to continue as Flint’s water provider before allowing Dillon to authorize the

  transition away from DWSD.

        116. Later in April, DWSD submitted a final proposal to Flint’s Emergency

  Manager Ed Kurtz and the proposal, detailed background, and financial information

  were all forwarded to Governor Snyder by his Executive Director, Allison Scott,

  with an email stating “looks like they were following your instructions.”

        117. Shortly thereafter, Brom Stiblitz, a Senior Policy Advisor in the

  Michigan Department of Treasury emailed Snyder’s Executive Director, Ms. Scott,

  and informed her that Flint’s Emergency Manager Kurtz and Detroit’s Emergency

  Manager Orr had spoken and that “Flint will not accept the last offer from DWSD.”

  Again, Ms. Scott forwarded the information to Governor Snyder in an email dated

  April 29, 2013 and stated “(l)ooks like they adhered to the plan.”

        118. Governor Snyder authorized Kurtz, through Department of Treasury

  officials, to enter into a contractual relationship with KWA for the purpose of

  supplying water to Flint beginning in mid-year 2016 or 2017.


                                          43
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18       PageID.17847     Page 49 of
                                     224



        119. Governor Snyder participated in discussions between his appointed

  Emergency Manager of Flint, Kurtz, and his appointed Emergency Manager of

  Detroit, Kevin Orr. At the time the Governor authorized Kurtz to contractually bind

  Flint to the KWA project, the Governor and State officials knew that the Flint River

  would be used as an interim source and that the use of the interim source had the

  backing of Snyder, Andy Dillon, and MDEQ Director Wyant.

        120. In June 2013, Dillon, Kurtz, Wright, and Walling developed an interim

  plan (“Interim Plan”) to use the Flint River water before KWA became operational.

  The Interim Plan would cover 2.5 years (April 25, 2014 until approximately

  December 2016).

        121. Dillon, Kurtz, Wright, and Walling knew that in 2011 the Flint River

  was professionally evaluated and rejected as a drinking source and that upgrades for

  the FWTP would cost millions.

        122. A critical part of the of the interim water plan was to shift funds that

  would have gone to DWSD to purchase finished water to the WTP upgrades which

  would enable the WTP to treat the Flint River water and then later treat the raw Lake

  Huron water delivered when KWA became operational.

        123. The Governor, in a timeline prepared by his office, confirmed that

  in June 2013, he knew that Flint River water would be used as an interim source

  of water.


                                          44
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18         PageID.17848     Page 50 of
                                     224



        124. In July of 2013, Governor Snyder reappointed Michael Brown as

  Flint’s Emergency Manager.

        125. In September 2013, after Emergency Manager Brown resigned, Darnell

  Earley was appointed by the Governor as Flint’s Emergency Manager.

        126. As Emergency Manager, Earley was, by his own admission,

  responsible for ensuring that the City of Flint was in compliance with state and

  federal laws regarding safe drinking water. In his testimony to the United States

  House Committee on Oversight and Government Reform on March 15, 2016, he

  stated “the [e]mergency [m]anager obviously is the person responsible for making

  sure that those things get done, and I’ve always accepted that.”

        127. On March 14, 2014, Brian Larkin, then associate director of the

  Michigan Governor’s Office of Urban and Metropolitan Initiatives, foretold of the

  crisis in an email to several others in the governor’s office stating, “The expedited

  timeframe,” of switching Flint’s water sources, “is less than ideal and could lead to

  some big potential disasters down the road.”

        128. Despite having been copied on an email alerting her to the

  potential dangers of switching Flint ’s water source nearly a year earlier, on

  March 20, 2014 Shekter-Smith played an integral role in ensuring that the City of

  Flint received an Administrative Consent Order that (i) required Flint to make use

  of the Flint Water Treatment Plant, (ii) attempted to prevent Flint from ever returning


                                           45
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18         PageID.17849    Page 51 of
                                     224



  to the DWSD and (iii) mandated Flint to “undertake the KWA public improvement

  project or undertake other public improvement projects to continue to use the Flint

  River, such as additional Flint Water Treatment Plant public improvements, source

  water protection public improvements, and public improvements to obtain a back-

  up water supply, in order to comply with Act 399.”

        129. Michael Glasgow, the City of Flint’s water treatment plant’s

  laboratory and water quality supervisor informed the MDEQ on April 17, 2014, that

  the FWTP was not fit to begin operations and that “management” was not listening

  to him because “they seem to have their own agenda.” Glasgow had told Rosenthal

  the day before, in the same e-mail chain, “. . . it looks as if we will be starting the

  plant up tomorrow and are being pushed to start distributing water as soon as

  possible . . . . I would like to make sure we are monitoring, reporting and meeting

  requirements before I give the OK to start distributing water.” The next day,

  Glasgow wrote Prysby and Busch of the MDEQ, that “. . . I have people above me

  making plans to distribute water ASAP. I was reluctant before, but after looking at

  the monitoring schedule and our current staffing, I do not anticipate giving the OK

  to begin sending water out anytime soon. If water is distributed from this plant in the

  next couple of weeks, it will be against my direction. I need time to adequately train

  additional staff and to update our monitoring plans before I will feel we are ready. I

  will reiterate this to management above me, but they seem to have their own agenda.”


                                           46
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18          PageID.17850    Page 52 of
                                     224



        130. Glasgow later told State investigators that he received pressure from

  superiors—particularly Defendants Johnson and Croft—to begin the switch to the

  Flint River.

        131. On April 18, 2014, Joshua Spencer, who was responsible for handling

  public relations for the City of Flint, urged the City to issue a press release stating,

  “The Tests are in. The Water is Good!;” “In an effort to dispel myths and promote

  the truth about the Flint River and its viability as a residential water resource, there

  have been numerous studies and tests conducted on its water by several different

  independent organizations;” and “For nearly 10 years Mike Glasgow has worked in

  the laboratory at the City of Flint Water Service Center. He has run countless tests

  on our drinking water to ensure its safety for public use. Mike has not only

  conducted tests on water provided to us by Detroit, but also on local water from

  nearby rivers, lakes and streams including the Flint River. When asked if over the

  last decade of he has seen any abnormalities of major concern in the water, his

  response was an emphatic, ‘No.’” Johnson told early that as an MDEQ Official, he

  was “comfortable releasing the ad.”

        132. MDEQ’s Cook signed a permit in 2014 that was the last approval

  necessary for the use of the Flint Water Treatment Plant.

        133. Beginning in June 2013 and continuing through April 25, 2014, the

  State created a dangerous public health crisis for the users of Flint tap water when it


                                            47
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18         PageID.17851    Page 53 of
                                     224



  and Kurtz and Earley ordered and set in motion the use of highly corrosive and toxic

  Flint River water knowing that the FWTP was not ready.

        134. For at least a year prior thereto, the State knew that using the Flint River

  water was dangerous and could cause serious public health issues.

        135. In addition, recognizing that WTP could not process water for both

  Flint and Genesee County, a group of people including Wright, Dillon, and Walling

  decided that the people of Flint would receive its drinking water from the Flint River

  and that the out-county residents would continue to receive water directly from

  DWSD.

        136. At the time that this decision was made, the County and City water

  systems were physically connected so that the WTP could have processed drinking

  water from the Flint River and delivered to the County customers.

        137. The City and County operated their water systems jointly. Wright was

  in control of the County side of the jointly operated water systems and Walling,

  Kurtz, Ambrose, and Earley, together with the Governor and Treasure Dillon

  exercised control over the Flint side of the combined water systems during the

  relevant time. Moreover, the two water systems were operated for decades as a

  unified system. Because the two systems were physically connected, the County

  could have been the recipient of the Flint River water output from the WTP. And

  because of the joint operation of the combined water systems, each of these officials


                                           48
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18           PageID.17852   Page 54 of
                                     224



  played a role in the decision to provide the predominately African American Flint

  community with the high risk water and provide the predominately white customers

  of the County with the safe water from DWSD.

        138. Wright had apparent contractual authority over the water supply

  choices that were made in 2013 and 2014. Wright, in a April 1, 2014 Official

  Statement to prospective bond purchasers stated, “[i]nasmuch as the County Agency

  has a valid contract with Flint for the supply of water via DWSD, Flint is

  contractually obligated to continue to purchase water from DWSD in order to supply

  water to the County Agency. This may be accomplished, notwithstanding Flint

  utilizing the Flint River for a water source, by Flint continuing to purchase water

  from DWSD and directing the water to be transmitted directly to the County Agency

  by isolation valves currently installed in the Flint System.”

        139. In the same Official Statement, Wright noted that the County entered

  into contract negotiations with DWSD to secure water directly from DWSD. Wright

  noted that during the interim period DWSD had agreed to supply water to the County

  via Flint without a contract being in place.

        140. Despite Wright’s statement, the 1973 water supply contract between

  the City and County required the City to supply drinking water to the County which

  met regulatory standards. The contract did not require the City to sell to the County

  DWSD water.


                                           49
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.17853     Page 55 of
                                     224



        141. In his Official Statement, Wright points out that Flint negotiated an

  administrative consent order (“ACO”) with MDEQ—discussed further below—that

  permitted the temporary use of the Flint River and that the ACO required Flint to

  upgrade the WTP and eventually become part of the KWA.

        142. Wright believed the KWA project, as he envisioned it, would not

  materialize without Flint’s participation. The Home Rule debt limit prohibited

  Flint’s participation in the bond sale unless an “emergency” could be created.

        143. Wright, with the assistance of Emergency Manger’s Earley and

  Ambrose, created an “emergency” which required a “sweetheart” ACO to be

  developed.

        144. The State of Michigan has alleged in criminal indictments that the ACO

  process was a fraudulent scheme designed to move Flint into Wright’s KWA project

  and to permit the issuance of bonds to cover Flint’s share of the debt service.

        145. According to the criminal indictment of Emergency Manager’s Darnell

  Early and Gerald Ambrose, they allegedly participated in a process that allowed the

  use of bonds to fund the construction of the KWA pipeline despite Flint’s problem

  with its high debt level.

        146. The City of Flint, with MDEQ approval, used an exception to state law

  by claiming the bonds were needed to fund an emergency cleanup of a retention

  pond, when in fact the funds were intended to pay for Wright’s KWA project.


                                           50
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.17854   Page 56 of
                                     224



        147. During that time, Early and others actively worked in various fashions

  to discourage a return to using water produced by the Detroit Water and Sewer

  Department, required the use of Flint River water through a Flint Water Treatment

  Plant, that was deemed unready for service by several people involved with its

  management, and to ensure the construction of the KWA.

        C.     The LAN Defendants Failed to Meet Their Duties of Care and
               Competence as Design Engineers for the Flint Water Treatment
               Plant
        148. On June 10, 2013, the LAN Defendants submitted a proposal to Flint

  for upgrading the FWTP entitled “Flint Water Treatment Plant Rehabilitation –

  Phase II.” The proposal was to make “improvements . . . intended to help the City

  operate[] the plant on a full time basis using the Flint River.” The proposal was

  signed by J. Warren Green, Professional Engineer (Project Director) and Samir F.

  Matta, Professional Engineer (Senior Project Manager).

        149. The LAN Defendants claimed in their proposal that their “staff has the

  knowledge, expertise and the technical professionals to handle all aspects of the

  projects. Our staff has firsthand knowledge of the [FWTP] . . . .”

        150. The proposal included the following relevant sections:

               a.    A “Scope of Services” section that stated the “project
                     involves the evaluation and upgrade of the Flint Water
                     Plant to provide continuous water supply service to the
                     City of Flint (Flint) and its customers.” The upgrades and
                     improvements would allow the use of the Flint River as a
                     water supply.

                                          51
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18         PageID.17855     Page 57 of
                                     224




               b.     A “Standards of Performance” section where the LAN
                      Defendants “agree[d] to exercise independent judgment
                      and to perform its duties under this contract in accordance
                      with sound professional practices.” As part of the
                      proposal, it was understood that Flint was relying upon the
                      professional reputation, experience, certification, and
                      ability of the LAN Defendants.

        151. In or around June 2013, Flint formally retained the LAN Defendants as

  the design engineer for improvements and upgrades to the FWTP for the treatment

  of new water sources, including both the Flint River and the KWA pipeline. In

  deciding to proceed with the transition to the Flint River, the City of Flint noted the

  LAN Defendants’ “extensive experience in this field,” and relied upon the LAN

  Defendants’ identification of the “engineering, procurement, and construction

  needs” for the project. Although the City recognized that water from the Flint River

  “would be more difficult to treat,” the City concluded, based on LAN’s

  recommendations, that the Flint River was “viable as a source” of the City’s

  water. LAN continued to advise the City with respect to its transition to the Flint

  River through 2015, and ultimately was paid more than $3.8 million for its

  engineering services.

        152. Upon information and belief, there were no bids submitted by the LAN

  Defendants or any other firm for this work, nor were any other firms considered for

  this work. The contract was awarded without competitive bidding.

        153. On June 29, 2013, LAN met with representatives of Flint,

                                           52
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18         PageID.17856   Page 58 of
                                     224



  representatives of the Genesee County Drain Commissioners Office and the MDEQ

  to discuss:

                a.   Using the Flint River as a water source;

                b.   The ability to perform the necessary upgrades to the
                     FWTP;

                c.   The ability to perform quality control;

                d.   The ability for Flint to provide water to Genesee County;

                e.   The ability to meet an April or May 2014 timeline; and

                f.   Developing a cost analysis.

        154. According to incomplete meeting minutes, “the conversation was

  guided with focus on engineering, regulatory, and quality aspects . . .” of the items

  previously referenced, and the following determinations were made:

                a.   The Flint River would be more difficult to treat, but was
                     viable as a source;

                b.   It was possible to engineer and construct the upgrades
                     needed for the treatment process;

                c.   It was possible to perform quality control “with support
                     from LAN engineering which works with several water
                     systems around the state, quality control could be
                     addressed[;]”

                d.   FWTP did not have the capacity to treat and distribute
                     sufficient water to meet the needs of Flint and Genesee
                     County;

                e.   There were many obstacles to overcome, but completion
                     by the April or May 2014 timeline was reachable; and

                                          53
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18       PageID.17857     Page 59 of
                                     224




               f.    The next steps were for the LAN Defendants to present
                     Flint with a proposal that would include engineering,
                     procurement, and construction needs for the project along
                     with cost estimates.

        155. LAN was directly involved in conversations about the potential for lead

  contamination following the switch. According to a September 3, 2015 email with

  the subject “Flint Water,” sent to Warren Green and Samir Matta of LAN, along

  with various city and state officials, Public Works Director Howard Croft addressed

  concerns about the amount of lead found in the water, stating, “[a]t the onset of our

  plant design, optimization for lead was addressed and discussed with the engineering

  firm and with the DEQ.”

        156. Since 1965, the FWTP served as a secondary and backup water supply

  system to the DWSD. Typically, a secondary supply for a public water system would

  be needed only during emergency situations, and is normally designed for short-term

  operation such as providing the average daily demand for only a few days.

        157. Upon information and belief, the FWTP was previously upgraded in or

  around 2004 in order to allow it to operate for an extended short-term period (i.e.,

  approximately 6 weeks) because of a perceived high risk that the DWSD supply

  would fail and remain out of service for an extended duration.

        158. Due to the aforementioned 2013 agreement, the FWTP needed

  upgrading to operate on a full-time basis, otherwise it would be unable to provide


                                          54
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.17858    Page 60 of
                                     224



  the citizens of Flint with sufficient quantities of water.

        159. In April of 2014, the LAN Defendants, Flint, and MDEQ officials

  addressed and discussed optimization for lead, and they decided that having more

  data was advisable before implementing an optimization method.

        160. On April 9, 2014, the City received the necessary permits from MDEQ

  to draw Flint River water for distribution as the supply source for its water

  distribution system during the multi-year transition to the new KWA facility.

        161. Despite receiving these permits, the Flint water system was not

  prepared for the switch to Flint River water. The Flint River was contaminated with

  rock-salt chlorides washed into the river from road surfaces over the course of many

  harsh Michigan winters. The level of chlorides in the Flint River was eight times the

  levels provided in DWSD water. Chlorides are highly corrosive, and must be

  neutralized with anticorrosive agents, such as phosphates, before entering public

  water systems. It is well known that corrosive water that is not properly treated

  results in the corrosion of pipes, such that the metals in the pipes, including lead,

  will leach into drinking water.

        162. The LAN Defendants knew, if not recommended, that the FWTP would

  begin drawing water from the Flint River later that month that would not be treated

  with anti-corrosive measures. Moreover, the potential consequences in endangering

  the public health as a result of not using anti-corrosive treatments when using water


                                            55
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18         PageID.17859    Page 61 of
                                     224



  from the Flint River as the primary source were or should have been well-known

  and foreseeable to the LAN Defendants, engineering firms that, according to their

  website, were a “national leader in the heavy civil infrastructure engineering

  industry,” “one of the most respected engineering firms in the United States today,”

  and “a recognized leader in the industry with a rich history of serving a diverse group

  of heavy civil infrastructure clients across the country.”

        163. From July of 2013 through April of 2014, the LAN Defendants

  provided professional engineering services associated with the switch from the

  DWSD to the FWTP, but failed to meet their duty of care and competence. The LAN

  Defendants were responsible for providing engineering services to ensure that the

  FWTP was equipped to treat water from each of its new sources. The LAN

  Defendants’ actions facilitated the transfer of Flint’s water source to river water

  without proper corrosion control treatment. The improvement and upgrade plans to

  the FWTP were approved by MDEQ in April of 2014 pursuant to plans and

  specifications signed and sealed by the LAN Defendants. Further, the LAN

  Defendants, as Flint’s outside contractor, had a duty to recognize the need for

  corrosion control and advise that it should be implemented. Yet, incredibly, at the

  time of the switch to Flint River water, no phosphates were being added to the water

  supply. In fact, nothing whatsoever was being done to account for the corrosive

  nature of the Flint River water. Moreover, the LAN Defendants did not require water


                                           56
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18          PageID.17860    Page 62 of
                                     224



  quality standards to be set for the Flint River water that would be delivered to Flint’s

  residents and property.

        D.     Numerous Signs of the Public Health Crisis Caused By the
               Contaminated Water Were Evident Within Weeks of the Switch
        164. On April 25, 2014, Flint officially began using the Flint River as its

  primary water source, despite the fact that the proper preparations had not been made

  and Glasgow had warned that the FWTP was not ready.

        165. Within weeks of switching water sources, complaints began to pour in

  from residents regarding the smell, taste, and color of the drinking water.

        166. Indeed, as early as May 15, 2014, within two weeks of the switch to

  Flint River water, Shekter-Smith had received numerous citizen complaints,

  including one forwarded from the EPA’s Jennifer Crooks regarding rashes caused

  by the new water.

        167. In June 2014, citizen complaints about contaminated water continued

  without the State doing anything to address these complaints. Many Flint water users

  reported that the water was making them ill.

        168. On August 14, 2014, Flint’s water tested above legal limits for total

  coliform and E. coli bacteria. The City issued boil water advisories on August 16,

  2014 and September 5, 2014 in response.

        169. To address the bacteria problem, the water was treated with additional

  chlorine. However, as has been well known for decades, in corroded pipes, chlorine

                                            57
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18         PageID.17861     Page 63 of
                                     224



  preferentially reacts with the bare metal instead of attacking solely bacteria. The

  addition of substantial amounts of chlorine to a water supply was thus ineffective in

  treating bacteria—so more chlorine was added.

        170. The use of chlorine to disinfect water produced various disinfection

  byproducts, including trihalomethanes (“TTHM”). When bare pipes are not

  protected with a corrosion control protocol, more chlorine yields more TTHM.

        171. Immediately after the discovery of Flint’s bacterial problems, it was

  apparent that Flint’s TTHM levels were high. This should have been a red flag that

  the steel in the pipes had been laid bare by the high salt concentrations the water

  pumped from the Flint River.

        172. Moreover, PowerPoint slides circulated among MDEQ officials—

  including Busch, Prysby, and Rosenthal—in March and April 2015 showed that

  MDEQ officials knew as early as May 2014 that the water contained TTHM levels

  above the EPA’s maximum contaminant level. According to the presentation, the

  City and MDEQ had also been receiving complaints about the water for some time,

  including about the water’s taste, odor, color, and that it was causing rashes but this

  failed to prompt any action.

        173. As officials were beginning to assess the extent of Flint’s TTHM

  problems, another problem emerged in the summer of 2014—the Michigan

  Department of Health and Human Services (MDHHS) reported an outbreak of


                                           58
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18         PageID.17862     Page 64 of
                                     224



  Legionnaires’ disease—another red flag.

        174. Legionnaires’ disease is a severe form of pneumonia which, when

  treated early enough, has a mortality rate of 20%; if left untreated, the rate rises to

  80%. Infection in humans occurs when water droplets contaminated with legionella

  bacteria are inhaled or when water-containing legionella enters the trachea.

  Extensive studies of legionella have established that the pathogen enters the water

  supply when the “bio-film” protecting pipes is stripped away—which is exactly what

  happened when the River’s corrosive water entered the City’s pipes.

        175. In October 3, 2014, an email from Jason Lorenz, the Public Information

  Officer for the City of Flint, informed Ambrose and later Earley about the spike in

  cases of Legionnaires’ disease. Earley responded to the email chain disclaiming any

  connection between the outbreak and Flint’s water, writing that the City’s “message”

  should be that the outbreak was “an internal issue at McLaren [Hospital] that they

  are working on with our assistance, not a Flint water problem that we are trying to

  resolve.” Statements made to the Michigan Attorney General’s Office as part of its

  investigation into the crisis show that “MDHHS personnel were not in agreement

  with Earley[’s] ‘message.’”

        176. In addition to a rise in the reported incidence of Legionnaires’ disease,

  MDHHS first noted another potential problem related to Flint’s water in September

  2014—lead poisoning rates “were higher than usual for children under age 16 living


                                           59
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18          PageID.17863    Page 65 of
                                     224



  in the City of Flint during the months of July, August and September, 2014.”

        177. As early as October 1, 2014, it was known that one of the causes of the

  bacterial contamination was the existence of iron pipes in the City’s water

  distribution system.

        178. Most of Flint’s 550 miles of water mains are now over 75 years old and

  constructed of cast iron piping. Cast iron pipe is subject to internal corrosion, called

  tuberculation, which causes buildup on the pipe interior, leading to water quality

  issues, reduced flow and pressures, and leakage. Tuberculation also encourages the

  development of biofilms, layers of bacteria that attach to the interior pipe wall.

        179. On October 13, 2014, General Motors ceased the use of Flint River

  water at its engine plant because of fears that it would cause corrosion due to high

  levels of chloride.

        180. Governor Snyder’s senior executive staff was immediately aware of the

  ramifications of GM’s decision and the adverse health effects confronting the

  citizenry of Flint. In an email written only the day after GM’s decision to withdraw

  from Flint River-sourced water, Deputy Legal Counsel and Senior Policy Advisor

  to the Governor Valerie Brader wrote:

        Now we are getting comments about being lab rats in the media, which
        are going to be exacerbated when it comes out that after the boil water
        order, there were chemicals in the water that exceeded health-based
        water quality standards. I think we should ask the EM to consider
        coming back to the Detroit system in full or in part as an interim
        solution to both the quality, and now the financial, problems that the

                                            60
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18       PageID.17864     Page 66 of
                                     224



        current solution is causing.

  Brader’s email was addressed to Dennis Muchmore, Governor Snyder’s Chief of

  Staff, Michael Gadola, the Governor’s Legal Counsel and Jarrod Agen, the

  Governor’s Communications Director. Brader also noted that she intentionally did

  not distribute her email to officials at MDEQ to keep the communication secret and

  hidden under the Freedom of Information Act. But she noted that she had been in

  touch with MDEQ officials to brief Flint’s Emergency Manager “directly on the

  water quality issues.”

        181. Richard Baird, Governor Snyder’s “Transformation Manager” and

  close confidant, who also received a copy of Brader’s email, was then present for a

  conference call with Earley during which Earley rejected the idea of returning to the

  Detroit Water & Sewer Department.

        182. The following day, Governor Snyder’s Legal Counsel Michael Gadola

  issued a more frank assessment of the health issues associated with using the Flint

  River as the drinking water source for the population of Flint calling its use

  “downright scary.” Gadola advised that, “[t]hey should try to get back on the Detroit

  system as a stopgap ASAP before this thing gets too far out of control.”

        183. On December 31, 2014, the first round of lead monitoring showed

  results exceeding the Lead and Copper Rule’s action levels for lead, 15 parts per

  billion. Worse yet, these samples were not drawn from the highest risk homes as


                                          61
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18         PageID.17865     Page 67 of
                                     224



  required by the Lead and Copper Rule.

        184. In January 2015, David Murray, Governor Snyder’s deputy press

  secretary, saw an email from Wurfel stating, “I don’t want my director to say

  publicly that the water in Flint is safe until we get back the results of some county

  health department of epidemiological trace-back work on 41 cases of Legionnaires’

  disease in Genesee County since last May.”

        185. On January 9, 2015, University of Michigan-Flint water tests revealed

  high lead levels in two locations on campus, causing the university to turn off certain

  water fountains.

        186. That same day, Earley refused to return to DWSD water, according to

  the Attorney General’s investigation into the crisis.

        187. In addition to these events, the City conducted six (6) sampling events

  on the corrosivity of the “treated” drinking water that occurred either before or

  concurrently with the creation of reports by the Engineering Defendants. The

  sampling events were in May 2014, August 2014, October 2014, February 2015,

  May 2015, and August 2015. The sampling results all showed that the drinking water

  was very corrosive, and yet none of the reports produced by the Engineering

  Defendants mentioned these sampling results.

        E.     The LAN and Veolia Defendants Were Asked to Evaluate the
               Problems, But Failed to Do So Properly
        188. In November of 2014, the LAN Defendants were on actual notice of

                                           62
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.17866       Page 68 of
                                     224



  the need to assess the factors contributing to high TTHM levels following the water

  source change because the LAN Defendants were engaged to evaluate this issue by

  Flint and provide a report of its findings, which they did in August of 2015.

        189. The LAN Defendants issued a 20-page Operational Evaluation Report

  on November 26, 2014, intended to address compliance with EPA and MDEQ

  operations and regulations. The LAN Defendants entirely failed to address the

  hazard of lead associated with the corrosive water flowing through the pipes, at least

  half of which were made of lead.

        190. The Veolia Defendants submitted to Flint their “Response to Invitation

  to Bid for Water Quality Consultant,” Proposal No. 15-573. The Veolia Defendants

  proposed to provide a “complete solution to address the immediate reliability and

  operational needs” of Flint’s water system.

        191. Flint had requested engineering services:

               a.    To review and evaluate “the City’s water treatment
                     process . . . and procedures to maintain and improve
                     water quality”;

               b.    To develop and report with recommendations “to
                     maintain compliance with both State of Michigan and
                     federal agencies”; and

               c.    To assist the City in implementing the recommendations.

        192. The Veolia Defendants, however, responded that “addressing the

  fundamental issues concerning water quality compliance and operational reliability


                                           63
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18          PageID.17867     Page 69 of
                                     224



  is much more complex than the recommendations study and advisory services

  outlined [in City of Flint’s request].” The Veolia Defendants proposed to respond to

  Flint’s requested scope of work by:

                  a.   Calibrating “daily water quality samples with the City’s
                       hydraulic model”;

                  b.   Refining “the operational strategies for the plant and
                       distribution system”;

                  c.   Coordinating “daily efforts across plant, operations and
                       maintenance staff”; and

                  d.   Alleviating “continued concerns from the public
                       communications process.”

        193. In February of 2015, the Veolia Defendants were hired through a

  resolution that incorporated a standard of performance clause, which stated that “the

  City is relying upon the professional reputation, experience, certification, and ability

  of [Veolia].”

        194. The Veolia Defendants’ task was to review Flint’s public water system,

  including treatment processes, maintenance procedures, and actions taken. As water

  treatment professionals, the Veolia Defendants had an opportunity to catch what the

  LAN Defendants had missed or refused to warn about—corrosive water was being

  pumped through lead pipes into the homes of Flint residents without corrosion

  control.

        195. On February 10, 2015, the Veolia Defendants and the City issued a


                                            64
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.17868    Page 70 of
                                     224



  joint press release to the community at large, indicating that Veolia was an “urban

  water expert” in “handling challenging river water sources” and that it would be

  evaluating all of the City’s water treatment processes.

        196. The press release contained no limitation on the Veolia Defendants’

  scope of work. David Gadis, the Vice President of Veolia North America’s

  Municipal & Commercial Business stated, “We understand the frustration and

  urgency in Flint[.] We are honored to support your community with our technical

  expertise so that together we can ensure water quality for the people of the city of

  Flint.” He continued, “We have extensive experience handling challenging river

  water sources, reducing leaks and contaminants and in managing discolored water.”

  Based on these representations, the people of Flint had every reason to rely on the

  Veolia Defendants’ subsequent representations of safety.

        197. On February 12, 2015, Rob Nicholas, Veolia’s Vice President stated:

  “We’re going to look at the numbers, we’re going to look at the plant, we’re going

  to decide how the equipment’s functioning, look at the raw water, look at the

  finished water, decide how it’s getting through the pipe to the house, and from that,

  decide how to fix each of those problems as we go forward.”

        198. Despite its representations that it would conduct a thorough, all-

  encompassing review of the Flint Water system, it took Veolia only 6 days to issue

  an interim report on its findings, which it presented to a committee of Flint’s City


                                          65
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18          PageID.17869     Page 71 of
                                     224



  Council on February 18, 2015. Per the interim report, the only issue not in the Veolia

  Defendants’ scope of study was “why the change from [Lake Huron water via the

  Detroit system pipeline to Flint River water] or the history of the utility.”

        199. In the interim report, the Veolia Defendants indicated that Flint’s water

  was “in compliance with drinking water standards.” It also noted that “[s]afe

  [equals] compliance with state and federal standards and required testing.” The

  Veolia Defendants effectively declared publicly that Flint’s water was safe.

        200. The Veolia Defendants’ interim report also noted that the discoloration

  in Flint’s water “raises questions,” but “[d]oesn’t mean the water is unsafe.” It noted

  that among the Veolia Defendants’ “next steps” were to “carry out more detailed

  study of initial findings” and “[m]ake recommendations for improving water

  quality.”

        201. In response to potential questions about “[m]edical problems,” the

  Veolia Defendants’ interim report dismissively claimed that “[s]ome people may be

  sensitive to any water.”

        202. Veolia issued its final “Water Quality Report” dated March 12, 2015.

        203. In the final report, the Veolia Defendants noted that it had conducted a

  “160-hour assessment of the water treatment plant, distribution system, customer

  services and communication programs, and capital plans and annual budget.” The

  final report claims that “a review of water quality records for the time period under


                                            66
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.17870     Page 72 of
                                     224



  our study indicates compliance with State and Federal water quality regulations.”

        204. The final report states that “the public has also expressed its frustration

  of discolored and hard water. Those aesthetic issues have understandably increased

  the level of concern about the safety of the water. The review of the water quality

  records during the time of Veolia’s study shows the water to be in compliance with

  State and Federal regulations, and based on those standards, the water is considered

  to meet drinking water requirements.”

        205. Specifically addressing the lack of corrosion control, the final report

  notes that “[m]any people are frustrated and naturally concerned by the discoloration

  of the water with what primarily appears to be iron from the old unlined cast iron

  pipes. The water system could add a polyphosphate to the water as a way to

  minimize the amount of discolored water. Polyphosphate addition will not make

  discolored water issues go away. The system has been experiencing a tremendous

  number of water line breaks the last two winters. Just last week there were more

  than 14 in one day. Any break, work on broken valves or hydrant flushing will

  change the flow of water and potentially cause temporary discoloration.”

        206. Therefore, in addition to missing the connection between the lack of

  corrosion control and lead contamination, the Veolia Defendants made a permissive

  “could” suggestion aimed only at reducing aesthetic deficiencies while suggesting

  that Flint’s drinking water met all applicable requirements and was safe to drink.


                                          67
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.17871     Page 73 of
                                     224



        207. In fact, not only did the report fail to discuss lead corrosion, the use of

  polyphosphate, as suggested, only deals with iron corrosion and could worsen lead

  corrosion.

        208. As a result of the LAN and Veolia Defendants’ actions, the residents

  of Flint, including Plaintiffs, were exposed to much greater amounts of poisonous

  water, and for a much longer time.

        F.     The LAN and Veolia Defendants Fail to Conduct a Root Cause
               Analysis
        209. Both the LAN and Veolia Defendants were hired to ensure Flint’s

  water system was protective of human health and compliant with federal and state

  environmental statutes. In February 2015, the LAN Defendants issued their report

  “Trihalomethane Formation Concern,” and on March 12, 2015, the Veolia

  Defendants issued their report, “Flint Michigan Water Quality Report.” Critically

  absent from both reports was a root cause analysis of why the high TTHM levels

  existed. A root cause analysis is the standard process used by engineers to determine

  the origin, case and interrelationship of events. It is a standard practice used by

  environmental, health, safety, and infrastructure engineers whenever an adverse

  event occurs. Understanding why an event occurred is critical to developing

  effective recommendations for dealing with an event. It is important to note that a

  root cause analysis would not have required invasive testing, just consideration of

  the facts known to date and drawing a conclusion about their interrelationship. Had

                                          68
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18         PageID.17872       Page 74 of
                                     224



  such an analysis been done, the consultants would have discovered the corrosion of

  the pipes, and the presence of lead and legionella in the water system.

        210. The causal relationship of events leading to the high TTHM levels is

  not complex science. It is widely known in the scientific community that:

               • Road salt from decades of deicing contaminates northern
                 rivers such as the Flint River;

               • Road salt contains chloride, which is highly corrosive to
                 steel and lead pipes and that such pipes are used throughout
                 Michigan and Flint;

               • Chloride strips pipes of protective surfaces which frees
                 legionella and lead;

               • Urban rivers contain high levels of E. coli;

               • While chlorine is effective in treating E. coli, it becomes far
                 less effective when bare metal has been exposed because
                 the chlorine preferentially reacts with the metal;

               • The need to add excessive chlorine is indicates that bare
                 metal has been exposed, and that corrosion is occurring; and

               • Excessive chlorination causes high TTHM levels.

        211. The failure of the LAN and Veolia Defendants to conduct a root cause

  analysis recognizing the corrosion’s role in Flint’s water problems is truly

  inexplicable because as detailed above all of these events had been highly publicized

  before they issued their report:

               • The Flint River had been highly impacted by road salt for
                 decades—the river had eight times more salt than water

                                           69
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18         PageID.17873     Page 75 of
                                     224



                  supplied by the DWSD;

               • Lead and steel pipes are ubiquitous in the United States,
                 Michigan and Flint;

               • In the summer of 2014, Flint suffered one of the worst
                 outbreaks of Legionnaires’ disease in U.S. history;

               • On October 14, 2014, as widely reported by the press the
                 next day, GM stopped using the City’s water because of
                 corrosivity;
               • On January 9, 2015, UM Flint shut its water fountains
                 because lead exceed federal standards; and

               • In February 2015, if not before, lead in drinking water in
                 other locations also exceed the standards.

        212. Any of these red flags, and indeed the general knowledge in the

  scientific community, should have alerted the LAN and Veolia Defendants to the

  extensive corrosion and resultant release of lead and legionella in the City’s drinking

  water system.

        213. For example, it should have been obvious to the LAN and Veolia

  Defendants—as professed experts on water quality and treatment issues—that a

  small river in an urban environment, such as the Flint River, would be contaminated

  by chlorides from salt used in road de-icing operations during many Michigan

  winters. Indeed, in February 2004, the MDEQ, the U.S. Geological Survey

  (“USGS”), and the City completed an assessment of the Flint River as a possible

  source of drinking water and concluded that it had a very high susceptibility to


                                           70
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18          PageID.17874     Page 76 of
                                     224



  potential contamination sources. Moreover, a simple comparison of the chloride

  levels in the Flint River with that provided by the DWSD, Flint’s prior water source,

  should have quickly alerted LAN and Veolia to potentially serious corrosion issues

  as the Flint River contains about eight-times more chloride than the DWSD-supplied

  water. The Flint River water also had an extremely high chloride-to-sulfate mass

  ratio (“CSMR”) of 1.6. Normally, a CSMR ratio of greater than 0.5 is a cause for

  serious concern. Had the LAN or Veolia Defendants investigated the chloride-to-

  sulfate ratio in the Flint River, as would be expected of an engineer of ordinary

  diligence, they would have immediately had reason to believe that Flint’s CSMR

  posed serious corrosion risks.

        214. The City’s inability to effectively treat E. coli with chlorine should

  have likewise alerted the LAN and Veolia Defendants to the existence of corrosion.

  It is well established by governmental authorities and the scientific community that

  the inability to treat E. coli with chlorine is often caused by heavily corroded piping.

  According to a study published by the U.S. EPA, high E. coli concentrations are a

  product of corrosion, and the inability to treat E. coli with chlorine is caused by

  corroded pipes. Flint’s inability to treat E. coli with moderate amounts of chlorine—

  and the resulting high TTHM concentrations— should have placed the LAN and

  Veolia Defendants on notice that Flint’s pipes were corroding and releasing lead and

  other materials into the drinking water supply. Moreover, the uptick in reported


                                            71
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.17875     Page 77 of
                                     224



  cases of Legionnaires’ disease, reported during a press conference prior to the LAN

  and Veolia Defendants’ retention, should have put both on notice that Flint’s water

  system exhibited signs of corrosion. Legionella, the bacteria that causes

  Legionnaires’ disease, grows on the film on the inside of pipes, which when stripped

  away by corrosion frees the legionella into the drinking water system. Outbreaks of

  Legionnaires’ disease are rare unless pipes have been stripped of their bio-film by

  warm, corrosive water— which is exactly what exists in the Flint River and water

  supply. Yet neither the LAN Defendants nor the Veolia Defendants drew a

  connection between the outbreak and the cause of the outbreak. Nor for that matter,

  did they make any recommendations to treat the water to prevent or abate an

  outbreak.

        215. In addition, it was also very well known in the scientific community

  that pipes, especially old municipal water service lines, contain lead and that

  corroded pipes leach lead into the drinking water supply. “Lead has been a challenge

  and a bane for water suppliers since historical times . . . The numerous articles

  printed in leading scientific journals, in the United Kingdom and United States, in

  the late nineteenth century, documenting thousands of cases of lead poisoning

  caused by lead water pipes, have largely faded in the mist of history. These cases

  often resulted in death, paralysis, blindness, insanity, convulsions, miscarriages and

  still births.” Dr. Colin Hayes et al., Best Practice Guide on the Control of Lead in


                                           72
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.17876    Page 78 of
                                     224



  Drinking Water, Foreword (Dr. Colin Hayes ed. 2010). As just one of hundreds of

  examples, a summer 2010 report by the Water Research Foundation stated: “Lead

  concentrations in tap water are strongly influenced by distribution system water

  chemistry. In response to changes in water chemistry, high lead concentrations can

  also be observed in systems with no previous history of a lead problem . . .

  Solubility and dissolution rates of corrosion products are affected by water

  chemistry parameters including pH, dissolved inorganic carbon, orthophosphate,

  and the concentration and type of disinfectant residual.” These are the exact

  conditions that existed in Flint’s water supply.

        216. Finally, just the color of Flint’s water should have led any reasonable

  engineer to the conclusion that Flint’s pipes were dangerously corroded. The source

  of Flint’s water discoloration was rust, a product of steel and lead corrosion. The

  presence of rust in the water should have alerted LAN and Veolia that Flint’s water

  was corroding its pipes, and that there was thus a danger that lead was leaching into

  the Flint water system.

        G.     The LAN and Veolia Defendants’ Conclusions Made the Crisis
               Worse
        217. Concern over lead concentrations in drinking water motivated the

  passage of the Lead and Copper Rule (LCR) in 1991, which requires utilities to

  implement methods to control lead corrosion if the 90th percentile of samples

  exceeds the action level of 0.015 mg/L. See 40 C.F.R. pt. 141, sub. E and I. Flint’s

                                           73
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18          PageID.17877     Page 79 of
                                     224



  own sampling analysis indicated that its system violated the LCR standards.

  Nevertheless, the Veolia Defendants, while failing to conduct any analysis,

  knowingly made the false statement in their March 12, 2015 report that their “review

  of water quality records for the time period under our study indicates compliance

  with State and Federal water regulations.”

        218. Another reason for the corrosion of pipes is the drinking water’s

  acidity. It is well known that the decay of pathogens and other organic materials

  such as those found in the Flint River causes water to become more acidic.

        219. It is also well known to water quality engineers that the addition of

  acidic water quality treatment chemicals, such as ferric chloride which is used as a

  coagulant to settle out particles at the water treatment plant, can further increase the

  water’s acidity. According to U.S. EPA, “[i]f the raw water for a utility has a

  relatively high concentration of chloride and a history of lead corrosion problems,

  coagulants that add to chloride concentration should be avoided. Also, since a lower

  pH will increase corrosion in almost all cases, a utility should consider the finished

  water pH goal before implementing enhanced coagulation.”

        220. The Veolia Defendants should have recommended maintaining the

  drinking water’s neutral pH by adding phosphate, but instead, in direct contradiction

  of federal authorities, recommended increasing the dosage of ferric chloride—a very

  potent, corrosive acid, rather than advising that the pH of the water should be


                                            74
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.17878       Page 80 of
                                     224



  increased.

        221. According to the Centers for Disease Control and Prevention:

               Chemical additives are added to water during the water
               treatment process. More than 40 chemical additives can be
               used to treat drinking water. Many of these commonly used
               additives are acidic, such as ferric chloride and aluminum
               sulfate, which are added to remove turbidity and other
               particulate matter. . . . These acidic water treatment additives
               can interfere with corrosion protection. . . . Lead and copper
               are rarely detected in most drinking water supplies. However,
               these metals are a concern to consumers. Because some
               household plumbing fixtures may contain lead or copper,
               corrosive waters may leach (pick up) lead and copper from
               household plumbing pipes after entering a home. . . . The most
               common reason for water utilities to add corrosion inhibitors is
               to avoid lead and copper corrosion with older homes, and the
               second most common reason is to minimize corrosion of pipes
               in the distribution system. . . . The tendency of water to be
               corrosive is controlled principally by monitoring or adjusting
               the pH, buffer intensity, alkalinity, and concentrations of
               calcium, magnesium, phosphates, and silicates in the water.

        222. Yet the Veolia Defendants did not recommend that the City take steps

  to institute corrosion control to prevent lead and legionella from spreading

  throughout the City’s water supply. The Veolia Defendants merely suggested the

  implementation of corrosion control (here the addition of phosphates or other

  corrosion controls) as a possible, but not wholly effective means for minimizing

  water discoloration. There was no mention of the need to add corrosion control to

  prevent the release of lead and legionella. The Veolia Defendants’ report states,

  “The water system could add a polyphosphate to the water as a way to minimize the


                                          75
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.17879    Page 81 of
                                     224



  amount of discolored water.” (Emphasis added). The report explains that,

  “Polyphosphate addition will not make discolored water issues go away.”

  (Emphasis added). Thus, rather than recognizing that corrosion control was required

  to render Flint’s water system compliant with federal regulations and prevent

  catastrophic corrosion, the Veolia Defendants merely suggested adding phosphate

  to address water discoloration. Even the Veolia Defendants’ suggested dosage to

  address discoloration, 0.5 mg/L was far too low. In February 2016, the City was

  adding four to eight times as much phosphate, 2 to 4 mg/L.

        223. Even worse, the Veolia Defendants presented their conclusion that no

  efforts needed to be undertaken to maintain the neutrality of the water supply as a

  scientific certainty. Their March 2015 report stated that prior to arriving at their

  conclusions, the Veolia Defendants undertook “laboratory testing” and concluded

  that, “[c]urrent ferric chloride dosages are too low and dosages of 100 mg/L or more

  are recommended.” The Veolia Defendants acknowledged that their recommended

  increase was significant: “This increase to 100 mg/L is twice what is currently being

  fed and much higher than what had previously been fed last year.” Instead, the

  Veolia Defendants should have advised that the pH of the water should be increased.

        224. At the same time that the Veolia Defendants gave the unqualified

  opinion that the current dosage is “too low,” and should be doubled, the Veolia

  Defendants knew that the City had no corrosion control protocol and knew (or


                                          76
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.17880       Page 82 of
                                     224



  should have known) that significant corrosion was already occurring. The Veolia

  Defendants’ directive that the City double its dosage of ferric chloride was

  unqualified and in no way warned that acidic water would increase corrosion.

  Instead, it should have advised that the pH of the water should be increased.

        225. In August 2015, the LAN Defendants made the same recommendation

  to increase the dose of ferric chloride, rather than advising that the pH of the water

  should be increased.

        226. The LAN and Veolia Defendants should have told the City to reduce

  the concentration of ferric chloride, and that adding phosphate as a pH buffer was

  mandatory. No such recommendation was made, and as a result, the lead and

  legionella courses through the City’s water supply to this day.

        227. A graph prepared by the Flint Water Study Group from Virginia Tech

  University shows that the pH of Flint’s water distribution system became more

  acidic after the Veolia Report was issued in March, even as the pH in the Flint River

  became less acidic:




                                           77
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18      PageID.17881    Page 83 of
                                     224




        228. The graph above shows that the Flint River had a harmless pH at or

  above 8.0 for all of 2015, and steadily increased after June. By comparison, the

  graph shows that the pH in Flint’s municipal water supply started dropping steadily

  from 7.9 in March (just after the Veolia Defendants made their recommendation to

  double the ferric chloride concentration) to 7.3 in August. This difference is

  significant. pH is measured on a logarithmic scale, meaning that a pH of one whole

  number, such as 7.0 is ten times more corrosive than a pH of another whole number,

  such as 8.0. The drop in pH from 7.9 to 7.3 indicates a dramatic increase in the

  corrosivity of Flint’s water.

        229. The graph above is punctuated with quotes from Defendants’ emails

  and other documents that illustrate the contradictory information provided by State

  officials regarding the existence of corrosion control measures and lead in Flint’s

  drinking water.

        230. On June 24, 2015, the U.S. EPA reached a similar conclusion about the


                                         78
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18         PageID.17882     Page 84 of
                                     224



  City’s addition of ferric chloride:

               In addition, following the switch to using the Flint River, the
               City of Flint began adding ferric chloride, a coagulant used to
               improve the removal of organic matter, as part of the strategy
               to reduce the TTHM levels. Studies have shown that an
               increase in the chloride-to-sulfate mass ratio in the water can
               adversely affect lead levels by increasing the galvanic
               corrosion of lead in the plumbing network.

  Memorandum, High Lead Levels in Flint, Michigan - Interim Report, from Miguel

  A. Del Toral, Regulations Manager, Ground Water and Drinking Water Branch, to

  Thomas Poy, Chief Ground Water and Drinking Water Branch (June 24, 2015)

  (hereinafter “Del Toral Report”) (emphasis added).

        231. In December 2016, Dr. Susan Masten, American Water Works Journal,

  published “Flint Water Crisis: What happened and Why?” Dr. Masten conducted a

  detailed analysis of the chemistry and engineering behind what happened to Flint’s

  water and examined why the water was corrosive. Dr. Maston concluded that the

  ferric chloride caused chloride (i.e., salt) levels in the drinking water to be 28-100%

  higher than Flint River water. Based on these results, it is apparent that the LAN and

  Veolia Defendants should have advised the City to reduce the levels of ferric

  chloride, which neither firm did.

        232. Both the LAN and Veolia Defendants analyzed the pH in Flint’s water.

  Both made recommendations about the addition of chemicals that affect pH. Both

  were reckless and negligent in their analysis of the pH and their recommendations.


                                           79
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.17883     Page 85 of
                                     224



  Had the City started adding polyphosphate or otherwise controlled for corrosion, or

  decreased the dosage of ferric chloride, less lead and legionella would have been

  released into Flint’s water supply.

        H.     Despite the Numerous Signs of the Growing Crisis, the
               Government Defendants Failed to Act, and Concealed Known
               Dangers From the Plaintiffs
        233. In January 2015, State officials met to discuss the ongoing threat to

  public health posed by the legionella bacteria in the Flint River water. The Governor

  and his staff, the Genesee Co. Health Department, and the MDHHS had already

  been aware for at least three months of the ongoing public health threat to the people

  of Flint, including the threat of Legionnaires’ disease resulting from the use of the

  Flint River water, yet they had done nothing. The public health crisis was not

  addressed in any serious and/or non-frivolous way.

        234. On January 13, 2015, Earley resigned his position as Emergency

  Manager and the Governor replaced him with Gerald Ambrose.

        235. On January 21, 2105, State officials ordered water coolers to be

  installed in State buildings operating in Flint. State officials were concerned that

  this action, if it became widely known by the public, would reveal their

  dishonesty because they had been advising the residents of Flint that it was safe

  to drink the tap water and at the same time arranging for alternative water

  sources for the State employees who were working in Flint.


                                           80
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18      PageID.17884    Page 86 of
                                     224



        236. Nick Lyon, the director of the MDHHS, received materials on or about

  January 28, 2015 from a departmental epidemiologist showing an outbreak of

  Legionnaires’ disease in Genesee County in 2014.

        237. On January 27, 2015, Flint was placed on notice that the Genesee

  County Health Department (“GCHD”) believed there was an association between

  the spike in Legionnaires’ disease reports and the onset of the use of Flint River

  water. Again, Defendants did nothing about the impending health catastrophe.

        238. By January 29, 2015, State officials understood that the public

  health crisis was caused by the corrosion of the entire infrastructure of the Flint

  water system. Yet no action was taken to warn the public of the health crisis or

  to correct the harm caused by the State’s decision to switch from DWSD water

  to Flint River water.

        239. On January 29, 2015, Sue McCormick, the Director of DWSD, offered

  Ambrose an opportunity to purchase DWSD water at attractive rates. DSWD’s

  proposal included waiving the re-connection fee. This offer was rejected by

  Ambrose.

        240. In January 2015, a Flint home owner, LeeAnn Walters, called the EPA

  regarding water issues that she was experiencing at her Flint home. She informed

  the EPA that she and her family members were becoming physically ill from

  exposure to the Flint River water coming from her tap.


                                         81
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.17885    Page 87 of
                                     224



        241. By the end of January 2015, the Governor’s office was fully aware of

  the public health emergency caused by the rise in legionella bacteria found in the

  Flint River and launched a cover-up of the public health crisis.

        242. By February 1, 2015, the Governor was aware of the health crisis

  in Flint. Given the months of complaints from Flint water users that the water

  was discolored, foul smelling/tasting, and making them visibly sick, the

  Governor knew that there was an imminent threat to the people of Flint. Yet,

  neither the Governor, nor State and local public officials, took corrective action.

        243. On February 17, 2015, Flint water users staged public demonstrations

  demanding that Flint re-connect with DWSD. Once again Ambrose refused to

  restore Detroit water for Flint water users. State and local public officials falsely

  insisted that the water was acceptable for use and took no action.

        244. On February 26, 2015, Jennifer Crooks of the EPA wrote an email to

  MDEQ and EPA representatives. Crooks noted that Walters complained of “black

  sediment in her water.” She noted that the iron contamination was so high that the

  testing instrumentation could not measure it. Crooks wrote, “But, because the iron

  levels were so high [Michael Glasgow, Flint Utilities Administrator], suggested

  testing for lead and copper. WOW!!!! Did he find the LEAD! 104 ppb. She has 2

  children under the age of 3….Big worries here….I think Lead is a good indication

  that other contaminants are also present in the tap water that obviously were not


                                           82
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.17886   Page 88 of
                                     224



  present in the compliance samples taken at the plant…We also talked about Dr. Joan

  Rose from Michigan State being on the Flint Tech Advisory committee--would want

  to dive further into this…she and her family are also exhibiting the rashes when

  exposed to the water, and her daughter’s hair is falling out in clumps.”

        245. In a second email on February 26, 2015, Crooks stated that Miguel Del

  Toral of the EPA is of the opinion that the “black sediment” in the Walters water

  was actually lead. She continued, “Miguel is wondering if Flint is feeding

  Phosphates. Flint must have Optimal Corrosion Control Treatment-is it phosphates?

  From a public health perspective, can we assume that the high lead levels in Mrs.

  Walters’ neighborhood are isolated to just her area? Or are they more widespread?”

        246. On February 27, 2015, Stephen Busch advised Del Toral that the City

  was using corrosion control. This statement was false and Busch knew it was false

  when he made this statement to the EPA.

        247. Defendant Cook similarly misled the EPA regarding the necessity of

  using corrosion control in Flint after the switch when he allegedly forwarded

  information he knew to be false to the EPA in response to its inquiry.

        248. Likewise, Defendant Johnson inhibited efforts by Genessee County

  Health Department (“GCHD”) to obtain information about Flint’s water through the

  Freedom of Information Act (“FOIA”). On January 27, 2015, James Henry,

  Environmental Health Supervisor at the GCHD, sent a FOIA request to the City of


                                          83
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18         PageID.17887     Page 89 of
                                     224



  Flint requesting “testing locations and laboratory results within the City of Flint

  public water system for Coliform, E-Coli, Heterotrophic Bacteria and

  Trihalomethanes from January 1, 2010 to January 27, 2015. . . [and] a map or list of

  locations, detailing dead ends, pooling, [and] low pressure . . . areas.” A week later,

  on February 5, 2015, Flint Utilities Administrator Johnson responded that he had

  not received Mr. Henry’s FOIA request but would “fulfill [the] request as soon as

  possible.” Despite Johnson’s assurances, by March 2015, GCHD still had not

  received the information they requested by FOIA.

        249. On March 5, 2015, the Governor and officials in the Governor’s

  office realized that they had a massive public health emergency which probably

  included widespread lead poisoning on their hands and began discussing

  distributing water filters to Flint water users. Yet these public officials took no

  action to warn or otherwise protect Plaintiffs and the Class, and continued to

  conceal from them and the public the true nature, extent, and severity of the

  public health crisis.

        250. By March 10, 2015, James Henry of the GCHD raised concerns that

  he was being stonewalled by the State and City in accessing public health

  information about the Legionnaires’ disease outbreak in Genesee County. The

  concealment of the public health emergency by City and State officials—

  Defendants herein—was shocking and unconscionable.


                                           84
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18       PageID.17888      Page 90 of
                                     224



          251. As of March 10, 2015, the Defendants knew that the extreme public

  health emergency involved lead poisoning, deadly legionella bacteria and a host

  of other ailments.

          252. Indeed, Defendant Shekter-Smith acknowledged as much on March 12,

  2015 when, in connection with a FOIA request from the Genesee County Health

  Department regarding the outbreak of legionella, she emailed MDEQ employees

  Brad Wurfel, Jim Sygo, and Sarah Howes that “[w]hile the change in source may

  have created water quality conditions that could provide additional organic nutrient

  source to support legionella growth, there is no evidence or confirmation of

  legionella coming directly from the Water Treatment Plant or in the community

  water supply distribution system at this time” (emphasis added).

          253. Despite acknowledging internally that the switch could have caused

  the legionella outbreak, the very next day, on March 13, 2015, Shekter-Smith

  approved and praised Stephen Busch on his on his response to the Genesee

  County Health Department wherein Defendant Busch stated, among other things,

  that:

               • “conclusions that legionella is coming from the public
                 water system without the presentations of any
                 substantiating evidence from your epidemiologic
                 investigations appears premature and prejudice toward that
                 end;

               • “[i]t is highly unlikely that legionella would be present in
                 treated water coming from the City of Flint water treatment

                                          85
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18         PageID.17889      Page 91 of
                                     224



                      plan given the treatment plant’s use of ozone along with
                      complete treatment and chlorine disinfect contact time to
                      comply with federal surface water treatment rules for
                      potable water;” and

                • “there is no direct correlation that can be made to the
                  presence of legionella.”

         254. That same day, Wurfel wrote in an email to Snyder administration

  officials, “Political flank cover out of the City of Flint today regarding the spike in

  Legionnaire cases. . . . Also, area ministers put a shot over the bow last night …

  with a call for Snyder to declare a state of emergency there and somehow ‘fix’ the

  water situation …”

         255. On March 25, 2015, the Flint City Council voted to re-connect to

  Detroit’s water system. Governor Snyder’s appointed Emergency Manager, Gerald

  Ambrose, exacerbated the State-created danger by rejecting this vote of the Flint

  public officials.

         256. In March 2015, Jarrod Agen, Governor Snyder’s Director of

  Communications and later Chief of Staff, participated in conference calls with

  Harvey Hollins, an aide to the Governor, and others in which Hollins stated that he

  was hearing from Flint-area pastors that people were complaining about the odor

  and the look of the water and that they had requested water filters.

         257. On April 24, 2015, Patrick Cook of the MDEQ emailed Miguel Del

  Toral at the U. S. EPA and in referring to Flint’s Water Treatment Plant (“WTP”)


                                            86
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18         PageID.17890        Page 92 of
                                     224



  stated: “Flint is currently not practicing corrosion control at the WTP.”

        258. On April 28, 2015, Governor Snyder’s Chief of Staff Dennis

  Muchmore emailed Governor Snyder, his Executive Director Allison Scott, his

  Director of Communications Jarrod Agen, his Chief Legal Counsel Elizabeth

  Clement, Lieutenant Governor Calley to propose announcing that “Flint is ready to

  take its city under its own control…” The email warned as follows: “Outside of the

  issues over the water we feel pretty confident going forward. The water issue

  continues to be a danger flag.” (emphasis added).

        259. On June 24, 2015, the aforementioned Del Toral Report warned of

  “High Lead Levels in Flint Michigan.” On the following day, Del Toral wrote an

  internal email with respect to the elevated lead in Flint water at EPA stating:

               I understand that this is not a comfortable situation, but the
               State is complicit in this and the public has a right to know what
               they are doing because it is their children that are being
               harmed.

        260. Del Toral further warned that the failure to inform Flint water users of

  the elevated lead levels was “bordering on criminal neglect.”

        261. The Del Toral Report was shared with, among others, MDEQ’s Chief

  of Office of Drinking Water and Municipal Assistance, Liane Shekter-Smith,

  MDEQ’s Water Treatment Specialist, Patrick Cook, MDEQ’s District Supervisor,

  Stephen Busch, and MDEQ’s Engineer assigned to District 11 (Genesee County),

  and Michael Prysby.

                                           87
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18         PageID.17891   Page 93 of
                                     224



        262. Nonetheless, State and local public officials failed to undertake any

  measures to effectively address any of the dangers, including lead poisoning,

  identified by Del Toral.

        263. On June 30, 2015, Mayor Walling notified EPA Region 5 Director, Dr.

  Susan Hedman (“Hedman”) that Del Toral was speaking publicly about the Flint

  environmental crisis.

        264. On July 2, 2015, Hedman advised Walling that she was given a

  preliminary draft and that it would be premature to draw any conclusions.

        265. On July 10, 2015, MDEQ official Brad Wurfel, in an effort to conceal

  the public health crisis, appeared on public radio and advised listeners that Flint

  water was safe and that it was not causing “any broad problem” with lead

  leaching into residential water. Parents, worried about the lead poisoning of their

  children, demanded answers from Wurfel. He told the concerned parents, “[l]et me

  start here-anyone who is concerned about lead in the drinking water can relax.”

  Wurfel, at the time he made this statement, knew his statements were false and he

  deliberately misled the public about the seriousness of the crisis.

        266. By July 2015, multiple agencies within the State of Michigan,

  including the Governor, the Governor’s Office, and MDEQ, had actual notice of

  high lead exposure and other dangers, including Legionnaires’ disease, associated

  with Flint water.


                                           88
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.17892       Page 94 of
                                     224



        267. But there is no doubt that the Government Defendants were well aware

  of the dangers facing Flint’s residents. On July 9, 2015—nearly three months before

  the City first issued a lead advisory to the public—Mike Glasgow sent an email to

  MDEQ’s Adam Rosenthal with the following “Key Points” listed in all caps:

               1) Flint has lots of lead pipe, no corrosion control treatment,
                  and has had no legitimate LCR testing for at least a year.

               2) Amongst low income infants, breast feeding rates are lower,
                  and formula use is higher. Many Flint[] residents cannot
                  afford to flush due to higher water rates. They cannot afford
                  bottled water. This is an unprecedented situation and EPA
                  needs to take this seriously. Now.

               3) We have one child with an elevated blood lead already…In
                  fact, that is the only reason we know about any of the above.

               4) MDEQ is still publicly insisting Flint water has tested safe,
                  is safe, and that flint has no violations of any sort.

        268. On July 22, 2015, Governor Snyder’s Chief of Staff, Dennis

  Muchmore, wrote to MDHHS Director Lyon and stated that the Plaintiffs’ concerns

  (and those of the Class) regarding lead poisoning and other dangers were being

  “blown off” by the Defendants.

        269. Also in the Summer of 2015, Harvey Hollins, Governor Snyder’s

  Director of Urban Initiatives, spoke directly to Governor Snyder and advised him of

  the growing concerns among Flint residents that they were being exposed to toxic

  levels of lead.

        270. On July 24, 2015, Wurfel continued to promote the cover-up of the

                                          89
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18         PageID.17893     Page 95 of
                                     224



  health crisis. In response to the recognition that the Defendants were blatantly

  ignoring the concerns of Flint residents, he stated, “[i]n terms of near-future issues,

  the bottom line is that residents of Flint do not need to worry about lead in their

  water supply, and DEQ’s recent sampling does not indicate an imminent health

  threat from lead or copper.”

        271. But the State’s sampling did not comply with regulations. Rather, the

  sampling purposefully skewed results to minimize the crisis. According to an email

  from Professor Marc Edwards of Virginia Tech that was forwarded to Shekter-Smith

  and Stephen Busch, among others, on September 21, 2015, the State did, “not have

  an approved lead sampling pool. Only 13 of the lowest lead sampled homes from

  2014, were resampled in 2015. The homes sampling high in 2014, were not asked

  to be resampled.” Professor Edwards continues on to describe a video available on

  the ACLU website in which, “Mike Glasgow (Flint LCR program) notes what is

  perfectly obvious from looking at the MDEQ FOIA materials. ‘we threw out bottles

  everywhere just to collect as many as we can, just to hit our number, and we just

  turn in every result we get in.’” Professor Edwards then proceeds to note several

  instances in which the MDEQ covered up high samples.

        272. Indeed, Michael Glasgow essentially admitted that the City’s testing

  procedures were inadequate when he pleaded no contest to willful neglect of duty

  and agreed to cooperate with the Attorney General’s investigation after being


                                           90
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18          PageID.17894      Page 96 of
                                     224



  accused of distorting the City’s water test results by instructing residents to run their

  water—or “flush” it—before testing, and failing to obtain water from certain houses.

  These inaccurate results were reported in a February 27, 2015 report entitled, Lead

  and Copper Report and Consumer Notice of Lead Result.”

        273. Several MDEQ officials—including Defendants Busch, Rosenthal, and

  Prysby—similarly deceived the public about the water’s quality. Glasgow has stated

  publicly that Defendants Busch and Prysby directed him to alter water quality

  reports and remove the highest lead levels. And following an investigation involving

  numerous witness interviews and reviewing thousands of documents, the Michigan

  Attorney General’s office charged both Busch and Prysby for their involvement in

  the crisis. The Attorney General’s investigation similarly led to criminal charges

  against Rosenthal, including for his willful participation in the manipulation of lead

  testing results and falsely reported that the 90th percentile of the results for lead

  water testing was below the federal action level. Eventually, a July 28, 2015 report

  was altered to exclude some high lead tests and Rosenthal forwarded the altered

  report on.

        274. After months of trying to notify City and State officials of the problems

  with Flint’s water, in August 2015, Professor Edwards publicly announced that there

  was serious lead contamination of the Flint water system and stated that the people

  of Flint face a major public health emergency.


                                            91
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.17895     Page 97 of
                                     224



         275. Wurfel, speaking for the State, immediately dismissed and discredited

  Edwards by stating that Edwards’s team “only just arrived in town and (have)

  quickly proven the theory they set out to prove, and while the state appreciates

  academic participation in this discussion, offering broad, dire public health advice

  based on some quick testing could be seen as fanning political flames irresponsibly.”

         276. By late 2014 or early 2015, Lyon was aware from MDHHS data that

  there was a dramatic increase in the percentage of Flint children with elevated blood

  lead level readings from blood drawn during the second and third quarters of 2014,

  and that Legionnaires’ disease was on the rise during the same period of time. Lyon

  was aware of this dangerous condition but did nothing to report the findings to the

  Plaintiffs, their Class or the public.

         277. Lyon knew that these elevated blood lead levels, and an increase of

  Legionnaires’ disease found in its own database, correlated with the introduction of

  the corrosive Flint River water into the Flint water distribution system. Lyon did not

  order that any action be taken to warn the public.

         278. The increase in elevated blood lead levels in Flint’s children, and

  Lyon’s failure to do anything to prevent further injury to the people of Flint,

  identifies yet another aspect of this unconscionable government-created health and

  public safety emergency. Lyon, aware of the elevated blood lead levels in Flint’s

  children, failed to report the evidence to the MDEQ, Governor’s Office, EPA or the


                                           92
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18          PageID.17896   Page 98 of
                                     224



  Flint community. His concealment of this critical information increased the risk and

  exacerbated the danger.

        279. Dr. Mona Hanna-Attisha, in the summer of 2015, using data available

  to her from Hurley Hospital, observed a similar spike in the percentage of Flint

  children with elevated blood lead levels from blood drawn in the second and third

  quarter of 2014. She published her study in an effort to alert the community about

  the health risks associated with drinking Flint River water.

        280. The Government Defendants and the MDHHS immediately accused

  Dr. Hanna-Attisha of providing false information to the public.

        281. No genuine effort was made to investigate Dr. Hanna-Attisha’s

  findings. To the contrary, on September 28, 2015, in response to Dr. Hanna-

  Attisha’s testing results, Defendant Lyon directed his staff to provide “an analysis

  of the Vtech/Hurley data and their conclusions,” in addition to demanding a “strong

  statement with a demonstration of proof that the lead blood levels seen are not of

  the ordinary and are attributable to seasonal fluctuations.”

        282. In September 2015, the MDEQ continued to falsely assure the public

  that use of Flint Water was safe and continued to deny the public health crisis at

  hand. For example, a MDEQ document entitled, “DEQ Frequently Asked

  Questions, Water Lead Levels in the City of Flint, September, 2015” which stated:

  “Are there other ways the city monitors for lead exposure? The County Health


                                           93
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18         PageID.17897     Page 99 of
                                     224



  Departments, overseen statewide by the Michigan Department of Health and Human

  Services, regularly monitors blood levels in children throughout Michigan

  communities. The leading cause of lead poisoning is exposure to lead paint. Blood

  lead level testing results for the 12-month period just after the City of Flint changed

  its water source (May 2014 – April 2015) showed no significant change in the

  pattern of blood lead levels in Flint, compared to the previous three years. This data

  suggests the recent change in water source by the City of Flint has not contributed

  to an increase in lead exposure throughout the community.” (emphasis added).

        283. On September 25, 2015, Wurfel falsely advised media and the public

  that MDHHS officials have re-examined its blood lead level data and the MDHHS

  statistics do not show the same upward trend documented by Dr. Hanna-Attisha.

        284. On September 28, 2015, Wurfel stated publicly that the Flint water

  crisis was becoming “near-hysteria” because of Dr. Hanna-Attisha’s report. He said

  that he wouldn’t call her reports “irresponsible. I would call them unfortunate.”

  Wurfel finished his remarks that day by falsely stating that “Flint’s drinking water

  is safe in that it’s meeting state and federal standards.”

        285. On September 29, 2015, Wurfel referred Del Toral to the EPA as a

  “rogue employee.”

        286. By late September 2015, reconnecting to the Detroit water system was

  the only reasonable option to protect the health and safety of the Flint water users.


                                            94
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18       PageID.17898      Page 100
                                    of 224



 Yet the State deliberately chose not to proceed in this fashion. Instead, on or about

 October 2, 2015, State officials announced that the State would appoint a Flint Water

 Advisory Task Force and would provide water filters designed to eliminate the lead

 in the water to Flint water users.

       287. On October 8, 2015, the Governor recognized that he could no longer

 pretend that the water from the Flint River was safe. He finally ordered Flint to re-

 connect with the Detroit water system which contained corrosion control chemicals.

       288. The re-connect to DWSD took place on or about October 16, 2015.

       289. Throughout the period of time between April 2014 (when Flint’s water

 source changed to the Flint River) through October 16, 2015 (when Flint ’s water

 source switched back to the DWSD) MDEQ officials either:

              • Falsely represented that Flint was using optimized
                corrosion control chemicals to treat the water for purposes
                of preventing lead poisoning, when in fact, they were not;
                or

              • Adhered to the faulty regulatory position that Flint could
                poison its citizens with lead contaminated water for two six-
                month monitoring intervals and then decide if corrosion
                control chemicals were necessary.
       290. On October 18, 2015, MDEQ Director Wyant emailed Governor

 Snyder and admitted that the delayed implementation of optimized corrosion control

 for two six-month intervals while Flint’s citizens were being lead poisoned was

 improper. Wyant wrote:


                                         95
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18         PageID.17899     Page 101
                                    of 224



              Simply said, our staff believed that they were constrained by
              two consecutive six-month tests. We followed and defended
              that protocol. I believe now we made a mistake. For
              communities with a population above 50,000, optimized
              corrosion control should have been required from the
              beginning. (emphasis added).
       291. The next day, on October 19, 2015, City of Flint Technical Advisory

 Committee meeting, LAN was listed as the “owner” of the “corrosion control” issue.

       292. Starting in approximately November of 2015, the State of Michigan

 Department of Health and Human Services began publicly reporting blood lead level

 test results for “Flint Zip Codes 48501-48507.” However, the use of zip code

 level data for these reports is misleading and significantly underreports the

 prevalence of lead contamination in blood for Flint residents. Academics studying

 the data have noted that the zip codes relied upon by MDHHS (48501-48507)

 include both people who receive their water from the City of Flint and large

 geographic areas outside of the City of Flint where people receive their water from

 safe sources. In spite of these noted inaccuracies in the data, MDHHS officials (and

 their attorneys in court) continue to misleadingly rely upon this inaccurate data to

 downplay the severity of the crisis.

       293. In December of 2015, Governor Snyder was advised by Harvey Hollins

 that in addition to the elevated levels of lead in Flint water, there was also a public

 health threat from potential exposure to legionella.

       294. Flint is currently in a state of crisis: Mayor Karen Weaver declared a

                                          96
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.17900    Page 102
                                    of 224



 State of Emergency on December 14, 2015 and on January 4, 2016, the Genesee

 County Commissioners declared a State of Emergency.

          295. On January 5, 2016, Governor Snyder declared a State of Emergency.

 In spite of his direct knowledge that Flint water exposed its residents to legionella,

 Governor Snyder did not disclose this in his State of Emergency Declaration.

          296. On January 13, 2016, the Governor activated the Michigan National

 Guard to assist the people of Flint and disclosed, for the first time, that the Flint

 water also contained legionella bacteria. On January 14, 2016, the Governor asked

 then-President Barack Obama and the Department of Homeland Security, Federal

 Emergency Management Agency (“FEMA”) to declare Flint a Major Disaster. On

 January 16, 2016, FEMA issued an emergency declaration to assist the people of

 Flint.

          297. Governor Snyder was directly aware of potential exposure of Flint’s

 residents to legionella bacteria and, for a period of at least three weeks, failed to

 disclose those risks to the citizens of Flint. Governor Snyder was also aware by the

 Summer of 2015 that lead contaminants in Flint Water posed a significant public

 health threat to the citizens of Flint. In spite of this knowledge, Governor Snyder’s

 Administration continued to issue statements that misleadingly, and dangerously,

 downplayed the public health threat of consuming Flint Water until January 5, 2016

 (for lead) and January 13 (for legionella).


                                          97
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18         PageID.17901    Page 103
                                    of 224



       298. Governor Snyder has entered into a joint defense agreement with other

 State Defendants, including several who have been criminally charged for their

 participation in the Flint Water crisis, which provides that they will coordinate their

 defense of this action.

       299. Governor Snyder testified to the House Oversight and Governmental

 Reform Committee that he did not know that Flint’s water contained dangerous

 levels of lead until October 1, 2015.

       300. But on September 25, 2015, Mr. Muchmore wrote Governor Snyder,

 (at what appears to be his personal email address because it is redacted as “PPI”),

 “The issue of Flint water and its quality continues to be a challenging topic. The

 switch over to use Flint river water has spurred most of the controversy and

 contention. The DEQ and DCH feel that some in Flint are taking the very sensitive

 issue of children’s exposure to lead and trying to turn it into a political football

 claiming the departments are underestimating the impacts on the populations and

 particularly are trying to shift responsibility to the state” (emphasis added). So at

 least five days before Governor Snyder admits knowing that Flint’s children were

 exposed to lead, he was trading emails with his Chief of Staff about the political

 implications of that exposure.

       301. Mr. Muchmore continued, “We have put an incredible amount of time

 and effort into this issue because of the impacted neighbors and their children, and


                                          98
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18          PageID.17902     Page 104
                                    of 224



 the KWA/DWSD controversy and Dillon’s involvement in the final decision.

 Kildee is asking for a call with you. That’s tricky because he’s sure to use it

 publicly, but if you don’t talk with him it will just fan the narrative that the state is

 ducking responsibility. I can’t figure out why the state is responsible except that

 Dillon did make the ultimate decision so we’re not able to avoid the subject.” Mr.

 Muchmore further states, “the real responsibility rests with the County, city and

 KWA.”

       302. But of course, Mr. Muchmore knew exactly what he and the Governor

 had done to contribute to the problems in Flint—they had actively ignored them and

 undermined them. Mr. Muchmore came close to admitting as much in a partially

 redacted email to Wayne Workman at treasury where he stated, “I have a lot of

 complaints about myself and this Flint thing. If I had acted more quickly on some

 of my minister’s complaints we at least would have had a more robust discussion.”

 But rather than act quickly on those complaints, he dismissed them as simply a

 product of “old-time negative racial experiences” to use his own words.

       303. Several facts suggest that Governor Snyder knew about the serious

 safety concerns involving Flint’s water long before he admits having known that the

 “state’s experts were wrong” on October 1, 2015 or received Mr. Muchmore’s

 September 25, 2015 email.

       304. At least as early as February 18, 2015 Governor Snyder’s right-hand


                                           99
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18       PageID.17903     Page 105
                                    of 224



 man, Dennis Muchmore was putting the pieces in place to evade responsibility for

 the Flint water crisis. In response to his office’s efforts to try and negotiate an

 arrangement that would allow Flint to resume purchasing water from DWSD he

 stated, “[t]his train is leaving and we’ll be holding the bag if we don’t work out a

 deal on DWSD for Flint.”

       305. In fact, for many months before Governor Snyder admits having

 become aware of the existence of toxic lead in Flint’s water several of his most

 senior advisors—including Dennis Muchmore his chief of staff; Harvey Hollins, his

 director of Urban Initiatives; Treasury officials Thomas Saxton and Wayne

 Workman; and Stacie Clayton. Indeed, one of the Governor’s spokespersons—Sara

 Wurfel—was married to the MDEQ employee who is alleged to have knowingly

 lead the disinformation campaign designed to wrongly assure Flint citizens that the

 water was safe.

       306. Moreover, for at least the month of September 2015, and possibly

 longer, MDEQ officials were working with EPA to devise a plan for addressing lead

 in Flint’s water and the attendant need for corrosion control. Additionally, emails

 from that time reflect planning for a press conference regarding the lead issues that

 occurred in late September—prior to the conference in early October 2015. It is

 highly unlikely that the MDEQ devised a plan for addressing lead issues in

 conjunction with the EPA and scheduled a press conference without the Governor


                                         100
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18         PageID.17904    Page 106
                                    of 224



 being informed about the situation.

       307. For Governor Snyder’s testimony before the House Committee to be

 accurate, he would have had to disbelieve months of news articles regarding lead in

 Flint’s drinking water and have been shielded from the issue by his Chief of Staff,

 at least four other senior officials in the Governor’s office, the MDEQ, the EPA, and

 the communications preparing for the press conference. This is especially so in light

 of Mr. Muchmore’s April 28, 2015 email to Governor Snyder accurately warning

 that, “[t]he water issue” in Flint “continues to be a danger flag.”

       308. Plaintiffs allege, pursuant to Federal Rule of Civil Procedure 11(b)(3),

 that after a reasonable opportunity for further investigation or discovery, there will

 likely be evidentiary support that Governor Snyder personally knew:

              • by, at the latest, the Summer of 2015, that there were
                imminent public health hazards posed by Flint Water and
                its role in causing lead poisoning;

              • by, at the latest, January of 2015, that there were imminent
                public health hazards posed by Flint Water and its role in
                causing legionella outbreaks; and

              • that public assurances provided by members of his
                Administration that Flint’s water was “safe” were
                recklessly false, and caused or contributed to the poisoning
                of Flint’s citizenry.

       309. The likelihood of evidentiary support alleged pursuant to Federal Rule

 of Civil Procedure 11(b)(3) is based upon, among other things, the breadth of

 knowledge of the danger associated with Flint Water within high levels of Governor
                                          101
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18       PageID.17905     Page 107
                                    of 224



 Snyder’s cabinet and Executive Office and the multiple staffers who reported to the

 Governor, his cabinet members, and Executive Office staff about the problems

 associated with Flint Water, including inter alia, the following:

              • Communications within the Governor’s Executive Office in
                March of 2014 that the expedited timeframe for transition
                to Flint River water “could lead to some big potential
                disasters down the road”;

              • Communications among officials within the MDHHS in the
                Summer of 2014 identifying an outbreak in Legionnaires
                disease;

              • Public communications in October 2014 that General
                 Motors was switching off of Flint water, and the internal
                 communications within multiple members of Governor
                 Snyder’s cabinet and Executive Office staff, including the
                 recommendation of the Governor’s legal counsel that
                 Flint’s water was “downright scary” and that “[t]hey should
                 try to get back on the Detroit system as a stopgap ASAP
                 before this thing gets too far out of control”;

              • January 2015 communications within the MDHHS and
                 between MDHHS Director Nick Lyon, the Governor and
                 his cabinet regarding the existence of legionella
                 contamination in Flint water;

              • Communications in March 2015 from (i) the Governor’s
                Director of Urban Initiatives Harvey Hollins identifying
                lead poisoning in Flint, (ii) communications from
                Defendant Wurfel that they cover their “political flank”
                regarding legionella contamination; and (iii) the email from
                Governor Snyder’s Chief of Staff Muchmore to the
                Governor stating that Flint water continued to be a “danger
                flag”;

              • Public reports in the Summer of 2015 from EPA officials

                                         102
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18          PageID.17906     Page 108
                                    of 224



                   identifying that State of Michigan actions related to Flint
                   water “bordered on criminal neglect”; and

                • Communications between Harvey Hollins and Governor
                  Snyder in the Summer of 2015 that identified the existence
                  of lead contamination in Flint Water.

          310. The relief efforts of State public officials have been ineffective, indeed

 often frivolous, in mitigating the devastation caused by its creation of the public

 health crisis. The ineffective relief efforts have prolonged the dangerous conditions

 and, in many cases, the failed mitigation efforts have further exacerbated the effects

 of the public health calamity created by the State.

          311. Moreover, the reaction of many of the Defendants to this wholly

 preventable crisis has been cold to say the least. For example, when Wurfel was

 forwarded a response from Bob Wheaton (Manager of Communications for

 MDHHS), in which ABC News asked about Head start programs giving bottled

 water to children in Flint after a DHS report talked about the risks of lead. Wheaton

 had responded to ABC News saying that the bottled water report “was a

 recommendation – not an order.” Wurfel forwarded it to his wife and David Murray,

 saying only: “Laughing so hard I’m crying right now.”

          312. Likewise, rather than immediately providing real information to Flint

 residents facing this crisis, the State promoted the following poster (which it later

 took down) which minimizes the serious health risks associated with contaminated

 water:

                                            103
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.17907     Page 109
                                    of 224




       I.     Defendants’ Misconduct Has Caused the Plaintiffs to Suffer
              Devastating Health Effects and Other Personal Injuries
       313. As a result of the failure to properly treat water from the Flint River,

 corrosive water was delivered throughout the Flint Water System. The water

 predictably corroded metal pipes, causing them to leach lead into the water. An

 estimated 15,000 of Flint’s 30,000 residential service lines are composed at least

 partially of lead. The exact number is presently unknown.

       314. Lead’s catastrophic effects are indisputable. According to the EPA,

 “[y]oung children, infants, and fetuses are particularly vulnerable to lead because

 the physical and behavioral effects of lead occur at lower exposure levels in children

 than in adults. A dose of lead that would have little effect on an adult can have a

 significant effect on a child. In children, low levels of exposure have been linked

 to damage to the central and peripheral nervous system, learning disabilities, shorter

                                          104
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18         PageID.17908     Page 110
                                    of 224



 stature, impaired hearing, and impaired formation and function of blood cells.”

       315. According to the World Health Organization, “lead affects children’s

 brain development resulting in reduced intelligence quotient (IQ), behavioral

 changes such as shortening of attention span and increased antisocial behavior, and

 reduced educational attainment. Lead exposure also causes anemia, hypertension,

 renal impairment, immunotoxicity and toxicity to the reproductive organs. The

 neurological and behavioral effects of lead are believed to be irreversible.”

       316. Lead is so harmful that, according to the EPA, “ingestion of lead can

 cause seizures, coma and even death.”

       317. The effects of lead exposure are long lasting. The EPA has explained

 that, “[l]ead can accumulate in our bodies over time, where it is stored in bones

 along with calcium. During pregnancy, lead is released from bones as maternal

 calcium and is used to help from the bones of the fetus. Lead can also cross the

 placental barrier exposing the fetus to lead. This can result in serious effects to the

 mother and her developing fetus, including: reduced growth of the fetus [and]

 premature birth.”

       318. Tragically, the damage from lead exposure to Flint’s children includes

 diminished potential over the entire course of their lives. The World Health

 Organization states, “[t]hese costs are sometimes referred to as lost opportunity

 costs. Using a conservative estimate, the decrease in intelligence attractable to each


                                          105
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.17909     Page 111
                                    of 224



 1 µg/dl increase in blood lead level is 0.25 IQ points, and the decrement in lifetime

 economic productivity associated with lost IQ point is 2.4%. When exposure to lead

 is widespread in a society, the aggregate loss of intelligence (and thus economic

 productivity) can be substantial.”

       319. Notably, this estimate is conservative as it relates solely to lost earning

 potential and does not include costs related to special educational, medical,

 sociological, disability and occupational services, or long-term monitoring and

 treatment costs.

       320. According to an analysis of the economic losses attributable to lead

 exposure in 2009, “[t]he present value of Michigan’s economic losses attributable

 to lead exposure in the 2009 cohort of 5 year-olds ranges from $3.19 billion (using

 U.S. blood lead levels) to $4.85 billion (using Michigan blood lead levels) per year

 in loss of future lifetime earnings.”

       321. Other researchers have estimated the economic impact of childhood

 lead poisoning to be as high as $50.9 billion per year in lost economic productivity

 resulting from reduced cognitive potential from preventable childhood lead

 exposure.

       322. As a direct and proximate result of Defendants’ misconduct, Flint’s

 children have suffered specific, measurable damages in the form of lost earning

 potential. They have also incurred damages in the form of required special


                                         106
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.17910     Page 112
                                    of 224



 educational, medical, sociological, occupational and disability services, and related

 education assistance programs.

       323. Lead is also harmful to adults. The EPA warns that “[a]dults exposed

 to lead can suffer from: Cardiovascular effects, increased blood pressure and

 incidence of hypertension, [d]ecreased kidney function, [and] [r]eproductive

 problems (in both men and women).” The World Health Organization explains that

 the direct medical costs of lead exposure include treatment for acute lead

 poisoning—typically chelation therapy—as well as the treatment of cardiovascular

 disease in adults who develop hypertension following lead exposure.

       324. These effects are far from hypothetical. According to a recent study

 from health economists Daniel Grossman of West Virginia University and David

 Slusky of Kansas University, the fertility rate in Flint, Mich., dropped precipitously

 after the city decided to switch to lead-poisoned Flint River water in 2014.

 Grossman and Slusky’s working paper estimates that among the babies conceived

 from November 2013 through March 2015, “between 198 and 276 more children

 would have been born had Flint not enacted the switch in water.”

       325. Given the long-lasting risks of lead exposure and the potential for lead

 sediment to be disturbed and re-mobilized into the water system, Plaintiffs will

 require regular medical and tap water testing and evaluation, at bare minimum, in

 accordance with government standards.


                                          107
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18         PageID.17911    Page 113
                                    of 224



       326. Additionally, as described more fully above, the water crisis in Flint

 caused an outbreak of Legionnaires’ disease. As explained above, the presence of

 legionella was a direct and proximate result of the switch to the Flint River as a

 water source and related conduct. At least 87 members of the Class contracted

 Legionnaires’ disease and at least nine died. Those members of the Class who

 became infected with Legionnaires’ disease suffered death, and for those who lived,

 incurred pain and suffering as well as substantial medical costs due to Defendants’

 conduct. At least one case of Legionnaires’ Disease occurred in 2016, even after the

 City’s water supply was switched back to the DWDS, indicated that the disease still

 poses a risk to the community.

       327. In October 2016, Flint and Michigan authorities determined that Flint

 was experiencing an outbreak of the infectious bacterial disease called Shigellosis,

 which can cause bloody diarrhea and fever. Shigellosis is caused by the shigella

 bacteria, and its symptoms include fever, abdominal pain and diarrhea, which can

 lead to dehydration. Since the water crisis, there has been a steady increase of cases,

 especially in children. The youngest person diagnosed was 17 months old.

       328. Finally, as a direct and proximate result of Defendants’ conduct,

 Plaintiffs have suffered extreme emotional distress.

       J.     Defendants’ Misconduct Has Also Caused the Plaintiffs to Suffer
              Extensive Property Damage and Monetary Losses.
       329. In addition to the devastating health effects and lost economic

                                          108
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.17912    Page 114
                                    of 224



 productivity caused by lead exposure, Defendants’ misconduct has caused

 significant property damage and monetary losses.

       330. The property damages sustained by Plaintiffs fall into three basic

 categories. First, the Plaintiffs’ pipes and appliances themselves have corroded,

 shortening their life span, and causing further damage when they break. Second, the

 corroded pipes and appliances remain a continuing source of lead and potentially

 legionella—thus, pipes and appliances must be replaced or else remain a continuing

 source of harmful exposure. Finally, the value of Plaintiffs’ real property has been

 substantially diminished as a result of the continuing questionable safety of Flint’s

 water and existence of corroded pipes and appliances.

       331. Although the City has begun adding polyphosphate to its system to

 reduce the leaching of lead from its service lines, this is unlikely to render Flint’s

 water safe because many of the pipes have become so corroded that not even

 phosphate will be able to fully encapsulate the surface of the pipes and prevent lead

 from leaching into the water supply.

       332. Plaintiffs’ homes and properties have been affected in the same fashion.

 Even with the addition of phosphate, their pipes and appliances will remain corroded

 until replaced, and continue to be a source of lead and potentially legionella.

 Solubilized and particulate lead and legionella remain in portions of the piping

 system and appliances, and can become remobilized at any time, causing further


                                          109
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.17913    Page 115
                                    of 224



 damage and health effects.

       333. The effect of corrosive water on residential and commercial piping and

 appliances is well understood. For example, a 2014 study by the Water Research

 Watershed Center stated: “[w]ith respect to the corrosion potential of YOUR

 drinking water, the primary concerns include the potential presence of TOXIC

 Metals, such as lead and copper; deterioration and damage to the household

 plumbing, and aesthetic problems such as: stained laundry, bitter taste, and greenish-

 blue stains around basins and drains.”

       334. The Water Research Watershed Center has further explained that,

 “[t]he cost of corrosion can be expensive. Corrosion can impact you and your

 family’s health, aesthetic quality of your water, waste money, and damage your

 household piping and fixtures.”

       335. Not only does corrosion cause the “premature failure of household

 plumbing and plumbing fixtures,” the Water Research Watershed Center has

 explained, corrosion also “decreases the efficiency of hot water heaters and may

 cause premature failure to the heater.”

       336. On January 10, 2017, Marc Edwards, the principal scientist who

 discovered the high lead concentration in Flint water, published “Flint Water Crisis

 Caused By Interrupted Corrosion Control: Investigating “Ground Zero Home” in

 which he concluded that the lead in the homes originated in part from rust stripped


                                           110
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.17914     Page 116
                                    of 224



 by the corrosive water from galvanized pipes. Galvanized pipes are in people’s

 homes. Although galvanized (zinc-coated) pipe is still considered to be a safe

 transport material for drinking water, there are some potential health concerns if the

 water supply is corrosive due to its acidic condition (low pH). These results establish

 that the pipes in the pipes and appliances in Flint homes and businesses need to be

 replaced.

       337. Moreover, residents and property owners have already reported damage

 to major appliances such as dishwashers and washing machines following Flint’s

 decision to switch water sources.

       338.   According to emails from Governor Snyder’s office, the State estimates

 that replacing Residents’ pipes alone could cost between $6,000 and $8,000 per

 household. Other estimates of those replacement costs are far higher. Obviously, the

 cost to replace pipes in a residential building with multiple units will be far higher,

 costing tens and hundreds of thousands of dollars.

       339. Corroded pipes not only present a continuing health threat, they risk

 further damage to one’s property because corrosion can result in deep pits in the pipe

 or tank walls that can eventually break, causing substantial water damage to homes

 and businesses.

       340. Although the City has stated it intends to begin replacing some City-

 owned pipes, this is far from sufficient to render Flint’s water safe. Sergio Kapusta,


                                          111
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18         PageID.17915     Page 117
                                    of 224



 a fellow at NACE International, an industry organization that develops corrosion

 prevention and control standards in Houston, has explained that “changing all the

 mains in the city will not really solve the problem for the homeowners” because the

 lead piping in these homes probably has been severely compromised. “The corrosion

 is not going away. It’s still there.”

        341. Plaintiffs have been left to pay for the damage caused by the

 Engineering and Governmental Defendants. This has proven nearly impossible as

 many of the City’s residents survive on very little money. To make matters worse,

 the Washington Post has reported that, “many in Flint say banks are refusing to offer

 refinancing that could free up money to pay for the retrofitting, and that the costs are

 not covered by insurance. The crisis has created a perfect storm to strip their houses

 of their remaining value, they say.”

       342.    According to a study by University of Michigan that analyzed the cross-

 section samples of 10 service pipes in Flint’s water system, the average Flint pipe

 released 18 grams of lead during the 17 months that untreated, corrosive water ran

 through the system. “This is the amount of lead that would have entered a single

 home,” lead study author Terese Olson, an associate professor of civil and

 environmental engineering at Michigan, said in a news release. “If we average that

 release over the entire period the city received Flint River water, it would suggest

 that on average, the lead concentration would be at least twice the EPA action level


                                           112
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18         PageID.17916     Page 118
                                    of 224



 of 15 parts per billion.” Critically, however, the report also concluded that not all of

 the leached lead was consumed by drinkers. Some was washed down the drains and

 some likely remains in private plumbing systems.

       343. Moreover, the problems associated with Flint’s water have had and are

 having a significant impact on residential and commercial property values and rental

 rates in the City. As Daniel Jacobs, an executive with Michigan Mutual explained,

 “[t]he tragedy is an already depressed community is now likely to see housing values

 plummet not only because of the hazardous water, but because folks cannot obtain

 financing.”

       344. Certain banks and mortgage companies have refused to make loans,

 unless the borrower establishes that its water is potable. A Wells Fargo & Co.

 spokeswoman said it is reviewing government lending guidelines: “[u]ntil [water]

 testing and potability is affirmed, it will be difficult to lend,” said the spokeswoman,

 who said such difficulties would apply to all lenders. Representatives from Bank of

 America and J.P. Morgan similarly have acknowledged requiring verification of

 potable water to provide financing to Flint residents. Lenders claim their hands are

 tied. As the Federal Housing Administration, which backs loans to less-creditworthy

 borrowers, explained, government regulations require “a continuing and sufficient

 supply of safe and potable water” to provide home financing.

       345. This creates a catch-22. Despite having switched back to receiving its


                                           113
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18         PageID.17917     Page 119
                                    of 224



 water from DWSD, the current extent of corrosion in Flint renders the water unsafe

 because the pipes and appliances will remain corroded and sources of lead until they

 are replaced. However, Plaintiffs, including residents and property owners, cannot

 obtain financing to replace their pipes and appliances until the water is deemed safe.

       346. The water crisis also caused extensive economic damage to property

 owners who paid water bills for several years in exchange for clean water for

 themselves and their tenants. Instead, they were provided toxic water. Besides losing

 the benefit of the bargain, this also hurt the landlords’ relationship and goodwill with

 tenants, both real and financial.

       347. As a result of the water crisis, many tenants refused to pay rent or

 simply left the premises. Some tenants paid less than the full rent amount. And it is

 difficult to find new tenants to rent units. Even if found, the rental value is now much

 lower. Landlords in the Class have been forced to offer lower rent to entice renters.

 This results in lower revenue. As a result, the Class has experienced a lower

 occupancy level than before the water crisis and receives lower revenue.

       348. The ordeal also damaged property owners because the crisis caused

 property values to plummet. Moreover, it is difficult to sell property, even at severely

 depressed prices, because buyers are scared of investing in the area. Even if a buyer

 could be found, that buyer cannot secure a loan from banks and other institutional

 lenders that are understandably uninterested in securing a loan with damaged


                                           114
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18         PageID.17918     Page 120
                                    of 224



 property or accepting the unusually high risk of securing a loan with property in

 Flint, Michigan.

       349. For the same reasons, it is difficult or impossible to refinance

 properties.

       350. As a result of all the above, it is difficult to find new tenants, receive a

 fair rental amount, or even sell the property at any price.

       351. As a result of the above, some members of the Class had difficulty

 making mortgage payments for their property because they rely on a steady cash

 flow from tenants to make such payments.

       352. Class members paid to install water filters in their properties for their

 tenants’ benefit. These heavy filters naturally damaged the sinks, which had to be

 repaired and/or replaced at Class members’ expense. They also supplied bottled

 water at their own expense.

       353. In February of 2016, Governor Snyder signed a $30 million package to

 refund all Flint residents’ water bills for the period of April 2014 to April 2016.

 Under this system, residents would receive a 100% refund for the water use portion

 of their bills. However, the state has and is discriminating against multi-unit property

 owners by providing them with only a 20% refund of their bills. Class members

 rented out their properties with water included at the owner’s expense. This was a

 significant amount of money.


                                           115
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.17919     Page 121
                                    of 224



          354. There are tens of thousands of housing units in Flint, Michigan.

 Currently property owners are renting about 45% of those units to residents.

          K.    Defendants’ Miscount Has Resulted in Criminal Charges and
                Other Government Investigations

          355. As the events that gave rise to this lawsuit emerged, multiple

 government investigations were launched including congressional hearings.

          356. One such investigation has been spearheaded by the Michigan Attorney

 General’s Flint legal team which interviewed over 180 witnesses, reviewed hundreds

 of thousands of documents, and ultimately filed criminal charges against several

 current and former City and State officials, many of whom are Defendants in this

 case. The Attorney General' s investigation resulted in the following charges:1


                  Defendant                            Criminal Charges
                                   City Officials
     Darnell Earley - Emergency Manager     ▪ False Pretenses, Felony
                                            ▪ Conspiracy to Commit False
                                               Pretenses, Felony
                                            ▪ Misconduct in Office, Felony
                                            ▪ Willful Neglect of Duty in Office,
                                               Misdemeanor
     Gerald Ambrose - Emergency Manager ▪ False Pretenses, Felony
                                            ▪ Conspiracy to Commit False
                                               Pretenses, Felony
                                            ▪ Misconduct in Office, Felony


 1
  Corinne Miller, MDHHS Former Director of the Bureau of Epidemiology and State
 Epidemiologist, was also charged as part of the Attorney General’s investigation. As
 part of a plea agreement, Miller pleaded no contest to willful neglect of duty and
 must cooperate with the Attorney General' s investigation into the Flint Water Crisis.
                                          116
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18       PageID.17920   Page 122
                                    of 224



                                              ▪ Willful Neglect of Duty,
                                                Misdemeanor2
     Michael Glasgow - City of Flint          ▪ Willful Neglect of Duty,
     Laboratory and Water Quality               Misdemeanor (pleaded no contest)
     Supervisor                               ▪ Tampering with Evidence, Felony
                                                (charged dismissed as part of plea)
     Howard Croft – City of Flint Director    ▪ False Pretenses, Felony
     of the Department of Public Works        ▪ Conspiracy to Commit False
                                                Pretenses, Felony
     Daugherty Johnson – City of Flint        ▪ False Pretenses, Felony (charge
     Utilities Director for the Department of   dismissed as part of plea
     Public Works                               agreement)
                                              ▪ Conspiracy to Commit False
                                                Pretenses, Felony (charged
                                                dismissed as part of plea
                                                agreement)
                                              ▪ Pled no contest to one added
                                                misdemeanor public records charge
                                                as part of plea agreement
                                      MDEQ Officials
     Stephen Busch - MDEQ District 8          ▪ Misconduct in Office, Felony
     Water Supervisor                         ▪ Conspiracy – Tampering with
                                                Evidence, Felony
                                              ▪ Tampering with Evidence, Felony
                                              ▪ Treatment Violation, Michigan
                                                Safe Drinking Water Act,
                                                Misdemeanor
                                              ▪ Monitoring Violation, Michigan
                                                Safe Drinking Water Act,
                                                Misdemeanor
     Michael Prysby – MDEQ District 8         ▪ Two counts of Misconduct in
     Water Engineer                             Office, Felony
                                              ▪ Conspiracy – Tampering with
                                                Evidence, Felony
                                              ▪ Tampering with Evidence, Felony


 2
   In September 2018, it was reported that Ambrose and attorneys for the State are
 working toward a plea agreement, and that Special Prosecutor Todd Flood stated
 that a plea agreement would not involve dismissing the charges against Ambrose.
                                          117
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18       PageID.17921    Page 123
                                    of 224



                                           ▪ Treatment Violation, Michigan
                                             Safe Drinking Water Act,
                                             Misdemeanor
                                           ▪ Monitoring Violation, Michigan
                                             Safe Drinking Water Act,
                                             Misdemeanor
     Liane Shekter-Smith - MDEQ Former     ▪ Misconduct in Office, Felony
     Chief of Drinking Water and Municipal ▪ Willful Neglect of Duty,
     Assistance                              Misdemeanor
     Adam Rosenthal - MDEQ Water           ▪ Misconduct in Office, Felony
     Quality Analyst                       ▪ Willful Neglect of Duty,
                                             Misdemeanor
                                           ▪ Tampering with Evidence, Felony
                                           ▪ Conspiracy – Tampering with
                                             Evidence, Felony3
     Patrick Cook - MDEQ Specialist for    ▪ Willful Neglect of Duty,
     Community Drinking Water Unit           Misdemeanor
                                           ▪ Misconduct in Office, Felony
                                           ▪ Conspiracy, Felony
                                    MDHHS Officials
     Nick Lyon - MDHHS Director            ▪ Involuntary Manslaughter, Felony
                                           ▪ Misconduct in Office, Felony
     Eden Wells - MDHHS Chief Medical      ▪ Obstruction of Justice, Felony
     Executive                             ▪ Lying to a Peace Officer,
                                             Misdemeanor
     Nancy Peeler - MDHHS Director,        ▪ Misconduct in Office, Felony
     Program for Maternal, Infant, and     ▪ Conspiracy, Felony
     Early Childhood Home Visiting         ▪ Willful Neglect of Duty,
                                             Misdemeanor
     Robert Scott - MDHHS Data Manager     ▪ Misconduct in Office, Felony
     for the Healthy Homes and Lead        ▪ Conspiracy, Felony
     Prevention Program                    ▪ Willful Neglect of Duty,
                                             Misdemeanor




 3
   In December 2017, Adam Rosenthal agreed to plead no contest to a public records
 charge, resulting in dismissal of all previous charges. The public records charge was
 later dismissed in September 2018.
                                         118
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18      PageID.17922    Page 124
                                    of 224



       L.    Efforts to Remediate the Harms Alleged Herein Are Inadequate.

       357. In March 2017, a settlement was reached in Concerned Pastors for

 Social Action v. Khouri, Case No. 2:16-cv-10277 (E.D. Mich. filed Jan. 27,

 2016). That suit was brought by citizens of Flint, Michigan against the State of

 Michigan and related entities for their failure to comply with the Safe Drinking

 Water Act, 42 U.S.C. § 300j-8(a). The settlement provides that the State of

 Michigan will provide $97 million for service line replacement, tap water

 monitoring, filter installation, bottled water distribution, and health programs.

       358. The prospective relief provided for in the Concerned Pastors

 settlement fails to adequately fund service line pipe replacement or necessary

 health programs. Moreover, it does not even attempt to remediate the harm caused

 by the Government Defendants’ unconstitutional conduct.

       359. For example, corroded private service lines and appliances present an

 ongoing public health concern as these stripped pipes are a breeding ground for

 potentially life-threatening bacteria. The Concerned Pastors settlement fails to

 impose an ongoing obligation for the Government Defendants to repair this private

 property.

       360. Moreover, the health effects of lead poisoning often go undetected for

 some time—the Concerned Pastors settlement does not provide for ongoing medical

 monitoring nor does it provide for educational programs or other remedial programs


                                         119
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.17923    Page 125
                                    of 224



 necessary to remediate the broad societal impact resulting from the Government

 Defendants’ unconstitutional conduct.

        M.     Governor Snyder and MDEQ Treated Flint’s Predominantly
               African American Citizens Differently than Other Communities in
               Flint.

        361. The preceding paragraphs describe in detail how the legal protections

 that exist to prevent tragedies of this magnitude were not afforded to the citizens of

 Flint. As described in more detail in the following section, key MDEQ officials

 including Defendants Dan Wyant, Liane Shekter-Smith, Michael Prysby, and

 Stephen Busch blatantly and unjustifiably ignored and transgressed the very

 environmental laws they were charged with enforcing. No rational basis exists for

 MDEQs failure to apply the law to the Citizens of Flint. Moreover, the number and

 significance of these transgressions, their disproportionate effect on African

 Americans and persons of color, MDEQ’s serious and unexplained deviations from

 its existing procedures, internal correspondence demonstrating a callousness toward

 the people of Flint, and MDEQ’s history of discrimination toward African

 Americans and willful refusal to enact a satisfactory nondiscrimination policy

 warrant an inference of discriminatory intent.

        362.   State law grants MDEQ the, “power and control over public water

 supplies and suppliers of water.”4      Thus throughout the course of the events


 4
     MCLA 325.1003.
                                          120
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.17924    Page 126
                                    of 224



 described in this complaint, MDEQ had jurisdiction and authority to regulate the

 public water supplies in Flint and throughout the state.

       363. MDEQ officials failed to comply with the law and their own internal

 policies in the following respects: (1) granting a fraudulent Administrative Consent

 Order to allow Flint to borrow funds to participate in the KWA; (2) issuing the Flint

 Water Treatment Plant a permit pursuant to the Michigan Safe Drinking Water Act

 without observing the statutorily mandated 45-day notice and comment period; (3)

 failing to comply with sampling and optimized corrosion control protocols as

 required under the State and Federal Lead and Copper Rule; and (4) lacking any

 nondiscrimination policy for more than 30 years and ignoring EPA requirements to

 update its policy for years.

       364. The misconduct described herein was exacerbated by Governor

 Snyder’s refusal to acknowledge the unfolding crisis in Flint and declare a state of

 emergency. Article V, Section 1 of the Michigan Constitution provides that, “[t]he

 executive power is vested in the governor.” Additionally, pursuant to the Michigan

 Emergency Management Act, the Governor may declare a “state of emergency” or

 “state of disaster” and “activate applicable relief forces if an emergency or disaster

 or imminent threat thereof exists.”5 Therefore, throughout Governor Snyder’s tenure


 5
   Michigan State Police, Disaster Declaration Process,
 https://www.michigan.gov/msp/0,4643,7-123-72297_60152_68994-318833--
 ,00.html.
                                          121
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18      PageID.17925        Page 127
                                    of 224



 as Governor, he has had the authority to declare a state of emergency for any city,

 state, or other community within the State of Michigan.

       365. Governor Snyder’s decision to wait months before formally

 recognizing the public health emergency facing Flint denied citizens’ access to key

 State resources, unnecessarily prolonging citizens’ exposure to toxic substances

 including lead. Governor Snyder’s delay deviated from his swift response to

 disasters in white and/or affluent communities and lacked any rational basis.

       366. Flint as it exists today is a product of racial discrimination and

 segregation. The Michigan Civil Rights Commission’s Report entitled, “The Flint

 Water Crisis: Systemic Racism Through the Lens of Flint” (February 17, 2017),

 explains that because of discriminatory (and now illegal) zoning restrictions and

 hiring practices, Flint was originally home to a majority-white population. When

 the City’s largest employer—GM—required additional workers to help it respond to

 increased demand from World War II and changed its hiring practices to allow

 African Americans to occupy a larger number of positions, Flint’s African American

 population quickly grew, more than quadrupling between 1940 and 1960.

 Subsequent policies aimed at promoting homeownership in certain neighborhoods

 resulted an exodus of Flint’s white citizens.6



 6
  See The Flint Water Crisis: Systemic Racism Through the Lens of Flint at 23-85,
 Michigan Civil Rights Commission (Feb. 17, 2017),
                                          122
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18       PageID.17926    Page 128
                                    of 224



       367. Today Flint’s 102,290 citizens are 54.3% African American or Black

 and 59.6% minority/non-white.7 By comparison, the State of Michigan is only

 14.1% African American or Black and only 20.6% minority/non-white.8 This places

 Flint in the top ten cities with 100,000 or more total population and the highest

 percentages of Blacks or African Americans, alone or with other races.9 Flint’s

 citizens are also poor as compared the rest of the State. In Flint, the median income

 is only $25,65010 as compared to $50,803 in the rest of the state11—a difference of

 nearly 200%.

       368.     The Michigan Civil Rights Commission asked, “Would the Flint water

 crisis have been allowed to happen in Birmingham, Ann Arbor or East Grand

 Rapids?” and concluded, “We believe the answer is no[.]”12 The allegations set forth

 herein provide context and support for the Commission’s conclusion.




 https://www.michigan.gov/documents/mdcr/VFlintCrisisRep-F-Edited3-13-
 17_554317_7.pdf.
 7
   QuickFacts – Flint City, Michigan, U.S. Census Bureau,
 https://www.census.gov/quickfacts/fact/table/flintcitymichigan/PST045217.
 8
   QuickFacts – Michigan, U.S. Census Bureau,
 https://www.census.gov/quickfacts/mi.
 9
   The Black Population: 2010 at Table 7, U.S. Census Bureau (Sept. 2011),
 https://www.census.gov/prod/cen2010/briefs/c2010br-06.pdf.
 10
    U.S. Census Bureau, QuickFacts – Flint City, Michigan, supra note 7.
 11
    U.S. Census Bureau, QuickFacts – Michigan, supra note 8.
 12
    Michigan Civil Rights Commission, supra note 6, at 4.
                                         123
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18         PageID.17927     Page 129
                                    of 224



              1.     MDEQ Officials Deviated From The Law and Their Own
                     Internal Policies in Issuing a Fraudulent Administrative
                     Consent Order.

       369. As discussed herein, the switch to the Flint River as a drinking source

 followed from the decision of Flint to join the KWA.            However, subsequent

 investigation has revealed that Flint was only able to fund its portion of the KWA

 because of a fraudulent ACO issued by MDEQ officials and premised on the use of

 the Flint River as a water source.

       370. When Flint and MDEQ initially considered interim sources of water in

 the event Flint chose to join the KWA, use of the Flint River as a sole water source

 was rejected. According to notes from a March 20, 2012 meeting between officials

 from the KWA, City of Flint, and MDEQ, it was recognized that the Flint Water

 Treatment Plant (“Flint WTP”) could not safely treat water from the Flint River. The

 meeting minutes provide that, “Rehabilitation of the Flint WTP, for daily operation

 using Flint River water, is not an option.” The minutes further explain that, “high

 bacteria and high carbon concentrations are present in Flint River water and fluctuate

 depending on rain events.” Accordingly, “[t]here was strong opinion expressed that

 Flint River water is a difficult water to treat due to temperature, flow variability and

 water quality changes in general!” Participants further noted that use of the Flint

 River “could require tertiary treatment at both [waste water treatment plant]




                                           124
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.17928    Page 130
                                    of 224



 facilities, if the WTP withdraws too much water, even in the interim period. Truly

 a concern for both the County and City!”

       371. Because of the difficulties presented in treating the Flint River and

 concerns regarding whether it could supply sufficient yields, the minutes reflect that

 the participants affirmatively rejected using the Flint River as the primary source of

 water, instead choosing to explore whether Flint’s WTP could adequately treat

 blended water from Lake Huron and the Flint River or DWSD and Lake Huron. The

 notes state that it was, “agreed that Flint City would draft a proposal, soon, ON

 BLENDING, and give to MDEQ for review and approval.”

       372.    Throughout 2012 and into 2013, City and State officials continued to

 explore the financial advantages of joining the KWA versus negotiating a new

 contract with DWSD. On January 8, 2013, Eric Kline from the Department of

 Treasury called Mike Prysby as part of Treasury’s investigation into whether it was

 in Flint’s financial interest to stay with DWSD or join the KWA project. According

 to Prysby’s notes from the call, Flint was still only exploring the option of using

 Flint’s WTP for blended water. He wrote, “The city of Flint may elect to utilize

 their WTP for the blending of treated water from the Flint River with water

 purchased from DWSD or KWA provided that all applicable drinking water

 standards are maintained.”




                                          125
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18          PageID.17929     Page 131
                                    of 224



       373. On March 26, 2013, in preparation for a conference call between

 MDEQ and the Department of Treasury personnel, Stephen Busch emailed MDEQ

 Director Dan Wyant, deputy director Jim Sygo, Liane Shekter-Smith, and other

 MDEQ officials raising concerns about using the Flint River as the City’s water

 source. Specifically, he noted that continuous use of Flint River water to supply the

 City of Flint would “[p]ose an increased microbial risk to public health[;]” “[p]ose

 an increased risk of disinfection by-product (carcinogen) exposure[;]” “[t]rigger

 additional regulatory requirements under the Michigan Safe Drinking Water Act

 . . . ;” and “[r]equire significant enhancements to treatment at the Flint WTP, beyond

 those identified in the TYJT report . . . .” Busch further explained that using the Flint

 River would impose substantial costs and upgrades to the Flint Water Treatment

 Plant due to the need to provide softening, limitations on disposal options for lime

 sludge, increased ozone capacity, and additional backup power.

       374.    During this time, Flint continued to negotiate with DWSD to determine

 whether participation in the KWA or purchasing water from DWSD provided greater

 financial benefits for the City in the short and long term. On April 16, 2013, DWSD

 presented Flint/Genesee County with a proposal that purported to save Flint/Genesee

 50% immediately and 20% compared to KWA over the following 30 years.

 Regardless, Flint rejected DWSD’s offer. In response, Dennis Muchmore, Governor

 Snyder’s then chief of staff asked, “if the last DWSD proposal saves so much money,


                                           126
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18       PageID.17930    Page 132
                                    of 224



 why are we moving ahead with KWA? I take it that Flint doesn’t trust them and is

 just fed up? Does Kurtz have his head on straight here?” In response, Andy Dillon

 replied, “That is the $64,000 question. DEQ is firm that KWA is better. Are they

 an honest broker?” (emphasis added). Unfortunately, that question was soon to be

 answered in the negative when MDEQ played a key role in helping Flint obtain a

 fraudulent ACO.

       375. EM Kurtz ultimately rejected DWSD’s final offer, choosing instead to

 join KWA. Dillon subsequently approved this decision. However, the decision to

 participate in KWA raised a key question: how would Flint, pay for such a

 substantial financial undertaking? Flint’s share of the $220.5 million project was

 34.2%--more than $70 million.

       376.   Because Flint was in receivership at the time, the Home Rule City Act

 limited the City’s ability to borrow funds. The Home Rule City Act contained an

 exception, however, that would allow the City to borrow additional funds only under

 the following circumstances: “[i]n case of fire, flood, or other calamity, the

 legislative body may borrow for the relief of the inhabitants of the city and for the

 preservation of municipal property . . . .” Taking advantage of this provision,

 however, required the City to obtain an Administrative Consent Order (“ACO”)

 from a State Agency attesting to some sort of “calamity.”




                                         127
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18       PageID.17931    Page 133
                                    of 224



        377. On December 19, 2013 Nicole Zacharda of MDEQ’s Water Resource

 Division emailed several other MDEQ employees including Liane Shekter-Smith

 and Stephen Busch. She wrote that she had recently, “received a call form Mike

 Robinson (he’d initially contacted Barry) seeking what [she’d] characterize as a

 ‘sweetheart’ ACO intended to ease the City’s ability to access bond funding for their

 possible new water intake from Lake Huron. As a trade of sorts, Mike was

 suggesting that his client would resolve Part 31 issues at their water treatment

 residual lagoon. I told Mike that while I understood the Part 31 angle, this really

 seems like a Drinking Water program lead.” Mike Robison was a lawyer for Warner

 Norcross who handled environmental issues for the City of Flint.

        378. Ms. Zachardo then wrote, “Having met with Steve Busch [of the DEQ

 drinking water section] and others ... my suspicions have been confirmed and this

 really does not strike me as our issue in the WRD (Water Resources Division).” She

 continued, “[p]rovided that you & Liane concur, my recommendation at this point

 is that I check back in with Mike Robinson and suggest that he work through Steve

 and his staff . . . .”

        379. Liane Shekter-Smith’s initial reaction was hesitant, stating that she,

 “need[ed] more information” because her division did not “have an enforcement

 action” with the City. She then stated she would, “need to speak to Stephen Busch




                                         128
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.17932     Page 134
                                    of 224



 to understand what the ‘ask’ is . . . .” Indeed, it is believed that Shekter-Smith’s

 initial hesitancy regarding the inappropriateness of this request was shared by others.

       380.    MDEQ’s hesitancy was short-lived, however, and they soon became

 an active participant in helping push through the bogus ACO. On February 10, 2014,

 Michael Robinson, an attorney assisting the City of Flint with environmental,

 emailed Stephen Busch dictating the language that the City’s bond counsel required

 in the consent order so that the City could move forward with obtaining bonds to

 pursue the KWA. That language stated, “The respondent plans to use the Flint River

 as its temporary source of untreated water supply until KWA water is available. The

 respondent must undertake the KWA public improvement project or undertake other

 public improvement projects to continue to use the Flint River, such as additional

 water treatment plant improvements, source water protection public improvements

 and public improvements to obtain back-up water supply, in order to comply with

 Act 399.”

       381. On February 14, 2014, Busch responded that, “[t]he language you

 provided in relation to the bond counsel’s needs appears to be acceptable and should

 be added to the final version.” Eight days later, on February 18, 2014, Stephen

 Busch emailed Richard Brim, John Craig, and Jim Arduin—all of the MDEQ—

 asking them to insert the exact language in the ACO that Mr. Robinson had said the

 City’s bond counsel required.


                                          129
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.17933     Page 135
                                    of 224



       382. When the process slowed, KWA’s bond attorney, David Massaron,

 emailed to Flint-finance director Gerald Ambrose and EM Early to emphasize the

 urgency of obtaining the ACO. He explained that KWA was ready to proceed with

 a $220-million bond issue so it could continue pipeline construction. “However, we

 cannot take that step until the DEQ Administrative Consent Order . . . is effective,”

 Massaron wrote, and “the City needs the ACO in place by the end of this week. . . .

 In order to ensure that the entire project can be financed . . . and that the City will

 have some debt capacity in the future, the ACO is a condition precedent to

 proceeding . . . .” Unless the MDEQ and City moved quickly to get the ACO,

 Massaron continued, “the KWA will have expended its initial resources and be

 forced to stop construction and the project will be delayed for at least one

 construction cycle.”

       383. Not wanting to risk KWA’s ability to push forward with the bond

 offering on its desired schedule, officials from the department of Treasury intervened

 to ensure MDEQ’s cooperation. On March 18, 2014, Gerald Ambrose forwarded

 Massaron’s email to Wayne Workman of the Department of Treasury, and stated the

 following: “We greatly appreciate the call made after our last meeting to [M]DEQ

 by Eric Cline regarding the pending ACO. It has moved along, but still in process.

 Any additional assistance you an [sic] give would be greatly appreciated.”




                                          130
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18      PageID.17934    Page 136
                                    of 224



       384. MDEQ received the message and quickly finalized efforts to push the

 ACO through. The ACO was executed on March 20, 2014. Pursuant to the

 aforementioned ACO, the City of Flint was bound to the use of the Flint River as its

 interim water source. After obtaining the ACO, Flint entered a Bond Purchase

 Agreement allowing it to borrow funds despite being in receivership so that the

 KWA could move on to the next phase of construction. Unfortunately, the Flint

 Water Treatment Plant was nowhere near ready to begin distributing water.

              2.    MDEQ Officials Deviated from the Law and MDEQ’s Own
                    Internal Practices and Procedures in Issuing the April 9,
                    2014 Permit for the Flint Water Treatment Plant.


       385. With the ACO executed, KWA moved forward with the bond issuance

 and City and MDEQ officials were left to fulfill the requirements of the ACO:

 namely obtaining a permit to upgrade the Flint Water Treatment Plant such that it

 would treat and distribute Flint River water.

       386. The Lead and Copper Rule requires states to “review and approve the

 addition of a new source or long-term change in water treatment before it is

 implemented by the water system.” 40 C.F.R. 141.81(b)(3)(iii). The Michigan Safe

 Drinking Water Act regulates the MDEQ’s authority over Michigan’s water systems

 as well as its authority for issuing permits impacting the state’s water systems.

 Section 325.1004 of the Michigan SDWA details the requirements for evaluating

 and issuing permits for proposed water systems. It provides that, “The department

                                         131
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18          PageID.17935     Page 137
                                    of 224



 shall provide public notice that it is conducting an evaluation under subsection (3)

 and shall provide a public comment period of not less than 45 days before making a

 determination on that evaluation.” MCL 325.1004(4). Subsection 3 outlines the

 types of water systems subject to this requirement to include water systems that

 would, “[p]rovide new total designed withdrawal capacity of more than 2,000,000

 gallons of water per day from the waters of the state.” MCL 325.1004(3).

       387.     The Flint Water Treatment Plant was intended to withdraw more than

 14,000,000 gallons of water per day from the Flint River13 and thus would have been

 subject to the Michigan SDWA’s requirement for public comment.

       388.     As of March 28, 2014, three weeks before the City planned to start

 using the Flint River as its primary water source, the City had not even submitted an

 application to the State for approval to make the change. Stephen Busch is quoted in

 the article as stating, “[i]n regards to the actual application, we haven’t received one.

 . . . We’ve received preliminary design plans and preliminary specifications and

 we’ve commented on those. They may be waiting until they have the comments

 worked out before they submit the application.”14



 13
    City of Flint Water Reliability Study at 26, Rowe Professional Services Company
 & Potter Consulting (Dec. 2013),
 https://www.michigan.gov/documents/snyder/Rowe_2013_Reliablity_Study_comp
 ressed_515343_7.pdf.
 14
    Dominic Adams, State says Flint hasn’t applied for permit to use river as
 drinking water source, Michigan Live (Mar. 28, 2014),
                                           132
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18         PageID.17936   Page 138
                                    of 224



       389. According to an article in Michigan Live, Busch explained that, “If the

 state hasn’t approved Flint’s use of river water by April 18, Busch said, the city

 would just continue to buy water from Detroit on a non-contract price until Flint has

 state [sic] OK to begin using the river.”15 The article also stated, “[Howard] Croft

 said there will be a series of public forums where residents can ask questions about

 the city’s water transition, what that will mean for rates and others.”16

       390.    According to the issued permit, the City of Flint submitted its

 application for a permit three days later on March 31, 2014. The application

 proposed various, “[i]mprovements to the City of Flint Lime Sludge Lagoons . . . to

 allow lime sludge form the Flint WTP to be stored during the interim period when

 the plant [would] be treating Flint River water.” The application further provided

 for, “[p]lugging and abandonment of 8” inlet piping; construction of 306 LF of new

 10” inlet piping; installation of bulkhead on existing outlet structure to prevent

 discharge to surface water.” Additionally, the application proposed to construct a,

 “new decant tower structure, 8” gravity sewer, and decant pump station” and other

 changes.




 http://www.mlive.com/news/flint/index.ssf/2014/03/state_says_flint_hasnt_applied
 _1.html.
 15
    Id.
 16
    Id.
                                          133
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18       PageID.17937    Page 139
                                    of 224



       391. On April 9, 2014—just nine days after the application was submitted –

 the MDEQ issued the permit. It was signed by Defendant Cook who writes in the

 line designated, “Reviewed by,” “Patrick Cook for MFP for Mike Prysby.”

       392. MDEQ’s Public Involvement Handbook provides that, “[p]ublic

 involvement in decision-making and in policy formation is an essential element of

 environmental programs.”17 The Handbook further provides that, “The DEQ is a

 regulatory agency. It’s charge of environmental protection is often facilitated

 through the use of permits, which are issued to prevent adverse effects to the

 environment. . . . Many of the DEQ permit programs inform the public about pending

 permit decisions through newspaper legal ads, the DEQ Calendar, bulletins, online

 permit tracking systems, and mailing lists. Often these public notices provide a time

 period (usually a 30 day public comment period) for interested persons to send

 comments to the DEQ on a permit before it is issued or denied.”18

       393. When MDEQ issued the April 9th FWTP permit, it not only failed to

 comply with Michigan laws by ignoring the mandatory 45-day notice and comment

 period, it also failed to adhere to its own policies as articulated in the Public

 Involvement Handbook which seek public involvement in decision-making.



 17
    Public Involvement Handbook at i, Michigan Department of Environmental
 Quality (Jan. 2014), https://www.michigan.gov/documents/deq/deq-oea-cau-
 publicinvolvementhandbook_415012_7.pdf.
 18
    Id. at 6.
                                         134
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18       PageID.17938    Page 140
                                    of 224



 According to MDEQ calendars from that year it does not appear that there was any

 notice of the permit application.

       394. The permit issued by MDEQ would not have fallen under the State

 SDWA’s provision for expedited permits because that provision expressly excludes

 permits “involving water treatment processes, ground or elevated storage tanks,

 chemical feed systems, wells, booster stations, pumps, new proposed water works

 systems subject to a capacity assessment, or projects funded under the state drinking

 water revolving fund established under section 16b of the shared credit rating act,

 1985 PA 227, MCL 141.1066b.” MCLA 325.1004a(7). The permit application

 expressly involved several of these matters.

       395. The April 9, 2014 FWTP permit was a construction permit that

 provided for the construction of several different plant components. Many water

 treatment components are not “off the shelf” and instead must be manufactured

 specifically for the plant they’re intended for. Given the scope of work described in

 the April 9, 2014 FWTP permit, completion of the identified projects would likely

 have taken at least 60 days. Regardless, the FWTP began distributing water just 16

 days later.




                                         135
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18      PageID.17939    Page 141
                                    of 224



              3.      MDEQ Officials Abdicated Their Responsibility to Enforce
                      Michigan’s Safe Drinking Water Act, the Lead and Copper
                      Rule, and MDEQ Internal Procedures.

       396. As discussed in more detail herein MDEQ officials failed to correctly

 apply LCR sampling protocols as well as the LCR’s rule requiring optimized

 corrosion control.

       397.    MDEQ subsequently claimed to have “misinterpreted” the Safe

 Drinking Water Act’s requirements that water systems such as Flint’s include

 optimized corrosion control. But documents from MDEQ’s files belie their lack of

 knowledge. Specifically, on April 21, 2004 then-director of the MDEQ Steven

 Chester wrote the U.S. EPA regarding MDEQ’s obligations under the Lead and

 Copper Rule (LCR) pertaining to schools and day care facilities. In that letter, he

 specifically acknowledged that in “schools and day care centers connected to CPWS

 [community public water systems] serving more than 50,000 residents” those “water

 systems have had to demonstrate and maintain optimal corrosion control.” Jim

 Sygo, then Deputy Director of MDEQ, was copied on the letter and continued to

 work at MDEQ throughout the Flint Water Crisis.

       398. There is also evidence that disputes MDEQ’s claim that it lacked

 knowledge that samples taken to assess compliance with the LCR should be done

 after flushing. As early has 1990, MDEQ documentation states, “Samples should

 be taken from cold water fixtures only. The fixture must not have received prior use


                                         136
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18       PageID.17940    Page 142
                                    of 224



 the day of sampling. Capture the first flow out of the fixture and fill the sample

 container.” (handwritten underlining in the original; this paragraph is also

 surrounded by two handwritten stars).

       399. Unfortunately, these were not the only ways in which MDEQ failed to

 enforce Michigan’s SDWA. For example, the Michigan Safe Drinking Water Act

 required the MDEQ to notify the public if, “a public water supply is found not to be

 in compliance with the state drinking water standards.” MCLA 325.1019(1). As

 recounted above, the first warning signs regarding the safety of Flint having

 switched to the Flint River as its drinking source were spikes in the levels that

 triggered a boil water advisory.

       400.   Defendant Prysby admitted in an email to Stephen Busch and Adam

 Rosenthal dated August 19, 2014 that the press release issued by the City

 accompanying the advisory falsely attributed the reason for the boil water advisory

 to an “abnormal test.” Specifically, he wrote, “the statement defers to an ‘abnormal

 test’ due to sampling error over the most recent 48 hours as the trigger for the BWA.

 This is false as the BWA was in effect for over 72 hours at the time of the press

 release and was issued because of the fecal coliform result and the number of total

 coliform results obtained from the affected area between the 12th and the 14th. Also,

 while sampling error could be possible…other potential causes (LOP, mainbreak,

 Xconn, improper connects, etc.) should have been discussed in the press release.”


                                         137
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.17941     Page 143
                                    of 224



       401. Additionally, on March 10, 2015, James Henry of the Genesee County

 Health Department wrote Howard Croft, Mike Prysby, Jerry Ambrose, Mayor

 Walling, and other city and other officials from GCHD regarding the “significant

 increase of confirmed Legionella illnesses relative to previous years” and explaining

 that, “Legionella can be a deadly, waterborne disease that typically affects the

 respiratory system.” He expressly noted that, “[t]he increase of the illnesses closely

 corresponds with the timeframe of the switch to Flint River water. The majority of

 the cases reside or have an association with the City. Also, McLaren Hospital

 identified and mitigated Legionella in their water system. This is rather glaring

 information and it needs to be looked into now . . . .” Importantly, he noted that, “In

 the past, I have requested to meet with the water plant staff and MDEQ regarding

 Legionella concerns. I did not receive a response from the water plant staff and

 MDEQ declined.” (emphasis added).

       402. In response, Stephen Busch acknowledged that, “the change in [water]

 source may have created water quality conditions that could provide additional

 organic nutrient source to support legionella growth,” but deflects blame, explaining

 that, “there is no evidence or confirmation of legionella coming directly from the

 Water Treatment Plant or in the community water supply distribution system at this

 time.” Notably, despite admitting that the change in source could be the problem,




                                          138
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.17942   Page 144
                                    of 224



 he made no efforts to actually investigate that issue. In this way, MDEQ deviated

 from its response to other assertions of unsafe environmental conditions.

       403. No other city or county in Michigan has experienced the total disregard

 MDEQ showed Flint. Indeed, over the last five years, there have been dozens of

 new water projects that MDEQ oversaw. Several of these projects took place in

 cities or counties with known lead pipes. Notably, each of these cities is

 predominately white and in none of these instances did MDEQ turn the other way in

 the face of blatant violations.

              4.     The EPA Civil Rights Office Found MDEQ’s
                     Nondiscrimination Procedures Insufficient Under Federal
                     Law and MDEQ’s Prior Notice and Comment Procedures
                     Discriminatory Towards African Americans.

       404. The crisis in Flint is not the first time MDEQ has demonstrated its

 unwillingness to provide African Americans the same level of protection from the

 environmental laws as Michigan’s white citizens. Indeed, Flint is home to more

 hazardous sites than other, affluent and white areas of the State.

       405. Even more relevant, on January 19, 2017, the United States

 Environmental Protection Agency’s (“EPA”) External Civil Rights Compliance

 Office (ECRCO) issued a letter providing its conclusions following an investigation

 into whether the MDEQ had violated Title VI of the Civil Rights Act of 1964, as




                                          139
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.17943    Page 145
                                    of 224



 amended, 52 U.S.C. §§ 2000d et seq., (Title VI) and the EPA’s nondiscrimination

 regulations found at 40 C.F.R. Part 7.19

       406. That letter addressed a complaint submitted on December 15, 1992 that

 alleged the MDEQ20 discriminated against the citizens of Flint in relation to granting

 a permit to the Genesee Power Station. In granting the permit, the EPA found, “that

 the preponderance of evidence supports a finding of discriminatory treatment of

 African Americans by MDEQ in the public participation process for the GPS permit

 considered and issued from 1992 to 1994.”21 The letter noted that, “Flint was and

 continues to be predominately African American.” (footnote omitted). Additionally,

 while the EPA explained that during the relevant time period the, “MDEQ had

 written no formalized operating procedures for conducting its meetings or hearings.

 . . . [T]here were a series of unwritten standard operating procedures that EPA was

 told existed or that could be discerned from hearing records.” The EPA concluded

 that the MAPCC, “deviated from those standard operating procedures on more than

 one occasion to the detriment of African Americans.”22




 19
    2017 EPA Civil Rights Letter to MDEQ, Environmental Protection Agency (Jan.
 17, 2017), https://www.epa.gov/sites/production/files/2017-01/documents/final-
 genesee-complaint-letter-to-director-grether-1-19-2017.pdf.
 20
    Formerly referred to as the Michigan Department of Natural Resources (MDNR)
 and later becoming the MDEQ.
 21
    2017 EPA Civil Rights Letter to MDEQ, supra note 19, at 3.
 22
    Id. at 16.
                                            140
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18      PageID.17944    Page 146
                                    of 224



          407.     Given the deviations, the EPA found that, “[t]he totality of the

 circumstances described above supported by a preponderance of the evidence in the

 EPA’s record would lead a reasonable person to conclude that race discrimination

 was more likely than not the reason why African Americans were treated less

 favorably than non-African Americans during the 1992-1994 public participation for

 the GPS permit.”23

          408. The letter also stated that EPA had, “concerns that MDEQs current

 policies are insufficient to address the potential for discrimination given the

 deficiencies in MDEQ’s public participation program.”24

          409. More specifically, the “EPA determined that MDEQ had not been in

 compliance with its longstanding obligation to establish procedural safeguards

 required by EPA’s regulations implementing the federal non-discrimination statutes.

 For almost 30 years, MDEQ failed to provide the foundational nondiscriminatory

 program as required by non-discrimination regulations to: provide a continuing

 notice of non-discrimination; adopt grievance procedures that assure the prompt and

 fair resolution of complaints alleging violations of the non-discrimination statutes

 and EPA’s implementing regulations, and designate at least one person to coordinate




 23
      Id. at 17.
 24
      Id. at 3.
                                          141
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18         PageID.17945     Page 147
                                    of 224



 its efforts to comply with its obligations under the federal non-discrimination

 statutes and EPA’s implementing regulations.” 25

            410. In July 2014 the EPA informed MDEQ that it was not in compliance

 with the EPA’s requirement that it have in place a non-discrimination policy; the

 EPA followed up with MDEQ again on this issue in a phone call on August 20, 2015

 during which it informed MDEQ regarding how to remedy the agency’s nearly 30

 years of non-compliance. On November 6, 2015, MDEQ provided EPA with a copy

 of its October 28, 2015 “Policy and Procedure Number: 09-024, Subject: Non

 Discrimination in Programs Receiving Federal Assistance from the U.S.

 Environmental Protection Agency.” That policy was signed by then-Director of the

 MDEQ, Dan Wyant.

            411. On December 3, 2015, the EPA informed MDEQ that its policy was

 still insufficient in several respects outlined in the table below. Critically, however,

 despite having been informed of these deficiencies nearly three years ago by the

 EPA, MDEQ has taken no steps to remedy these deficiencies and the same defective

 policy remains in place.




 25
      Id.
                                           142
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18         PageID.17946     Page 148
                                    of 224



      EPA’s Identified Deficiencies in          Current Status of MDEQ’s
      MDEQ’s Nondiscrimination Policy           Nondiscrimination Policy (October
      (Jan. 2017)                               2018)26
      Does not list the Federal                 Same.
      nondiscrimination statutes to inform
      people about the statutes that protect
      them and on what bases complaints
      may be filed through MDEQ’s
      grievance procedure.
      The notice is not prominently             The nondiscrimination policy is
      displayed on MDEQ’s home page.            nearly impossible to find – one has to
                                                click on the “DEQ policies” in the
                                                bottom, right-hand corner of
                                                MDEQ’s homepage and then click on
                                                the first “Department” link in the list
                                                of DEQ policies and procedures
                                                (there are two) and then read through
                                                the policies to find the
                                                nondiscrimination policy.
      Searching MDEQ’s website for              Same.
      “race,” “title VI,” “discrimination,”
      and “disability” does not lead to the
      notice.
      The Notice is in English only with a      Same.
      note informing those with limited
      English proficiency that they can
      requires the notice in other languages.
      While the notice states that MDEQ         Same. Their home page has a link for
      will accommodate those with               “ADA” but this only links users to
      impaired vision or hearing, there is no   Michigan’s general disability
      evidence on MDEQ’s website that           resources center – there is no
      those services are available or how to    information about how those with
      access them.                              impaired vision or hearing could
                                                access MDEQ services.


 26
   Nondiscrimination in Programs Receiving Federal Assistance from the U.S.
 Environmental Protection Agency, Michigan Department of Environmental
 Quality (Oct. 28. 2015), https://www.michigan.gov/documents/deq/deq-Final-
 _DEQ-_Procedure_09-024_10-28-15_505494_7.pdf.
                                          143
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18   PageID.17947   Page 149
                                    of 224



     The Notice provides that the              Same.
     Nondiscrimination Compliance
     Coordinator was responsible for
     coordinating MDEQ’s compliance
     with federal nondiscrimination
     statutes and EPA’s implementing
     regulations but does not identify this
     person by name.
     The grievance procedure fails to          Same.
     identify the type of discrimination
     prohibited or the applicable Federal
     nondiscrimination statutes.
     The policy fails to contain assurances    Same.
     that retaliation is prohibited and that
     claims of retaliation will be handled
     promptly.
     The policy fails to provide for           Same.
     periodic assessments of the efficacy
     of MDEQ’s effort to maintain
     compliance with federal
     nondiscrimination statutes.
     The policy fails to provide for           Same.
     conduct reviews of formal or
     informal discrimination complaints
     filed with the MDEQ to identify and
     address any patterns or systemic
     problems.
     The policy fails to provide for           Same.
     appropriate training for persons
     involved in informal resolution of
     discrimination complaints filed with
     DEQ under federal nondiscrimination
     statutes.
     The policy fails to address informal      Same.
     resolution processes for addressing
     complaints or identify how
     complainants might engage in these
     processes.



                                         144
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18       PageID.17948    Page 150
                                    of 224



       412. The EPA concluded that at the time of issuing the letter in 2017, “EPA

 ha[d] significant concerns about MDEQ’s current public participation program and

 whether MDEQ can ensure that discriminatory treatment would not occur today.

 Similarly, EPA . . . is deeply concerned that MDEQ does not take seriously its

 responsibility to implement a properly functioning non-discrimination program as

 required under EPA regulations.”

       413. Those concerns are well-founded. Despite years having passed since

 the EPA issued its initial set of concerns regarding MDEQ’s nondiscrimination

 policy and MDEQ failing to take any steps to remedy those concerns, in regard to

 the Flint Water Crisis, MDEQ flagrantly ignored Michigan law as well as its own

 internal procedures to the detriment of Flint’s predominantly Black/African

 American citizens. With regard to the Flint Water crisis, the EPA stated that it has,

 “informed MDEQ that it will conduct an investigation into MDEQ’s procedures for

 public notification and involvement as well as compliance with its non-

 discrimination requirements.” To date, nothing has been made public as to the

 results of that investigation, however the minority populations in Flint continue to

 suffer as a result of MDEQ’s failure to abide by and enforce Michigan’s

 environmental laws and regulations as well as federal nondiscrimination statutes.




                                         145
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18       PageID.17949    Page 151
                                    of 224



              5.     The Governor’s Unreasonable Delay in Declaring a State of
                     Emergency in Flint Deviated Substantially from His
                     Response to Emergencies in White and Affluent
                     Communities.

       414. Governor Snyder’s response to the public health crisis in Flint

 unnecessarily prolonged the crisis, depriving Flint of key state resources that could

 have hastened efforts to provide Flint with safe water.

       415. While the sheer number of individuals in Governor Snyder’s

 administration with knowledge of the lead levels in Flint suggests that the Governor

 became aware of this crisis far earlier than he has admitted, by his own admission

 he learned “On October 1st, 2015 . . . that our state experts were wrong. Flint’s

 water had dangerous levels of lead. On that day, I took immediate action. First, we

 quickly reconnected to the Detroit water supply to begin sealing the damages pipes.

 Second, I ordered the immediate distribution of water filters and extensive blood

 level testing in schools and homes to identify those at the highest risk so they

 received healthcare, nutrition and additional support.”

       416. Thus, even if Governor Snyder is to be believed that he did not learn

 about the heightened lead levels until October 15, 2015, he still waited months to

 impose a State of Emergency in Flint – a declaration that would provide key

 resources to the residents of Flint.




                                         146
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18                               PageID.17950          Page 152
                                    of 224



             417. Critically, Governor Snyder did not demonstrate this type of delay in

 recognizing and responding to various emergencies in other cities and counties

 where the population was predominately white:27

  Declaration      Date of       Date              Time from       Cause           Location          Demographics
                   Emergency     Emergency         Emergency                                         (Census Bureau -
                   Declaration   Noted in News     to                                                2017 est.)
                                                   Governor's
                                                   Declaration
  State of         5/14/2012     5/3/2012 to       10-11 days      Flooding        Genesee County    75.4% White; 20.3%
  Emergency                      5/4/2012                                                            African American
  State of         5/25/2012     5/21/2012         4 days          Wildfire        Luce County       79.1% White; 11.7%
  Disaster                                                                                           African American
  State of         5/25/2012     5/21/2012         4 days          Wildfire        Schoolcraft       86.3% White; 0.5%
  Disaster                                                                         County            African American
  State of         5/9/2013      4/12/2013 to      14-27 days      Flooding        Kent County       82.5% White; 10.5%
  Disaster                       4/25/2013                                                           African American
  State of         8/13/2014     8/11/2014         2 days          Flooding        Wayne County      54.6% White; 39.0%
  Emergency                                                                                          African American
  State of         8/13/2014     8/11/2014         2 days          Flooding        Oakland County    75.7% White; 14.2%
  Emergency                                                                                          African American
  State of         8/13/2014     8/11/2014         2 days          Flooding        Washtenaw         74.2% White; 12.4%
  Emergency                                                                        County            African American
  State of         1/5/2016      Gov. Snyder       3 months 10     Water           Genesee County    Declaration declared
  Emergency                      testified he      days - more     Contamination                     for entire County;
                                 knew as of Oct.   than 6 months                                     toxic water supplied
                                 1, 2015; news                                                       only to the City of
                                 articles                                                            Flint 54.3% African
                                 discussed lead                                                      American; 59.6%
                                 in Flint water                                                      Minority/Non-White;
                                 for many                                                            40.4% White
                                 months before
                                 that date.
  State of         1/6/2017      12/24/2016        13 days         Sewer Line      Macomb            81.4% White; 12.0%
  Emergency                                                        Collapse;       County            African American
                                                                   Sinkhole
  State of         6/26/2017     6/23/2017         3 days          Flooding        Isabella County   88.2% White; 2.8%
  Emergency                                                                                          African American
  State of         3/13/2018     2/19/2018 to      18-22 days      Flooding        Allegan County    95.0% White; 1.5%
  Disaster                       2/23/2018                                                           African American
  State of         3/13/2018     2/19/2018 to      18-22 days      Flooding        Arenac County     96.5% White; 0.4%
  Disaster                       2/23/2018                                                           African American
  State of         3/13/2018     2/19/2018 to      18-22 days      Flooding        Barry County      97.0% White; 0.6%
  Disaster                       2/23/2018                                                           African American



 27
    Governor Snyder also declared a “State of Emergency” for Detroit during his
 tenure as Governor. Because that declaration related to Detroit’s financial status—
 rather than some type of disaster—and because it was in response to an “emergency”
 that evolved over a long period of time, it is not included in the current chart.
                                                            147
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18                         PageID.17951          Page 153
                                    of 224


  State of         3/13/2018   2/19/2018 to   18-22 days     Flooding        Berrien County    79.7% White; 15.1%
  Disaster                     2/23/2018                                                       African American
  State of         3/13/2018   2/19/2018 to   18-22 days     Flooding        Cass County       89.5% White; 5.3%
  Disaster                     2/23/2018                                                       African American
  State of         3/13/2018   2/19/2018 to   18-22 days     Flooding        Clare County      96.5% White; 0.7%
  Disaster                     2/23/2018                                                       African American
  State of         3/13/2018   2/19/2018 to   18-22 days     Flooding        Eaton County      87.6% White; 7.0%
  Disaster                     2/23/2018                                                       African American
  State of         3/13/2018   2/19/2018 to   18-22 days     Flooding        Ingham County     76.1% White; 12.1%
  Disaster                     2/23/2018                                                       African American
  State of         3/13/2018   2/19/2018 to   18-22 days     Flooding        Ionia County      92.5% White; 4.8%
  Disaster                     2/23/2018                                                       African American
  State of         3/13/2018   2/19/2018 to   18-22 days     Flooding        Kalamazoo         81.5% White; 11.7%
  Disaster                     2/23/2018                                     County            African American
  State of         3/13/2018   2/19/2018 to   18-22 days     Flooding        Kent County       82.5% White; 10.5%
  Disaster                     2/23/2018                                                       African American
  State of         3/13/2018   2/19/2018 to   18-22 days     Flooding        Mecosta County    93.1% White; 2.9%
  Disaster                     2/23/2018                                                       African American
  State of         3/13/2018   2/19/2018 to   18-22 days     Flooding        Newaygo           95.8% White; 1.2%
  Disaster                     2/23/2018                                     County            African American
  State of         3/13/2018   2/19/2018 to   18-22 days     Flooding        Ogemaw            96.5% White; 0.4%
  Disaster                     2/23/2018                                     County            African American
  State of         3/13/2018   2/19/2018 to   18-22 days     Flooding        Oscoda County     96.8% White; 0.4%
  Disaster                     2/23/2018                                                       African American
  State of         3/13/2018   2/19/2018 to   18-22 days     Flooding        Ottawa County     92.6% White; 1.8%
  Disaster                     2/23/2018                                                       African American
  State of         3/13/2018   2/19/2018 to   18-22 days     Flooding        St. Joseph        93.6% White; 2.7%
  Disaster                     2/23/2018                                     County            African American
  State of         3/13/2018   2/19/2018 to   18-22 days     Flooding        City of Grand     68.3% White; 19.7%
  Disaster                     2/23/2018                                     Rapids            African American
  State of         3/13/2018   2/19/2018 to   18-22 days     Flooding        City of Lansing   61.2% White; 21.7%
  Disaster                     2/23/2018                                                       African American
  State of         6/18/2018   6/17/2018      1 day          Flooding        Houghton          93.6% White; 0.9%
  Disaster                                                                   County            African American
  State of         6/18/2018   6/17/2018      1 day          Flooding        Menominee         94.4% White; 0.7%
  Disaster                                                                   County            African American
  State of         7/25/2018   7/12/2018      1 day          Flooding        Houghton          93.6% White; 0.9%
  Disaster                                                                   County            African American
  State of         7/29/2018   7/26/2016      3 days         Water           Kalamazoo         81.5% White; 11.7%
  Emergency                                                  Contamination   County            African American




             418. The most analogous crisis involves the July 2018 declaration of

 emergency by Lt. Gov. Brian Calley (at Governor Snyder’s request because Snyder

 was out of the State) for Kalamazoo County due to health and safety concerns related



                                                       148
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.17952    Page 154
                                    of 224



 to per- and polyfluoralkyl (PFAs) contamination in the drinking water for

 Kalamazoo County. According to Lt. Gov. Calley, declaring a state of emergency

 was important because, “[t]his declaration will allow the state to supply additional

 resources to help with response efforts and ensure the health and safety of residents

 in Parchment and Cooper Township.” Indeed, by declaring a state of emergency,

 many state resources become available and the Michigan State Police, Emergency

 management and Homeland Security Division is authorized to coordinate state relief

 efforts. Critically, the declaration was made exactly three days after test results

 revealed unacceptable levels of PFAs.

       419.    In contrast, the State of Michigan affirmatively lied to Flint residents

 for months, denying and dismissing their fears regarding the water quality. Indeed,

 even after the Governor’s office acknowledged that Flint’s water was dangerous,

 their talking points contained several knowing lies including:

              • The falsely state that Flint used lime as a corrosion control
                and that “Flint was within federal protocols when it chose to
                use lime, and this is consistent with what every other
                community was required to do.” In truth, MDEQ and other
                State officials were aware by this point that Flint’s lack of
                optimized corrosion control was in violation of federal and
                state law. Indeed the very talking points that suggest that lime
                softening is sufficient includes the statement that,
                “[o]perators of large systems are required to implement
                corrosion control measures, and Flint is doing that on a very
                abbreviated schedule” – a clear recognition that (a) corrosion
                control was necessary and (b) Flint did not have corrosion
                control measures at the time.


                                         149
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18      PageID.17953   Page 155
                                    of 224



             • The talking points continued to falsely assert that Flint,
               “system [was] in compliance with federal lead and copper
               rules, based on testing.”

             • The talking points misleadingly assert that, “[t]he state was
               opposed to Flint leaving DWSD – not because of concerns
               about water quality, but because at the time the city was
               working through its bankruptcy and the state felt the move
               would incur more expenses for both cities. Flint made the
               case it could save money in the period that KWA was
               constructing its pipe, and the state leaders – including the
               Emergency Financial Manager – eventually granted the city
               its request.” In truth, Emergency Manager Kurtz advocated
               for joining the KWA which State officials, including
               Defendant Dillon, affirmatively signed off on.

       420. The Governor’s own task force concluded that, “[n]either the

 Governor nor the Governor’s office took steps to reverse poor decisions by MDEQ

 and state-appointed emergency managers until October 2015, in spite of mounting

 problems and suggestions to do so by senior staff members in the Governor’s office,

 in part because of continued reassurances from MDEQ that the water was safe.”

 (emphasis added).28

       421. The Flint Water Advisory Task force concluded that, “The suggestion

 made by members of the Governor’s executive staff in October 2014 to switch back

 to DWSD should have resulted, at a minimum, in a full and comprehensive review



 28
   Flint Water Advisory Task Force Final Report at 1, Flint Water Advisory Task
 Force (Mar. 2016),
 https://www.michigan.gov/documents/snyder/FWATF_FINAL_REPORT_21Marc
 h2016_517805_7.pdf.
                                        150
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.17954     Page 156
                                    of 224



 of the water situation in Flint, similar to that which accompanied the earlier decision

 to switch to KWA. It was disregarded, however, because of cost considerations and

 repeated assurances that the water was safe.”29

                  6.   Internal Correspondence From MDEQ, the City of Flint, and
                       Senior Officials in the Governor’s Office Evidence a
                       Callousness Toward Flint’s Citizens.

          422. Thus far, the only documents provided in this litigation have been those

 selected for distribution by defendants. However, even this incomplete production

 paints a troubling picture of government officials callously dismissing the desperate

 pleas of Flint citizens. Some of the correspondence produced contains racially

 charged language while other documents bluntly explain how Flint’s concerns were

 easily dismissed as simply the product of “old time negative racial experiences.”

          423. In one example of such racially charged language, EM Mike Brown

 emailed Gerald Ambrose with a draft memorandum he intended to send to Governor

 Snyder regarding his administration. He wrote, “In my opinion, the group making

 the noise about civil unrest, violence, MSP shootings and an EM, are the naysayers

 in the community. Too many of them have their handout and their voices raised but

 do very little to contribute to solutions in Flint.” EM Brown explained, “I have

 offered them many ways to contribute to improving conditions for Flint citizens

 since I became Emergency manager. I have not offered them money, or simply


 29
      Id. at 7.
                                           151
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.17955    Page 157
                                    of 224



 caved into their demands. This type of submission to their demands has helped

 create an unhealthy culture in Flint. Past administrations have bowed to the demands

 of this group. It is part of the reason Flint has been placed in receivership twice in

 the past decade.”

        424.     EM Brown attempted to dismiss any improper motives for his attitude

 toward the citizens of Flint by explaining that, “I have spent 35 years in Flint. My

 credibility permeates every sector of the community. I grew up on the North end in

 one of the few integrated Flint neighborhoods.” But then he continued his tirade

 against Flint’s “culture” explaining how he had, “challenged the culture at city hall

 since we arrived. It is difficult to understand that culture unless you are there

 everyday confronting it. My team has challenged that culture on a daily basis. It is

 an entitlement mentality. It is a mentality that goes beyond city hall. There are

 individuals and groups in the community who simply expect certain things from city

 hall. If they don’t get ‘their perceived share’ of the pie, they scream to anyone who

 will listen.”

        425.     In response, Jerry Ambrose encouraged EM Brown, stating that his

 memo is a “great start.” He agreed with EM Brown’s assessment, stating that EM

 Brown had, “also taken great pains to develop Flint based emerging leaders who are

 NOT from the same mold as the old leaders. While this approach has meant that

 many things have taken longer to achieve than it might otherwise take, it has been


                                          152
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18         PageID.17956     Page 158
                                    of 224



 with the realization that CHANGING THE CULTURE OF CITY HALL IS

 IMPERATIVE IF HISTORY IS NOT TO REPEAT ITSELF. Turn Flint back to the

 same old groups without change and history WILL repeat itself” (capitalization in

 original).

       426. In March of 2015, as concerns regarding lead in the water grew,

 Arlington Dumas wrote an email to Mayor Walling and several news outlets and city

 officials stating that, “the water is dangerous to our health! GM will not use the

 water at its Engine Plant in Flint to wash engines parts! We need your help to guide

 us to the profession people that know about ‘Bad Drinking Water and Environmental

 Racism’ I truly believe it’s ‘Environmental Racism’ at its worst or I should say best!

 . . . I have challenged our elected officials to step up to the plate and fix this water

 problem!”

       427. Mayor Walling forwarded the message to additional Flint officials

 including then EM Ambrose whose response to the charge of environmental racism

 and seriously dangerous water conditions was to forward the message to the City’s

 outside public relations firm stating simply, “Welcome to Monday.”

       428. Having failed to get the MDEQ, City, or State to take their concerns

 regarding Flint’s water safety issues seriously, in early April 2015, a group of

 Concerned Pastors from the City of Flint warned they might have to seek judicial

 intervention. Once again, government officials’ response to the City’s desperate


                                           153
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18         PageID.17957     Page 159
                                    of 224



 pleas for help are callously dismissed. Indeed, Governor Snyder’s Chief of Staff

 wrote simply, “[w]hy not, we haven’t anything else to do except spend our time

 chasing our tail. This issue isn’t going to go away until we do some serious comms

 work in the city.”

       429.    Instead of using State resources to provide Flint safe drinking water,

 Mr. Muchmore instead urged senior treasury officials, “[w]e need to up our comms

 efforts in Flint area. How would we ever afford this now?” In response, Harvey

 Hollins suggested that the City use its scant resources not to investigate the safety of

 the drinking water or provide bottled water to the people of Flint, but rather to hire

 “a good firm for several months to help weather this.”

       430.    Meanwhile, MDEQ employees were actively and knowingly

 concealing the extent of the problem. In response to an email from EPA Program

 Manager Jennifer Crooks on May 7, 2015 reiterating serious concerns regarding lead

 poisoning in Flint, Mike Prysby wrote to Adam Rosenthal, “[j]ust a heads up. . . .

 EPA Region V is really delving into the Flint lead issue…..only thing is…..there

 isn’t an issue…..yet[.]”

       431. On July 22, 2015, Dennis Muchmore wrote Dan Wyant of the MDEQ,

 “I’m frustrated by the water issue in Flint. I really don’t think people are getting the

 benefit of the doubt. Now they are concerned and rightfully so about the lead level

 studies they are receiving from the DEQ samples. . . . These folks are scared and


                                           154
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18           PageID.17958      Page 160
                                    of 224



 worried about the health impacts and they are basically getting blown off by us (as

 a state, we’re just not sympathizing with their plight).” That same day, it appears

 that Flint’s water system and shift to the KWA was placed on the Governor’s

 calendar for a meeting with senior staff.

       432. In response, Defendant Wyant forwarded the message to Brad Wurfel

 and several other MDEQ employees. Wurfel’s response demonstrates a total lack

 of concern for the people of Flint. First, he suggested that those citizens with lead

 poisoning deserve what they got because, “[w]e aren’t talking about lead in the water

 supply here. We are talking about people with lead in their premise plumbing . . . .”

 He then continued, “[w]hat of the folks who test high? The city contacts them to let

 them know they have elevated levels and should get a plumber to check and replace

 their lead transmission hardware.” He ended his rant by attacking one of the entities

 that tried to bring this tragedy to light, stating, “[t]he ACLU’s fear campaign on this

 issue is an embarrassment.”

       433.     Eventually, MDEQ did respond to Muchmore’s request for

 information, falsely stating that, “[b]y the tenants of the federal statute, the city is in

 compliance for lead and copper” but admitting as early as July 24, 2015 that, “they

 have not optimized their water treatment (for the most part, this means adding

 phosphates to minimize the degree that the water Ph mobilizes lead and copper in

 people’s home plumbing).” Mr. Muchmore also emailed Wayne Workman of


                                             155
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.17959    Page 161
                                    of 224



 treasury, acknowledging that, “The people there [in Flint] just seem to be getting a

 raw deal from the city particularly in terms of the information they are getting.”

       434.   In early August 2015, Dennis Muchmore met with various leaders

 from Flint regarding issues with the water quality. Following the meeting, Mr.

 Muchmore emailed Harvey Hollins and Stacie Clayton—senior officials within the

 Governor’s office, dismissing Flint’s concerns with the water’s safety. He wrote,

 “We can’t do too many more of these. The three activists in the room just want to

 be right, they don’t want answers. No matter what we say they’ll always want

 something else to be the answer.” He then dismissed these concerns, stating that one

 of the women who tended to “lecture[]” just expressing, “some of the old time

 negative racial experiences she’s had.” But these leaders’ concerns were not just a

 product of their “old time negative racial experiences”—as we now know, their

 concerns were entirely valid.

       435.   In response, Harvey Hollins wrote, “I agree. It’s hard to get to yes or

 satisfaction with certain types of community advocates because no matter what you

 do, they will always grind an ax on something.” He then stated, “I agree, I think one

 more meeting with the pastors and maybe the professor from kettering (who I think

 is reasonable) to put closure on the outstanding questions is warranted. The other

 women who were there to argue for the sake of arguing should not be apart [sic] of

 that meeting.”


                                          156
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.17960    Page 162
                                    of 224



        436. As described above, Flint issued a Lead Advisory Release on

 September 26, 2015. Dennis Muchmore forwarded that release to Governor Snyder

 (once again, apparently at his personal email address given that part of the address

 is redacted as, “PPI”) and several other high-ranking officials in the Governor’s

 office. Despite the mounting evidence of a serious problem, Muchmore continued

 to dismiss Flint’s concerns, lamenting that, “[n]ow we have the anti-everything

 group turning to the lead content . . . .” He wrote, “some of the Flint people respond

 by looking for someone to blame instead of working to reduce anxiety.” But the

 people of Flint had every reason to want to get to the bottom of who was responsible

 for the situation.

               7.     MDEQ Officials Rewarded for Failing to Protect Citizens of
                      Flint from Dangerous Drinking Water.

        437. Two days before the Governor finally acknowledged the existence of

 lead poisoning in a press conference, Richard Benzie, the Chief of the Field

 Operations Section of the Office of Drinking Water and Municipal Assistance of the

 MDEQ emailed Defendants Busch, Prysby, Rosenthal, Shekter-Smith, and Cook, as

 well as a few other MDEQ employees, about how to further mislead Flint residents

 who called regarding concerns about their drinking water. Benzie emphasized the

 importance of keeping their “message” consistent and provided that callers be

 informed that, “the drinking water distributed to city customers currently meets all

 drinking water standards and is considered safe. However, there is no safe level for

                                          157
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.17961     Page 163
                                    of 224



 lead.” But at this point MDEQ – including specifically the Defendants who received

 this email – was keenly aware that its failure to have optimized corrosion control

 qualified as noncompliance with federal and state drinking water requirements.

       438. Despite MDEQ’s total failure to adhere to, and enforce, its own policies

 and procedures as well as State and Federal environmental laws, Benzie then stated,

 “I also want to thank you for the effort you have made to respond to this issue. It is

 noticed and appreciated. In recognition of your performance, I have arranged for

 you to receive a 2 percent merit increase starting tomorrow.” (emphasis added).

 This likely amounted to more than $1000 per employee, per year of taxpayer dollars

 for allowing tragedy to unfold upon the people of Flint, staying quiet about the events

 that caused that tragedy, or both.

       439.    Were there any doubt that the actions of the MDEQ Defendants

 reflected a culture within MDEQ that not only tolerated but rewarded conduct that

 negatively impacted African Americans, MDEQ’s decision to reward several of the

 individuals who played key roles in causing this crisis – many of whom are currently

 facing criminal charges – dispels those doubts.

              8.     MDEQ’s and Governor Snyder’s Deviation from Prior
                     Practice and Existing Law Disproportionately Injured
                     African Americans in Flint.

       440. MDEQ’s flagrant violation of Michigan and Federal law with regard to

 its issuance of the ACO, approval of the FWTP construction permit, noncompliance


                                          158
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18         PageID.17962     Page 164
                                    of 224



 with Michigan SDWA notice requirements, refusal to implement nondiscrimination

 policies, refusal to require Flint to utilize corrosion control, noncompliance with

 LCR sampling requirements, refusal to coordinate with other departments to

 investigate the Legionnaires outbreak, and subsequent cover-up of the crisis

 disproportionately impacted African Americans.

       441. Leading scholars agree that race played a critical role in the events that

 caused the Flint Water Crisis. For example, Robert D. Bullard, Dean of the School

 of Public Affairs at Texas Southern University and a pioneering scholar in the field

 of environmental justice explained, “What happened in Flint is a blatant example of

 environmental injustice. The more information comes out, the clearer it is that this

 community was not treated according to the usual protocols. It was almost as if

 regulators didn’t believe them and thought their health wasn’t important. In studying

 the history of environmental justice, you see over and over that it generally takes

 longer for poor communities to be heard when they make complaints. Government

 officials received complaints in April 2014 expressing that something was wrong

 with the water in Flint. If regulators at the Michigan Department of Environmental

 Quality had had to drink that water, or serve it to their children, their response would

 have been different.”30


 30
   Flint’s Water Crisis Is A Blatant Example Of Environmental Injustice,
 IFLScience, https://www.iflscience.com/environment/flint-s-water-crisis-blatant-
 example-environmental-injustice/.
                                           159
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.17963    Page 165
                                    of 224



          442. Moreover, the Commission concluded, “Environmental Justice requires

 that all people and communities receive the equal protection of environmental and

 public health laws, and should have an equal and meaningful voice in decisions

 related to their environment. . . . The people of Flint did not enjoy the equal

 protection of environmental or public health laws, nor did they have a meaningful

 voice in the decisions leading up to the Flint Water Crisis. Many argue they had no

 voice.” (emphasis in original)31 As described above, the people of Flint were

 deprived of an opportunity to have a voice in this process when MDEQ issued a

 permit for the FWTP without observing the statutorily required 45-day notice and

 comment period.

          443. Most definitively, the Report provides, “The Commission believes we

 have answered our initial question, ‘was race a factor in the Flint Water Crisis?’ Our

 answer is an unreserved and undeniable -- ‘yes’.”32

          444. Similarly, the Flint Water Advisory Task Force found that, “Flint

 residents, who are majority Black or African American and among the most

 impoverished of any metropolitan area in the United States, did not enjoy the same

 degree of protection from environmental and health hazards as that provided to other

 communities. Moreover, by virtue of their being subject to emergency management,



 31
      Michigan Civil Rights Commission, supra note 6, at 4.
 32
      Id. at 6.
                                          160
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.17964    Page 166
                                    of 224



 Flint residents were not provided equal access to, and meaningful involvement in,

 the government decision-making process.”33

          445. The task force further found that “MDEQ, specifically its Office of

 Drinking Water and Municipal Assistance (ODWMA), suffers from cultural

 shortcomings that prevent it from adequately serving and protecting the public health

 of Michigan residents.”34

          446. Regardless of Defendants’ motivations in entirely failing to adhere to

 and enforce state and federal environmental laws, no rational basis exists for issuing

 a fraudulent ACO allowing Flint to borrow funds, issuing a construction permit

 under the Michigan Safe Drinking Water Act without observing the mandatory 45-

 day notice and comment period, failing enforce sampling protocols and optimized

 corrosion control requirements mandated by state and federal law, and refusing to

 implement a nondiscrimination policy that informs persons of color of their rights

 and provides them with a viable basis for raising complaints related to

 discrimination. These laws, regulations, and policies exist for a reason: to prevent

 exactly the type of crisis that unfolded in Flint and provide some basis of protection

 for historically disempowered minorities. The MDEQ Defendants’ blatant disregard




 33
      Flint Water Advisory Task Force Final Report, supra note 28, at 54.
 34
      Id. at 6.
                                          161
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18         PageID.17965      Page 167
                                    of 224



 for enforcing these laws to protect the predominantly African American and poor

 citizens of Flint deprived them of their right to equal protection of the law.

         447. Likewise, no rational basis exists that justifies Governor Snyder’s

 refusal to issue a declaration of emergency for at least three months after he admits

 having become aware of the crisis unfolding in Flint (and likely much longer) in

 light of his prompt response to emergencies in affluent, predominantly white cities

 and counties throughout Michigan. This refusal denied Flint citizens access to key

 resources, unnecessarily prolonging their exposure to toxic chemicals including

 lead.

                             CLASS ALLEGATIONS

         448. Plaintiffs request certification pursuant to Fed. R. Civ. P 23(b)(3) on

 behalf of a proposed damages class defined as follows: all individuals and entities

 who from April 25, 2014 to present were exposed to toxic Flint water or who owned

 property within the City of Flint and experienced injuries and damages to their

 person or property. Plaintiffs also request certification of a subclass consisting of:

 all African American individuals who from April 25, 2014 to present were exposed

 to Flint water or who owned or rented property within, or resided, worked, or

 attended school within the City of Flint and experienced injuries to their person or

 damages to their property (“African American Subclass”).

         449. In the alternative to the above Class and Subclass, Plaintiffs request


                                          162
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18       PageID.17966    Page 168
                                    of 224



 certification pursuant to Fed. R. Civ. P 23(b)(3) on behalf of a proposed damages

 class defined as follows: All persons and entities who, from April 25, 2014 to

 present, owned property within the City of Flint (“Property Damage Class”).

       450. Plaintiffs also request certification pursuant to Fed. R. Civ. P 23(b)(2)

 and (b)(3) of a subclass consisting of: all African American individuals who from

 April 25, 2014 to present were exposed to Flint water or who owned or rented

 property within, or resided, worked, or attended school within the City of Flint and

 experienced injuries to their person or damages to their property (“African American

 Subclass”).

       451. Plaintiffs request certification pursuant to Fed. R. Civ. P 23(b)(2) on

 behalf of proposed injunctive relief classes defined as follows: all individuals and

 entities who from April 25, 2014 to present were exposed to toxic Flint water or who

 owned property within the City of Flint and experienced injuries and damages to

 their person or property.

       452. In the alternative, Plaintiffs request certification pursuant to Fed. R.

 Civ. P 23(b)(2) on behalf of proposed injunctive relief classes defined as follows:

 All persons and entities who own or rent property within, or reside, or attend school

 within the City of Flint.

       453. Plaintiffs request certification, consistent with Rule 23(c)(4), of

 common issues related to the following class: All persons who, from April 25, 2014


                                         163
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.17967     Page 169
                                    of 224



 to present, resided or attended school within the City of Flint (“Personal Injury Issue

 Class”).

       454. The issues common to the Personal Injury Issue Class include:

              • Whether the conduct of the Government Defendants
                endangered or threatened Plaintiffs’ fundamental liberty
                interest in bodily integrity;

              • Whether the Government Defendants were aware that their
                conduct could result in the deprivation of Individual Plaintiffs’
                rights to bodily integrity;

              • Whether the Government Defendants deliberately and
                knowingly violated the bodily integrity of Individual Plaintiffs
                by creating and perpetuating the ongoing exposure to
                contaminated water, with deliberate indifference to the known
                risks of harm;

              • Whether the Government Defendants had the opportunity to
                reflect and deliberate before they acted or failed to act;

              • Whether the conduct of the Government Defendants directly
                and proximately caused the Flint water system to be
                contaminated with corrosive water, lead, and dangerous
                bacteria, and/or increased the risk of harm to one or more of
                the Classes;

              • Whether the violation of Plaintiffs’ fundamental liberty
                interest in bodily integrity was the implementation or
                execution of a policy statement, ordinance, regulation, or
                decision officially adopted and promulgated by the City of
                Flint;

              • Whether the Engineering Defendants owed one or more duties
                to Plaintiffs, and the extent of those duties;

              • Whether the Engineering Defendants breached their duty or

                                          164
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18         PageID.17968     Page 170
                                    of 224



                 duties owed to Plaintiffs and whether any such breach was
                 malicious, willful, and wanton as to disregard the Plaintiffs’
                 rights;

              • Whether the Engineering Defendants were so reckless that
                they demonstrated a substantial lack of concern for whether an
                injury or harm would result;

              • Whether the Engineering Defendants’ professional negligence
                was voluntary conduct that inspired humiliation, outrage, and
                indignity by the Plaintiffs;

              • Whether the Engineering Defendants’ professional negligence
                directly and proximately caused the Flint water system to be
                contaminated with corrosive water, lead, and dangerous
                bacteria, and/or increased the risk of harm to one or more of
                the Classes; and

              • Whether the conduct of Defendants warrants an award of
                punitive and/or exemplary damages.

       455. Excluded from these classes are (1) the Defendants in this action (and

 their officers, directors, agents, employees, and members of their immediate

 families), and any entity in which the defendants have a controlling interest, and the

 legal representatives, heirs, successors and assigns of defendants, and (2) the judicial

 officers to whom this case is assigned, their staff, and the members of their

 immediate families.

       456. The number of class members is sufficiently numerous to make class

 action status the most practical method for Plaintiffs to secure redress for injuries

 sustained and to obtain class wide equitable injunctive relief.


                                           165
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.17969     Page 171
                                    of 224



       457. There are questions of law and fact raised by the named Plaintiffs’

 claims common to those raised by the Class(es) they seek to represent. Such common

 questions predominate over question affecting only individual members of the

 Class(es).

       458. The violations of law and resulting harms alleged by the named

 Plaintiffs are typical of the legal violations and harms suffered by all Class members.

       459. Plaintiff Class representatives will fairly and adequately protect the

 interests of the Plaintiff Class members. Plaintiffs’ counsel are unaware of any

 conflicts of interest between the Class representatives and absent Class members

 with respect to the matters at issue in this litigation; the Class representatives will

 vigorously prosecute the suit on behalf of the Class; and the Class representatives

 are represented by experienced counsel. Plaintiffs are represented by attorneys with

 substantial experience and expertise in complex and class action litigation involving

 personal and property damage.

       460. Plaintiffs’ attorneys have identified and thoroughly investigated all

 claims in this action and have committed sufficient resources to represent the Class.

       461. The maintenance of the action as a class action will be superior to other

 available methods of adjudication and will promote the convenient administration

 of justice. Moreover, the prosecution of separate actions by individual members of

 the Class could result in inconsistent or varying adjudications with respect to


                                          166
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18           PageID.17970       Page 172
                                    of 224



 individual members of the Class and/or one or more of the Defendants.

        462. Defendants have acted or failed to act on grounds generally applicable

 to all Plaintiffs, necessitating declaratory and injunctive relief for the Class.

                   COUNT I—CAUSE OF ACTION
                42 U.S.C. § 1983—14th AMENDMENT
       SUBSTANTIVE DUE PROCESS—BODILY INTEGRITY: BY
   INDIVIDUAL PLAINTIFFS AGAINST GOVERNMENT DEFENDANTS

        463. Individual Plaintiffs and the Class incorporate by reference the

 allegations set forth in all foregoing paragraphs, as if fully set forth herein.

        464. Individual Plaintiffs have a clearly established fundamental right under

 the substantive due process clause of the Fourteenth Amendment to the United States

 Constitution to bodily integrity.

        465. The conduct of the Government Defendants, all while acting under

 color of law, endangered and/or threatened Plaintiffs’ fundamental liberty interest to

 bodily integrity as guaranteed by the Due Process Clause of the Fourteenth

 Amendment to the United States Constitution.

        466. The Government Defendants were aware that their conduct could result

 in the deprivation of Individual Plaintiffs’ fundamental due process rights to bodily

 integrity.

        467. The Government Defendants deliberately and knowingly breached the

 constitutionally protected bodily integrity of Individual Plaintiffs by creating and

 perpetuating the ongoing exposure to contaminated water, with deliberate

                                           167
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18      PageID.17971    Page 173
                                    of 224



 indifference to the known risks of harm which said exposure would, and did, cause

 to Individual Plaintiffs.

       468. The Government Defendants had the opportunity to reflect and

 deliberate before they acted and/or failed to act.

       469. As a direct and proximate result of the aforementioned unconstitutional

 acts of the Government Defendants, which violated Individual Plaintiffs’

 fundamental property and/or liberty rights to bodily integrity, as alleged in this

 Consolidated Amended Complaint, Plaintiffs suffered extensive damages,

 including, but not limited to:

              • Serious and in some cases life threatening and irreversible
                bodily injury;

              • Substantial economic losses from medical expenses, lost
                wages, lost income, lost or impaired earning capacity, lost
                business profits, and reduced property values, among others;

              • Pain and suffering;

              • Embarrassment, outrage, mental anguish, fear and
                mortification, denial of social pleasures, and stress related
                physical symptoms.

       470. The conduct of the Government Defendants was both reckless and

 outrageous, entitling Individual Plaintiffs and Plaintiff Class members to an award

 of punitive damages, as well as costs and reasonable attorney fees, pursuant to 42

 U.S.C. § 1988, as well as costs and reasonable attorney fees, pursuant to 42 U.S.C.


                                          168
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18       PageID.17972    Page 174
                                    of 224



 § 1988.

                   COUNT II—CAUSE OF ACTION
            42 U.S.C. § 1983—5th AND 14th AMENDMENTS
       EQUAL PROTECTION OF THE LAW: RACE-BASED: BY
    AFRICAN AMERICAN PLAINTIFFS AGAINST SNYDER, DILLON,
   WRIGHT, AMBROSE, KURTZ, EARLEY, WYANT, SHEKTER-SMITH,
                           PRYSBY & BUSCH

        471. This claim is brought on behalf of Class Representatives Elnora

 Carthan, Rhonda Kelso, Barbara and Darrell Davis, Marilyn Bryson, and Tiantha

 Williams (“African American Plaintiffs”) on behalf of a proposed subclass of

 African Americans defined above in paragraphs 448, 450.

        472. African American Plaintiffs and the African American Subclass

 incorporate by reference the allegations set forth in all foregoing paragraphs, as if

 fully set forth herein.

        473. Defendants Snyder, Dillon, Wright, Walling, Ambrose, Kurtz, Earley,

 Wyant, Shekter-Smith, Prysby, and Busch acting under color of law, and in their

 respective individual and/or official capacities, engaged in conduct and/or adopted

 laws and policies that violated African American Plaintiffs’ rights under the Fifth

 and Fourteenth Amendments to the United States Constitution

        474. Amendment Fourteen, § 1 states in pertinent part, “No state shall make

 or enforce any law which shall . . . deny to any person within its jurisdiction the

 equal protection of the laws.”

        475. The Equal Protection Clause prohibits laws and the application of laws

                                         169
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18     PageID.17973    Page 175
                                    of 224



 that invidiously discriminate between similarly situated individuals or between

 groups of persons in the exercise of fundamental rights.

       476. Defendants’ conduct deliberately exposed or prolonged African

 American Plaintiffs’ exposure to contaminated Flint River water, knowing that it

 could and would result in widespread serious damage.

       477. In 2013, Defendants Snyder, Dillon, Wright, Walling, Ambrose, Kurtz,

 and Earley were required to develop an Interim Plan to deliver water to Genesee

 County and Flint while the KWA water system was being built. This Interim Plan

 would be in effect for more than 2.5 years (April 25, 2014 until approximately

 October 2016 when the KWA water system would become operational).

       478. Defendants Snyder, Dillon, Wright, Walling, Ambrose, Kurtz, and

 Earley knew that the water from the Flint River was grossly inferior to the Lake

 Huron water Flint and Genesee County citizens had been receiving from DWSD.

       479. Defendants Snyder, Dillon, Wright, Walling, Ambrose, Kurtz, and

 Earley knew that the raw water from the Flint River would have to be processed at

 the Flint WTP which would have required millions of dollars of upgrades.

       480. These Defendants knew that using the raw water from the Flint River

 had been rejected as recently as 2011.

       481. Recognizing these facts, Defendants Snyder, Dillon, Wright, Walling,

 Ambrose, Kurtz, and Earley devised an Interim Plan that caused the predominately


                                          170
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.17974     Page 176
                                    of 224



 white water users of those areas of Genesee County outside of Flint to receive the

 safe and superior water from DWSD, whereas the water users of predominantly

 African American Flint received water that was known to be grossly inferior and

 unsafe, i.e. Flint River water.

       482. As evidence of the fact that race discrimination was the reason for

 treating the two groups of water users differently, the cost of continuing with the

 finished water product from the DWSD for all water users (both Genesee County

 and Flint) would have been substantially less than the cost of upgrading the Flint

 WTP in order to safely process the raw Flint River water.

       483. Given the clear difference in the treatment between these two groups of

 similarly situated water users, the deliberate and intentional decisions and actions of

 these Defendants Snyder, Dillon, Wright, Walling, Ambrose, Kurtz, and Earley in

 devising the Interim Plan was the product of racial discrimination in violation of the

 Equal Protection Clause.

       484. Governor Snyder additionally prolonged African American Plaintiffs’

 exposure to toxic Flint Water, and limited their access to state resources, by failing

 to declare a state of emergency in Flint until several months after he acknowledges

 becoming aware that Flint’s water was dangerous. Governor Snyder responded to

 similar emergencies affecting predominantly white communities substantially

 faster—often declaring a state of emergency or state of disaster in a matter of days.


                                          171
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18       PageID.17975    Page 177
                                    of 224



       485. There was no rational economic or fiscal justification for treating the

 predominately African American citizens of Flint differently than the white citizens

 of the rest of the State. Given the unexplained difference in treatment between these

 groups of similarly groups of individuals, considering the absence of any rational

 economic justification, and taking into account the economic and class makeup of

 the group which was denied access to key resources as a direct result of Governor

 Snyder’s delay, this unjustified delay can fairly be said to be the product of income

 and class discrimination, in violation of the Equal Protection Clause of the 14th

 Amendment.

       486. Additionally, Defendants Wyant, Shekter-Smith, Prysby, and Busch—

 all MDEQ officials—refused to enforce environmental and nondiscrimination laws

 to protect the predominantly African American citizens of Flint by (1) granting a

 fraudulent Administrative Consent Order to allow Flint to borrow funds to

 participate in the KWA; (2) issuing the Flint Water Treatment Plant a permit

 pursuant to the Michigan Safe Drinking Water Act without observing the statutorily

 mandated 45-day notice and comment period; (3) failing to comply with sampling

 and optimized corrosion control protocols as required under the State and Federal

 Lead and Copper Rule; and (4) lacking any nondiscrimination policy for more than

 30 years and ignoring EPA requirements to update its policy for years.

       487. Defendants Wyant, Shekter-Smith, Prysby, and Busch adhered to the


                                         172
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.17976    Page 178
                                    of 224



 requirements of the Michigan Safe Drinking Water Act for other cities and counties

 in the predominantly white areas of the State. Specifically, multiple water projects

 went forth during the time of the Flint Water crisis—including several in areas with

 lead pipes—and those projects adhered to the notice requirements and did not result

 in the serious disaster that occurred in Flint.

       488. There was no rational economic or fiscal justification for treating the

 predominately white citizens in Michigan different than the citizens in Flint with

 regard to the enforcement of federal and state environmental regulations. Given the

 unexplained difference in treatment between these groups of similarly groups of

 individuals, considering the absence of any rational economic justification, and

 taking into account the economic and class makeup of the group which was denied

 protection from the environmental laws as a direct result of the conduct of Defendants

 Wyant, Shekter-Smith, Prysby, and Busch, their conduct can fairly be said to be the

 product of income and class discrimination, in violation of the Equal Protection

 Clause of the 14th Amendment.

       489. If African American Plaintiffs’ community had been predominately

 white, African American Plaintiffs would have been treated in the same manner as

 their predominantly white neighbors in Genesee County and throughout the State and

 they too would have received DWSD water as part of the Interim Plan, enjoyed the

 protection of Michigan’s environmental statutes and regulations, and, should an


                                           173
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18       PageID.17977   Page 179
                                    of 224



 emergency have occurred, received a prompt declaration of emergency by the

 Governor and the attendant resources such a declaration provides.

       490. Because African American Plaintiffs and their Class were water users

 in a predominately African American community, their complaints were dismissed

 and disrespected as exaggerated, without merit, or inconsequential. If African

 American Plaintiffs’ community had been predominately white, citizen complaints

 would have been taken seriously, treated as valid and the MDEQ and Flint public

 officials would have taken timely action to address the concerns.

       491. Both Governor Snyder’s Task Force and the Michigan Civil Rights

 Commission have acknowledged that the residents of Flint were denied equal

 protection of the laws. Governor Snyder’s Task Force found that Flint residents, who

 are majority Black or African American and among the most impoverished of any

 metropolitan area in the United States, did not enjoy the same degree of protection

 from environmental and health hazards as that provided to other communities. And

 the Michigan Civil Rights Commission found that the people of Flint did not enjoy

 the equal protection of environmental or public health laws, nor did they have a

 meaningful voice in the decisions leading up to the Flint Water Crisis.

       492. As a direct and proximate result of the aforementioned unconstitutional

 acts of the Government Defendants, which violated African American Plaintiffs’

 fundamental property and/ or liberty rights to equal protection of the laws based on


                                         174
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.17978    Page 180
                                    of 224



 race, as alleged in this Consolidated Amended Complaint, African American

 Plaintiffs suffered extensive damages, including, but not limited to:

              • Serious and in some cases life threatening and irreversible
                bodily injury;

              • Substantial economic losses from medical expenses, lost
                wages, lost income, lost or impaired earning capacity, lost
                business profits, and reduced property values, among others;

              • Pain and suffering;

              • Embarrassment, outrage, mental anguish, fear and
                mortification, denial of social pleasures, and stress related
                physical symptoms.

       493. The conduct of Defendants was reckless and outrageous, entitling

 African American Plaintiffs and the African American Subclass members to an

 award of punitive damages, as well as costs and reasonable attorney fees, pursuant

 to 42 U.S.C. § 1988.

                     COUNT III—CAUSE OF ACTION
   42 U.S.C. § 1983—5th AND 14th AMENDMENTS EQUAL PROTECTION
     OF THE LAW: WEALTH-BASED: BY ALL PLAINTIFFS AGAINST
   SNYDER, DILLON, WRIGHT, AMBROSE, KURTZ, EARLEY, WYANT,
                   SHEKTER-SMITH, PRYSBY & BUSCH

       494. Plaintiffs and the Class incorporate by reference the allegations set forth

 in all foregoing paragraphs, as if fully set forth herein.

       495. Defendants Snyder, Dillon, Wright, Walling, Ambrose, Kurtz, Earley,

 Wyant, Shekter-Smith, Prysby, and Busch, acting under color of law, and in their



                                           175
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18      PageID.17979    Page 181
                                    of 224



 respective individual and/or official capacities, engaged in conduct and/or adopted

 laws and policies that violated Plaintiffs’ rights under the Fifth and Fourteenth

 Amendments to the United States Constitution.

       496. Amendment Fourteen, § 1 states in pertinent part, “No state shall make

 or enforce any law which shall . . . deny to any person within its jurisdiction the

 equal protection of the laws.”

       497. The Equal Protection Clause prohibits laws and the application of laws

 that invidiously discriminate between similarly situated individuals or between

 groups of persons in the exercise of fundamental rights.

       498. Defendants’ conduct deliberately exposed or prolonged Plaintiffs’

 exposure to contaminated Flint River water, knowing that it could and would result

 in widespread serious damage.

       499. In 2013, Defendants Snyder, Dillon, Wright, Walling, Ambrose, Kurtz,

 and Earley were required to develop an Interim Plan to deliver water to Genesee

 County and Flint while the KWA water system was being built. This Interim Plan

 would be in effect for more than 2.5 years (April 25, 2014 until approximately

 October 2016 when the KWA water system would become operational.)

       500. These Defendants knew that the water from the Flint River was grossly

 inferior to the water Flint and Genesee County citizens had been receiving from

 DWSD.


                                         176
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18       PageID.17980    Page 182
                                    of 224



       501. These Defendants knew that the raw water from the Flint River would

 have to be processed at the Flint WTP which required millions of dollars of upgrades.

       502. These Defendants knew that using the raw water from the Flint River

 had been rejected as recently as 2011.

       503. Recognizing these facts, Defendants Snyder, Dillon, Wright, Walling,

 Ambrose, Kurtz, and Earley devised an Interim Plan that allowed the

 predominately—more affluent water users of Genesee County to receive the safe

 superior water from DWSD and the predominately impoverished water users of Flint

 would have to accept during the interim period grossly inferior, previously rejected

 and dangerous Flint River water.

       504. There was no rational economic or fiscal justification for treating the

 predominately more affluent water users of Genesee County differently than the

 predominately impoverished water users of Flint because the cost of continuing with

 the finished water product from the DWSD for all water users (both Genesee County

 and Flint) would have been substantially less the cost of upgrading the Flint WTP in

 order to safely process the raw Flint River water.

       505. Given the unexplained difference in treatment between these two

 groups of similarly situated water users, considering the absence of any rational

 economic justification, and taking into account the economic and class makeup of

 the group which received the grossly inferior and dangerous water product, the


                                          177
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.17981       Page 183
                                    of 224



 deliberate decisions and actions of these Defendants in devising the Interim Plan can

 fairly be said to be the product of income and class discrimination, in violation of

 the Equal Protection Clause of the 14th Amendment.

       506. Governor Snyder additionally prolonged Plaintiffs’ exposure to toxic

 Flint Water, and limited their access to state resources, by failing to declare a state

 of emergency in Flint until several months after he acknowledges becoming aware

 that Flint’s water was dangerous.         Governor Snyder responded to similar

 emergencies affecting predominantly affluent communities substantially faster—

 often declaring a state of emergency or state of disaster in a matter of days.

       507. There was no rational economic or fiscal justification for treating the

 predominately poor citizens of Flint differently than the affluent citizens of the rest

 of the State. Given the unexplained difference in treatment between these groups of

 similarly groups of individuals, considering the absence of any rational economic

 justification, and taking into account the economic and class makeup of the group

 which was denied access to key resources as a direct result of Governor Snyder’s delay,

 this unjustified delay can fairly be said to be the product of income and class

 discrimination, in violation of the Equal Protection Clause of the 14th Amendment.

       508. Additionally, Defendants Wyant, Shekter-Smith, Prysby, and Busch—

 all MDEQ officials—refused to enforce environmental and nondiscrimination laws

 to protect the predominantly poor citizens of Flint by (1) granting a fraudulent


                                          178
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18       PageID.17982    Page 184
                                    of 224



 Administrative Consent Order to allow Flint to borrow funds to participate in the

 KWA; (2) issuing the Flint Water Treatment Plant a permit pursuant to the Michigan

 Safe Drinking Water Act without observing the statutorily mandated 45-day notice

 and comment period; (3) failing to comply with sampling and optimized corrosion

 control protocols as required under the State and Federal Lead and Copper Rule; and

 (4) lacking any nondiscrimination policy for more than 30 years and ignoring EPA

 requirements to update its policy for years.

       509. Defendants Wyant, Shekter-Smith, Prysby, and Busch adhered to the

 requirements of the Michigan Safe Drinking Water Act for other cities and counties

 in more affluent areas of the State. Specifically, multiple water projects went forth

 during the time of the Flint Water crisis—including several in areas with lead pipes

 —and those projects adhered to the notice requirements and did not result in the

 serious disaster that occurred in Flint.

       510. There was no rational economic or fiscal justification for treating the

 more affluent in Michigan different than the citizens in Flint with regard to the

 enforcement of federal and state environmental regulations. Given the unexplained

 difference in treatment between these groups of similarly groups of individuals,

 considering the absence of any rational economic justification, and taking into

 account the economic and class makeup of the group which was denied protection

 from the environmental laws as a direct result of the conduct of Defendants Wyant,


                                            179
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.17983    Page 185
                                    of 224



 Shekter-Smith, Prysby, and Busch, their conduct can fairly be said to be the product

 of income and class discrimination, in violation of the Equal Protection Clause of the

 14th Amendment.

       511. If Plaintiffs’ community had been predominately more affluent,

 Plaintiffs would have been treated just like their more affluent neighbors in Genesee

 County and throughout the State, and they too would have received DWSD water as

 part of the Interim Plan, enjoyed the protection of Michigan’s environmental statutes

 and regulations, and, should an emergency have occurred, received a prompt

 declaration of emergency by the Governor and the attendant resources such a

 declaration provides.

       512. Because Plaintiffs were in a predominately impoverished community,

 their complaints were dismissed as exaggerated, without merit or inconsequential. If

 Plaintiffs’ community had been predominately more affluent, citizen complaints

 would have been treated as valid and the MDEQ and Flint public officials would have

 taken timely action to address the concerns.

       513. As a direct and proximate result of the aforementioned unconstitutional

 acts of these Defendants, which violated Plaintiffs’ fundamental property and/ or

 liberty rights to equal protection of the laws based on wealth, as alleged in this

 Consolidated Amended Complaint, Plaintiffs suffered extensive damages,

 including, but not limited to:


                                          180
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18             PageID.17984   Page 186
                                    of 224



              • Serious and in some cases life threatening and irreversible
                bodily injury;

              • Substantial economic losses from medical expenses, lost
                wages, lost income, lost or impaired earning capacity, lost
                business profits, and reduced property values, among others;

              • Pain and suffering;

              • Embarrassment, outrage, mental anguish, fear and
                mortification, denial of social pleasures, and stress related
                physical symptoms.

       514. The conduct of Defendants was reckless and outrageous, entitling

 Plaintiffs and Class members to an award of punitive damages, as well as costs and

 reasonable attorney fees, pursuant to 42 U.S.C. § 1988.

                     COUNT IV—CAUSE OF ACTION
          42 U.S.C. § 1985(3) INVIDIOUS RACIAL ANIMUS: BY
     AFRICAN AMERICAN PLAINTIFFS AGAINST SNYDER, DILLON,
               WRIGHT, AMBROSE, KURTZ & EARLEY

       515. This claim is brought on behalf of Class Representatives Elnora

 Carthan, Rhonda Kelso, Barbara and Darrell Davis, Marilyn Bryson, and Tiantha

 Williams (“African American Plaintiffs”) on behalf of a proposed subclass of

 African Americans defined above in paragraphs 448, 450.

       516. African American Plaintiffs incorporate by reference the allegations set

 forth in all foregoing paragraphs, as if fully set forth herein.

       517. Defendants Snyder, Dillon, Wright, Walling, Ambrose, Kurtz and

 Earley, acting under color of law, and in their respective individual and/or official

                                           181
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.17985     Page 187
                                    of 224



 capacities, engaged in conduct and/or adopted laws and policies that violated

 Plaintiffs’ rights under the Thirteenth Amendment to the United States Constitution.

       518. 42 U.S.C § 1985(3) secures the rights of the African American

 Plaintiffs and the African American Subclass to be free from conspiracies, founded

 on invidious racial animus, to violate the constitutional rights of Plaintiffs to equal

 protection and due process.

       519. The Equal Protection Clause prohibits laws and the application of laws

 that invidiously discriminate between similarly situated individuals or between

 groups of persons in the exercise of fundamental rights.

       520. Defendants’ conduct deliberately exposed African American Plaintiffs

 to contaminated Flint River water, knowing that it could and would result in

 widespread serious damage.

       521. In 2013, Defendants were required to develop an Interim Plan to deliver

 water to Genesee County and Flint while the KWA water system was being built.

 This Interim Plan would be in effect for more than 2.5 years (April 25, 2014 until

 approximately October 2016 when the KWA water system would become

 operational.)

       522. These Defendants knew that the water from the Flint River was grossly

 inferior to the water Flint and Genesee County citizens had been receiving from

 DWSD.


                                          182
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18       PageID.17986    Page 188
                                    of 224



       523. These Defendants knew that the raw water from the Flint River would

 have to be processed at the Flint WTP which required millions of dollars of upgrades.

       524. These Defendants knew that using the raw water from the Flint River

 had been rejected as recently as 2011.

       525. Recognizing these facts, Defendants conspired to devise an Interim

 Plan that allowed the predominately white water users of Genesee County to receive

 the safe superior water from DWSD and the predominately black water users of Flint

 would have to accept during the interim period grossly inferior, previously rejected

 and potentially unsafe Flint River water.

       526. There was no rational economic or fiscal justification for treating the

 predominately white water users of those parts of Genesee County outside of Flint

 differently than the water users in the predominately African American community

 of Flint because the cost of continuing with the finished water product from the

 DWSD for all water users (both Genesee County and Flint) would have been

 substantially less the cost of upgrading the Flint WTP in order to safely process the

 raw Flint River water.

       527. Given the unexplained difference in treatment between these two

 groups of similarly situated water users, considering the absence of any rational

 economic or fiscal justification, and taking into account the racial makeup of the

 community that received the grossly inferior and dangerous water product, the


                                          183
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18      PageID.17987    Page 189
                                    of 224



 deliberate decisions and actions of these conspiring Defendants in devising the

 Interim Plan can fairly be said to be the product of invidious racial animus in

 violation of the Thirteenth Amendment. The provision of unhealthy and dangerous

 food and water is a badge, vestige, and symbol of slavery abolished and prohibited

 by the Thirteenth Amendment.

       528. If African American Plaintiffs’ community had been predominately

 white, African American Plaintiffs would have been treated the same as their white

 neighbors in Genesee County, and they too would have received DWSD water as part

 of the Interim Plan.

       529. Because African American Plaintiffs were water users in a

 predominately African American community, their complaints were disrespected and

 dismissed as exaggerated, without merit or inconsequential. If African American

 Plaintiffs’ community had been predominately white, citizen complaints would have

 been treated as valid and the MDEQ and Flint public officials would have taken

 timely action to address the concerns. This disrespect and dismissive response arose

 directly from the conspiracy between these Defendants founded on invidious racial

 animus.

       530. As a direct and proximate result of the aforementioned conspiracy

 founded on racial animus as alleged in this Consolidated Amended Complaint,

 African American Plaintiffs suffered extensive damages, including, but not limited


                                         184
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18     PageID.17988    Page 190
                                    of 224



 to:

              • Serious and in some cases life threatening and irreversible
                bodily injury;

              • Substantial economic losses from medical expenses, lost
                wages, lost income, lost or impaired earning capacity, lost
                business profits, and reduced property values, among others;

              • Pain and suffering;

              • Embarrassment, outrage, mental anguish, fear and
                mortification, denial of social pleasures, and stress related
                physical symptoms.

         531. The conduct of Defendants was reckless and outrageous, entitling

 African American Plaintiffs and African American Subclass members to an award of

 punitive damages, as well as costs and reasonable attorney fees, pursuant to 42

 U.S.C. §1988.

                        COUNT V—CAUSE OF ACTION
       MCL 37. 2302 - VIOLATION OF PUBLIC SERVICE PROVISIONS OF
        ELCRA-DISPARATE TREATMENT AND DISPARATE IMPACT
       AFRICAN AMERICAN PLAINTIFFS AGAINST SNYDER, DILLON,
        WRIGHT, AMBROSE, KURTZ, EARLEY, THE CITY OF FLINT,
                WYANT, SHEKTER-SMITH, PRYSBY & BUSCH
         532. This claim is brought on behalf of Class Representatives Elnora

 Carthan, Rhonda Kelso, Barbara and Darrell Davis, Marilyn Bryson, and Tiantha

 Williams (“African American Plaintiffs”) on behalf of a proposed subclass of

 African Americans defined above in paragraphs 448, 450.

         533. African American Plaintiffs and the African American Subclass


                                        185
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.17989      Page 191
                                    of 224



 incorporate by reference all preceding allegations set forth above as if fully stated

 herein.

       534. Flint and Walling and Emergency Managers Kurtz, Ambrose, and

 Earley represent a public facility, agency, board owned and operated by a political

 subdivision of the state established to provide public service to the public within the

 meaning of MCL 37.2301(b).

       535. If not “provider[s]” of a public service, Wright, Walling, Ambrose,

 Kurtz, Earley are liable under MCL 37.2701(b) because they aided or abetted the

 “provider” to violate MCL 37.2302(a).

       536. Snyder, State of Michigan, Dillon, Wyant, Shekter-Smith, Prysby, and

 Busch are liable under MCL 37.2701(b) because they aided the “provider” of water

 services to African American Plaintiffs in the acts which denied African American

 Plaintiffs of the full and equal enjoyment of water services because of race.

       537. The Defendants identified in this Count shall be referred to as the

 “ELCRA Defendants.”

       538. The ELCRA Defendants were under a statutory duty to either provide

 water services to African American Plaintiffs so that they would not be denied the

 full and equal enjoyment of public water service on account of race, or they aided

 and abetted the public service provider to deny African American Plaintiffs full and

 equal enjoyment of public water service an account of race.


                                          186
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18      PageID.17990     Page 192
                                    of 224



       539. In 2013, Defendants Flint, Walling, Kurtz, Ambrose, Earley, Snyder,

 State of Michigan, and Dillon were required to develop an Interim Plan to deliver

 water to Genesee County and Flint while the KWA water system was being built.

 This Interim Plan would be in effect for more than 2.5 years (April 25, 2014 until

 approximately October 2016 when the KWA water system would become

 operational).

       540. Defendants Flint, Walling, Kurtz, Ambrose, Earley, Snyder, State of

 Michigan, and Dillon knew that the water from the Flint River was grossly inferior

 to the water Flint and Genesee County citizens had been receiving from DWSD.

       541. Defendants Flint, Walling, Kurtz, Ambrose, Earley, Snyder, State of

 Michigan, and Dillon knew that the water from the Flint River would have to be

 processed at the Flint WTP which required millions of dollars of upgrades.

       542. Defendants Flint, Walling, Kurtz, Ambrose, Earley, Snyder, State of

 Michigan, and Dillon knew that using the raw water from the Flint River had been

 rejected as recently as 2011.

       543. Recognizing these facts, Defendants Flint, Walling, Kurtz, Ambrose,

 Earley, Snyder, State of Michigan, and Dillon devised or acquiesced to an Interim

 Plan that allowed the predominately white water users of Genesee County to receive

 the safe superior water from DWSD and the predominately black water users of Flint

 would have to accept during the interim period grossly inferior, previously rejected


                                         187
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.17991     Page 193
                                    of 224



 and potentially unsafe Flint River water.

       544. There was no rational economic justification for treating the

 predominately white water users from those areas of Genesee County outside of Flint

 differently than the users of water from Flint, a predominately African American

 community. This is so because the cost of continuing with the finished water product

 from the DWSD for all water users (both Genesee County and Flint) would have

 been substantially less than the cost of upgrading the Flint WTP in order to safely

 process (assuming this was possible) the raw Flint River water.

       545. Given the unexplained difference in treatment between these two

 groups of similarly situated water users, considering the absence of any rational

 economic or fiscal justification, and taking into account the racial makeup of the

 community that received the grossly inferior and dangerous water product, the

 deliberate decisions and actions of these conspiring Defendants in devising the

 Interim Plan can fairly be said to be the product of racial discrimination in violation

 of MCL 37.2302(a).

       546. Governor Snyder additionally prolonged African American Plaintiffs’

 exposure to toxic Flint Water, and limited their access to state resources, by failing

 to declare a state of emergency in Flint until several months after he acknowledges

 becoming aware that Flint’s water was dangerous. Governor Snyder responded to

 similar emergencies affecting predominantly white communities substantially


                                          188
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18       PageID.17992     Page 194
                                    of 224



 faster—often declaring a state of emergency or state of disaster in a matter of days.

       547. There was no rational economic or fiscal justification for treating the

 predominately African American citizens of Flint differently than the white citizens

 of the rest of the State. Given the unexplained difference in treatment between these

 groups of similarly groups of individuals, considering the absence of any rational

 economic justification, and taking into account the economic and class makeup of

 the group which was denied access to key resources as a direct result of Governor

 Snyder’s delay, this unjustified delay can fairly be said to be the product of racial

 discrimination in violation of MCL 37.2302(a).

       548. Additionally, Defendants Wyant, Shekter-Smith, Prysby, and Busch—

 all MDEQ officials—refused to enforce environmental and nondiscrimination laws

 to protect the predominantly African American minority citizens of Flint by (1)

 granting a fraudulent Administrative Consent Order to allow Flint to borrow funds

 to participate in the KWA; (2) issuing the Flint Water Treatment Plant a permit

 pursuant to the Michigan Safe Drinking Water Act without observing the statutorily

 mandated 45-day notice and comment period; (3) failing to comply with sampling

 and optimized corrosion control protocols as required under the State and Federal

 Lead and Copper Rule; and (4) lacking any nondiscrimination policy for more than

 30 years and ignoring EPA requirements to update its policy for years.

       549. Defendants Wyant, Shekter-Smith, Prysby, and Busch adhered to the


                                         189
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18      PageID.17993    Page 195
                                    of 224



 requirements of the Michigan Safe Drinking Water Act for other cities and counties

 in the predominantly white areas of the State. Specifically, multiple water projects

 went forth during the time of the Flint Water crisis—including several in areas with

 lead pipes—and those projects adhered to the notice requirements and did not result

 in the serious disaster that occurred in Flint.

       550. There was no rational economic or fiscal justification for treating the

 predominately more affluent and white citizens in Michigan different than the

 citizens in Flint with regard to the enforcement of federal and state environmental

 regulations. Given the unexplained difference in treatment between these groups of

 similarly groups of individuals, considering the absence of any rational economic

 justification, and taking into account the economic and class makeup of the group

 which was denied protection from the environmental laws as a direct result of the

 conduct of Defendants Wyant, Shekter-Smith, Prysby, and Busch, their conduct can

 fairly be said to be the product of racial discrimination in violation of MCL

 37.2302(a).

       551. If African American Plaintiffs’ community had been predominately

 white, African American Plaintiffs would have been treated just like their neighbors

 from the predominantly white neighbors in Genesee County and throughout the

 State, and they too would have received DWSD water as part of the Interim Plan,

 enjoyed the protection of Michigan’s environmental statutes and regulations, and,


                                           190
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18     PageID.17994    Page 196
                                    of 224



 should an emergency have occurred, received a prompt declaration of emergency by

 the Governor and the attendant resources such a declaration provides.

       552. Assuming that the policy to supply different quality water to the water

 users of Flint and the surrounding communities was race neutral, the ELCRA

 Defendants are liable under the MCL 37.2302(a) because the impact of that policy

 had a grossly disparate negative impact on the predominately African American and

 poor water users in the City of Flint.

       553. As a direct and proximate result of the aforementioned violation of

 African American Plaintiffs’ rights under MCL 37.2302(a) by the ELCRA

 Defendants, African American Plaintiffs suffered extensive damages, including, but

 not limited to:

              • Serious and in some cases life threatening and irreversible
                bodily injury;

              • Substantial economic losses from medical expenses, lost
                wages, lost income, lost or impaired earning capacity, lost
                business profits, and reduced property values, among others;

              • Pain and suffering;

              • Embarrassment, outrage, mental anguish, fear and
                mortification, denial of social pleasures, and stress related
                physical symptoms.

       554. African American Plaintiffs and the African American Subclass are

 further entitled to an award costs and reasonable attorney fees, pursuant to MCL

 37.2802.
                                          191
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18      PageID.17995    Page 197
                                    of 224



                      COUNT VI—CAUSE OF ACTION
                    MONELL CLAIM: BY ALL PLAINTIFFS
                      AGAINST THE CITY OF FLINT
       555. At all times herein, Defendant City of Flint, acting through its official

 policymakers identified above, established and/or maintained the following

 customs, usages, policies and/or practices:

              • Undertaking, making and/or approving decisions with regard
                to the public water system of the City, while at all times
                knowing that these decisions would likely result in the
                creation and prolongation of a public health crisis to its
                residents, including the infliction of harm and injury to
                Plaintiffs herein;

              • Participating in the concealment of the above-described acts,
                injuries, and harms of which it was aware, through its
                supervisors and official policymakers;

              • Approving, encouraging, authorizing, condoning, and
                acquiescing in the decisions and acts of concealment that
                were committed by its employees, agents, supervisors and
                policymakers, all under color of law and all in violation of
                Plaintiffs’ rights under the Constitution;

              • Failure to train, supervise, and/or discipline agents,
                employees, and officials of the City of Flint to:

                    i.   Determine whether the water supplied to the public
                         has received adequate corrosion control;

                    ii. Never provide the users of public water in Flint with
                        water, the source of which has not received adequate
                        corrosion control;

                    iii. When water which has not received adequate
                         corrosion control is supplied to the public, to
                         immediately take steps and measures to end the supply

                                         192
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18          PageID.17996     Page 198
                                    of 224



                         of such water to the public;

                     iv. When water which has not received adequate
                         corrosion control is supplied to the public, to
                         immediately take steps and measures to warn and
                         instruct the public of the dangers and hazards of such
                         water and how to protect from harm and injury arising
                         therefrom; and

                     v. When water which has not received adequate
                        corrosion control is supplied to the public, to
                        immediately take all other necessary steps and
                        measures to protect the public.

       556. Each of the aforementioned customs, policies, and/or practices, i.e. the

 affirmative decisions made by the official policymakers, the failure to train,

 supervise, and/or discipline the individually named Defendants, was known to

 Defendant City, as highly likely and probable to cause violations of the

 constitutional rights of members of the public, including but not limited to Plaintiffs

 herein.

       557. The conduct of the individually named Defendants Walling, Croft,

 Glasgow, and Johnson was committed pursuant to the customs, policies, and/or

 practices of Defendant City.

       558. Each such custom, policy and/or practice, referenced above, was a

 moving force in the violations of Plaintiffs’ constitutional rights, as set forth herein.

       559. As a direct and proximate result of the aforementioned violations of

 Plaintiffs’ constitutional rights pursuant to Defendant City of Flint’s customs,


                                           193
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18             PageID.17997   Page 199
                                    of 224



 policies and/or practices, as alleged in this Consolidated Amended Complaint,

 Plaintiffs have suffered extensive damages, including, but not limited to:

              • Serious and in some cases life threatening and irreversible
                bodily injury;

              • Substantial economic losses from medical expenses, lost
                wages, lost income, lost or impaired earning capacity, lost
                business profits, reduced property values, among others;

              • Pain and suffering;

              • Embarrassment, outrage, mental anguish, fear and
                mortification, denial of social pleasures, and stress related
                physical symptoms.

       560.       Plaintiffs and Plaintiff Class members are further entitled to an

 award costs and reasonable attorney fees, pursuant to 42 U.S.C. § 1988.

                    COUNT VII—CAUSE OF ACTION
                 PROFESSIONAL NEGLIGENCE: BY ALL
              PLAINTIFFS AGAINST LAN PC, LAN INC. & LAD

       561. Plaintiffs and Plaintiff Class incorporate by reference the allegations set

 forth in all foregoing paragraphs, as if fully set forth herein.

       562. The LAN Defendants undertook, for consideration, to render services

 for the City of Flint, which they should have recognized as necessary for the

 protection of Plaintiffs and their property.

       563. The LAN Defendants undertook to perform a duty owed to Plaintiffs

 by the City of Flint and/or the State of Michigan. Additionally, the LAN Defendants,

 in undertaking to perform services related to the Flint water supply and in making
                                           194
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.17998     Page 200
                                    of 224



 public statements about the safety of the Flint water supply, assumed a duty directly

 to the Plaintiffs and the Class.

       564. Based on their undertaking, the LAN Defendants had a duty to

 Plaintiffs, as residents and property owners in the City of Flint, to exercise that

 degree of care consistent with the greater degree of knowledge and skill possessed

 by design professionals, as well as an ethical duty to report to public authorities the

 dangers posed to public health and property that would result from the failure to

 install and/or operate a proper anti-corrosive treatment when using the Flint River

 as a primary source of drinking water.

       565. The LAN Defendants also owed a duty to Plaintiffs to notify the proper

 authorities of unethical illegal practices of others whose actions or decisions posed

 threats to public health and property that would result from the failure to install

 and/or operate a proper anti-corrosive treatment when using the Flint River as a

 primary source of drinking water.

       566. The LAN Defendants’ duties to Plaintiffs included, but were not limited

 to, a duty to properly administer the placing of the FWTP into operation using the

 Flint River as a primary source, a duty to do so in such a manner that would not

 endanger the health and property of Plaintiffs, a duty to take other actions consistent

 with the greater degree of knowledge and skill possessed by design professionals,

 and/or the duty to report to public authorities the dangers posed to public health and


                                          195
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18       PageID.17999     Page 201
                                    of 224



 property that would result from the failure to install and/or provide proper anti-

 corrosive treatment when using the Flint River as a primary source of drinking water.

       567. Plaintiffs relied on the LAN Defendants to perform their duties.

       568. The LAN Defendants failed to exercise reasonable care in performing

 their duties, including in preparing for and executing the transition from treated

 DWSD water to untreated Flint River water, which was unsafe, toxic and unsuitable

 for human use.

       569. The LAN Defendants failed to undertake reasonable care and conduct

 as a professional engineering firm.

       570. The LAN Defendants failed to exercise reasonable care when they did

 not ensure that corrosion control measures were implemented in a water supply

 system containing lead pipes that was being transitioned to a highly corrosive water

 source.

       571. The LAN Defendants failed to exercise reasonable care when they

 failed to conduct a root cause analysis which would have uncovered that the source

 of the TTHM was corrosive water coursing through the City’s pipes, which also

 would cause the release of lead and legionella.

       572. The LAN Defendants failed to exercise reasonable care when they did

 not forcefully recommend the addition of phosphates to the water.

       573. The LAN Defendants failed to exercise reasonable care when they


                                         196
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18            PageID.18000   Page 202
                                    of 224



 failed to recommend that the City use a coagulant other than ferric chloride.

       574. The LAN Defendants failed to exercise reasonable care for other

 reasons alleged throughout this complaint, including ignoring at least several red

 flags that should have alerted them to the relevant problems.

       575. The LAN Defendants’ conduct and/or failure(s) to act constitutes gross

 negligence because they were so reckless that they demonstrated a substantial lack

 of concern for whether an injury or harm would result.

       576. The LAN Defendants’ professional negligence was voluntary conduct

 that inspired humiliation, outrage, and indignity by the Plaintiffs.

       577. The LAN Defendants’ conduct was malicious, willful, and wanton as

 to disregard the Plaintiffs’ rights, for the following reasons:

              • The LAN Defendants knew that Plaintiffs were relying upon
                them to provide Flint with safe water;

              • The LAN Defendants knew that the failure to include
                corrosion control chemicals posed threats to public health and
                property that would result in injury and damages to Plaintiffs;
                and/or

              • The LAN Defendants knew that the failure to notify and/or
                report to the proper authorities of unethical or illegal practices
                of others whose actions or decisions posed threats to public
                health and property that would result in injury and damages
                to Plaintiffs.

       578. Plaintiffs suffered harm resulting from the LAN Defendants’ failures to

 exercise reasonable care.


                                           197
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.18001    Page 203
                                    of 224



       579. The LAN Defendants’ failure(s) to exercise reasonable care was direct

 and proximate cause of the Plaintiffs’ injuries, which were entirely foreseeable.

       580. The LAN Defendants are liable to Plaintiffs for all harms resulting to

 them from the LAN Defendants’ failures to exercise reasonable care.

       581. As a direct and proximate result of the LAN Defendants’ actions and/or

 omissions, as alleged in this Consolidated Amended Complaint, Plaintiffs have

 suffered extensive damages, past, present and future, including, but not limited to:

              • Serious and in some cases life threatening and irreversible
                bodily injury;

              • Substantial economic losses from medical expenses, lost
                wages, lost income, lost or impaired earning capacity, lost
                business profits, and reduced property values, among others;

              • Pain and suffering;

              • Embarrassment, outrage, mental anguish, fear and
                mortification, denial of social pleasures, and stress related
                physical symptoms.

       582. As a result of the foregoing, in addition to compensatory damages,

 Plaintiffs seek an award of exemplary damages from the LAN Defendants so as to

 deter such morally reprehensible conduct by the LAN Defendants and similarly

 situated corporations in the future.

                   COUNT VIII—CAUSE OF ACTION
                 PROFESSIONAL NEGLIGENCE: BY ALL
            PLAINTIFFS AGAINST THE VEOLIA DEFENDANTS

       583. Plaintiffs and Plaintiff Class incorporate by reference the allegations set
                                         198
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18             PageID.18002   Page 204
                                    of 224



 forth in all foregoing paragraphs, as if fully set forth herein.

       584. Plaintiffs bring this cause of action against the Veolia Defendants.

       585. The Veolia Defendants undertook, for consideration, to render services

 for the City of Flint, which they should have recognized as necessary for the

 protection of Plaintiffs.

       586. The Veolia Defendants undertook to perform a duty owed to Plaintiffs

 by the City of Flint and/or the State of Michigan. Additionally, the Veolia

 Defendants, in undertaking to perform services related to the Flint water supply and

 in making public statements about the safety of the Flint water supply, assumed a

 duty directly to the Plaintiffs and the Class.

       587. Based on their undertaking, the Veolia Defendants had a duty to

 Plaintiffs to exercise reasonable care.

       588. Plaintiffs relied on the Veolia Defendants to perform the duty to inspect

 the City’s water supply to make sure that it was safe.

       589. The Veolia Defendants failed to undertake reasonable care and conduct

 as a professional engineering firm.

       590. The Veolia Defendants failed to exercise reasonable care in inspecting

 the city’s water system and issuing their interim and final reports.

       591. The Veolia Defendants failed to exercise reasonable care when they

 declared that Flint’s drinking water met federal and/or state and/or all applicable


                                           199
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18       PageID.18003       Page 205
                                    of 224



 requirements.

       592. The Veolia Defendants failed to exercise reasonable care when they

 represented that Flint’s drinking water was safe.

       593. The Veolia Defendants failed to exercise reasonable care when they

 discounted the possibility that problems unique to Flint’s water supply were causing

 medical harm and property and monetary damage.

       594. The Veolia Defendants failed to exercise reasonable care when they

 failed to warn about the dangers of lead leaching into Flint’s water system.

       595. The Veolia Defendants failed to exercise reasonable care when they did

 not forcefully recommend the immediate implementation of corrosion control for

 purposes of preventing lead contamination in Flint’s water supply.

       596. The Veolia Defendants failed to exercise reasonable care when they

 failed to conduct a root cause analysis which would have uncovered that the source

 of the TTHM was corrosive water coursing through the City’s pipes, which also

 would cause the release of lead and legionella.

       597. The Veolia Defendants failed to exercise reasonable care when they did

 not forcefully recommend the addition of phosphates to the water.

       598. The Veolia Defendants failed to exercise reasonable care when they

 failed to recommend that the City use a coagulant other than ferric chloride.

       599. The Veolia Defendants failed to exercise reasonable care through other


                                         200
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18           PageID.18004   Page 206
                                    of 224



 conduct described in this complaint.

       600. The Veolia Defendants’ conduct and/or failure(s) to act constitute gross

 negligence because it was so reckless that it demonstrated a substantial lack of

 concern for whether an injury or harm would result.

       601. The Veolia Defendants’ professional negligence was voluntary conduct

 that inspired humiliation, outrage, and indignity by the Plaintiffs.

       602. The Veolia Defendants’ conduct was malicious, willful, and wanton as

 to disregard the Plaintiffs’ rights for the following reasons:

              • The Veolia Defendants knew or should have known that
                Plaintiffs were relying upon them to provide Flint with safe
                water;

              • The Veolia Defendants knew or should have known that the
                failure to include corrosion control chemicals posed threats to
                public health and property that would result in injury and
                damages to Plaintiffs; and/or

              • The Veolia Defendants knew or should have known that the
                failure to notify and/or report to the proper authorities of
                unethical or illegal practices of others whose actions or
                decisions posed threats to public health and property that
                would result in injury and damages to Plaintiffs.

       603. Plaintiffs suffered harm resulting from the Veolia Defendants’ failures

 to exercise reasonable care to protect its undertaking.

       604. The Veolia Defendants’ failures to exercise reasonable care to protect

 their undertaking directly and proximately caused the Plaintiffs’ injuries and were

 entirely foreseeable.
                                           201
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18      PageID.18005    Page 207
                                    of 224



       605. The Veolia Defendants are liable to Plaintiffs for all harms resulting to

 them from the Veolia Defendants’ failures to exercise reasonable care.

       606. As a direct and proximate result of the violations of the Veolia

 Defendants’ actions and/or omissions, as alleged in this Consolidated Amended

 Complaint, Plaintiffs have suffered extensive damages, past, present and future,

 including, but not limited to:

              • Serious and in some cases life threatening and irreversible
                bodily injury;

              • Substantial economic losses from medical expenses, lost
                wages, lost income, lost or impaired earning capacity, lost
                business profits, and reduced property values, among others;

              • Pain and suffering;

              • Embarrassment, outrage, mental anguish, fear and
                mortification, denial of social pleasures, and stress related
                physical symptoms.

       607. Further, as a direct and proximate cause of the Veolia Defendants’ acts

 and omissions, Plaintiffs’ property has been damaged in the form of damaged pipes,

 service lines, and appliances in their homes, a diminution in property values, and

 other property and monetary damages.

       608. As a result of the foregoing, in addition to compensatory damages,

 Plaintiffs seek an award of exemplary damages from the Veolia Defendants.




                                        202
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18       PageID.18006     Page 208
                                    of 224



                     COUNT IX—CAUSE OF ACTION
  42 U.S.C. § 1983—14TH AMENDMENT SUBSTANTIVE DUE PROCESS—
       STATE CREATED DANGER: BY ALL PLAINTIFFS AGAINST
                      GOVERNMENT DEFENDANTS

       609. Plaintiffs and the Class incorporate by reference the allegations set forth

 in all foregoing paragraphs, as if fully set forth herein.

       610. Plaintiffs have a clearly established right under the substantive due

 process clause of the Fourteenth Amendment to the United States Constitution to be

 protected from risks, dangers, dangerous situations, or being made more vulnerable

 to increased risk of harms, affirmatively created and/or caused by persons acting

 under color of state law.

       611. The Government Defendants, while acting under color of state law,

 affirmatively created or exacerbated the dangers and dangerous situations to which

 Plaintiffs were exposed, making them more vulnerable to said dangers, and the

 Government Defendants did so with an extreme degree of culpability.

       612. The Government Defendants, while acting under color of state law,

 affirmatively continued, increased and perpetuated the dangers, risks of harm, and

 dangerous situations creating the public health crisis, when they deliberately and

 affirmatively denied, lied about, covered up, deceived, discredited, and ignored said

 known dangers and risks of harm to which they exposed Plaintiffs making them

 more vulnerable to said dangers.

       613. The Government Defendants were aware that their conduct could result

                                           203
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.18007    Page 209
                                    of 224



 in the deprivation of Plaintiffs’ due process rights to be protected from the dangers,

 dangerous situations, or being made more vulnerable to the dangers affirmatively

 created and perpetuated by them.

       614. This conduct was reckless, deliberately indifferent, and/or so

 outrageous as to shock the conscience, such that it was culpable in the extreme,

 insofar as the Government Defendants knew of and disregarded the substantial risk

 of serious harm to Plaintiffs.

       615. The dangers and risks of harm were discreet and special to Plaintiffs,

 as Flint water users and property owners in particular, and not risks affecting the

 public at large.

       616. The dangers and risks of harm to Plaintiffs from the ongoing exposure

 to the water toxins which were created and perpetuated by the Government

 Defendants, were so extreme as to be equivalent to private acts of violence visited

 upon them.

       617. These actions of the Government Defendants, all under color of law,

 constituted affirmative acts that caused and/or substantially increased the risks of

 physical, emotional and economic harm to the Plaintiffs.

       618. As a direct and proximate result of the aforementioned unconstitutional

 acts of the Government Defendants, which through the creation of state created

 danger, violated Plaintiffs’ fundamental property and/or liberty rights, as alleged in


                                          204
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18             PageID.18008   Page 210
                                    of 224



 this Consolidated Amended Complaint, Plaintiffs suffered extensive damages,

 including, but not limited to:

              •      Serious and in some cases life threatening and irreversible
                     bodily injury;

              •      Substantial economic losses from medical expenses, lost
                     wages, lost income, lost or impaired earning capacity, lost
                     business profits, and reduced property values, among
                     others;

              •      Pain and suffering;

              •      Embarrassment, outrage, mental anguish, fear and
                     mortification, denial of social pleasures, and stress related
                     physical symptoms.
       619.       The conduct of the Government Defendants was reckless and

 outrageous, entitling Plaintiffs and Plaintiff Class members to an award of punitive

 damages, as well as costs and reasonable attorney fees, pursuant to 42 U.S.C.

 § 1988.

                       COUNT X—CAUSE OF ACTION
                        FRAUD: BY ALL PLAINTIFFS
                     AGAINST THE VEOLIA DEFENDANTS

       620. Plaintiffs and Plaintiff Class incorporate by reference the allegations set

 forth in all foregoing paragraphs, as if fully set forth herein.

       621. Upon information and belief, and as further set forth above, the Veolia

 Defendants made false and material representations regarding the safety of Flint’s

 water, the nature and cause of the water quality problems in Flint, and the risks to


                                           205
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18       PageID.18009     Page 211
                                    of 224



 public health and property damage.

        622. Upon information and belief, the false and material representations

 include, but are not limited to, statements in the Veolia Defendants’ 2015 Interim

 Report that:

                • Flint’s water was “safe” and “in compliance with drinking
                  water standards[.]”

                • The observed discoloration was merely aesthetic and not
                  indicative of water quality or health problem, and

                • Medical problems are because “[s]ome people may be
                  sensitive to any water.

        623. Upon information and belief, the material representations and other acts

 and omissions of the Veolia Defendants constitute fraud.

        624. Upon information and belief, the Veolia Defendants knew the

 representations were made recklessly without any knowledge about their veracity.

        625. Upon information and belief, the Veolia Defendants made the

 representations with the intention that Plaintiffs would act and rely on them, which

 Plaintiffs did.

        626. As a direct and proximate result of the Veolia Defendants’ fraudulent

 representations, as alleged in this Consolidated Amended Complaint, Plaintiffs have

 suffered extensive damages, past, present and future, including, but not limited to:

                • Serious and in some cases life threatening and irreversible
                  bodily injury;


                                         206
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18             PageID.18010    Page 212
                                    of 224



              • Substantial economic losses from medical expenses, lost
                wages, lost income, lost or impaired earning capacity, lost
                business profits, reduced property values, among others;

              • Pain and suffering;

              • Embarrassment, outrage, mental anguish, fear and
                mortification, denial of social pleasures, and stress related
                physical symptoms.

                 COUNT XI—CAUSE OF ACTION
      NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS: BY
   INDIVIDUAL PLAINTIFFS AGAINST ENGINEERING DEFENDANTS

       627. Individual Plaintiffs and Plaintiff Class incorporate by reference the

 allegations set forth in all foregoing paragraphs, as if fully set forth herein.

       628. The Engineering Defendants owed Individual Plaintiffs and the Class a

 duty to exercise reasonable care.

       629. As alleged herein, the Engineering Defendants failed to exercise

 reasonable care, which had the direct and foreseeable result of causing Individual

 Plaintiffs and the Class severe emotional distress, embarrassment, outrage, mental

 anguish, fear and mortification, denial of social pleasures, and stress related physical

 symptoms.

                     COUNT XII—CAUSE OF ACTION
                NEGLIGENCE: BY ALL PLAINTIFFS AGAINST
                      ENGINEERING DEFENDANTS

       630. Plaintiffs and Plaintiff Class incorporate by reference the allegations set

 forth in all foregoing paragraphs, as if fully set forth herein.

                                           207
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18           PageID.18011    Page 213
                                    of 224



       631. The Engineering Defendants owed Plaintiffs and the Class a duty to

 exercise reasonable care.

       632. As alleged herein, the Engineering Defendants, individually and

 collectively, breached their duty of reasonable care by allowing contaminants to be

 released into the drinking water of the City of Flint, including but not limited to lead.

       633. Upon learning of the release of the contaminants, the Engineering

 Defendants owed Plaintiffs and the Class a duty to act reasonably to remediate,

 contain, and eliminate the contamination before it injured Plaintiffs, the Class, and

 their property and/or to act reasonably to minimize the damage to Plaintiffs, the

 Class, and their property.

       634. The Engineering Defendants breached that duty by failing to act

 reasonably in providing Plaintiffs and the Class usable water. Furthermore, the

 Engineering Defendants failed to take reasonable, adequate, and sufficient steps or

 action to eliminate, correct, or remedy any contamination after it occurred.

       635. The Engineering Defendants further breached that duty by failing to

 timely notify the Plaintiffs and the Class of the contamination of Flint’s drinking

 water, and, consequently, the presence of lead and other contaminants in the homes,

 businesses, and rental properties of Plaintiffs and the Class.

       636. As a result of the Engineering Defendants’ breaches of their duty to

 timely notify, Plaintiffs and the Class were forestalled from undertaking effective


                                           208
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18         PageID.18012     Page 214
                                    of 224



 and immediate remedial measures, and Plaintiffs and the Class have expended and/or

 will be forced to expend significant resources to test, monitor, and remediate the

 effects of the Engineering Defendants’ negligence for many years into the future.

       637. The Engineering Defendants negligently breached their duties to the

 Plaintiffs and the Class to ensure that the Flint water supply was safe and sufficiently

 secure as to prevent the release of the contaminants into the water facilities and,

 consequently, the homes and rental properties of Plaintiffs and Class Members.

       638. The Engineering Defendants willfully and wantonly breached their

 legal duty to properly remediate the contamination despite full knowledge of the

 extent of the contamination and the threat it poses to human health and safety.

       639. As a direct and proximate result of the Engineering Defendants’ actions

 and/or omissions, as alleged in this Consolidated Amended Complaint, Plaintiffs

 have suffered extensive damages, past, present and future, including, but not limited

 to:

              • Serious and in some cases life threatening and irreversible
                bodily injury;

              • Substantial economic losses from medical expenses, lost
                wages, lost income, lost or impaired earning capacity, lost
                business profits, and reduced property values, among others;

              • Pain and suffering;

              • Embarrassment, outrage, mental anguish, fear and
                mortification, denial of social pleasures, and stress related
                physical symptoms.
                                           209
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18             PageID.18013   Page 215
                                    of 224




                   COUNT XIII—CAUSE OF ACTION
          GROSS NEGLIGENCE: BY ALL PLAINTIFFS AGAINST THE
                     ENGINEERING DEFENDANTS

          640. Plaintiffs and Plaintiff Class incorporate by reference the allegations set

 forth in all foregoing paragraphs, as if fully set forth herein.

          641. The Engineering Defendants owed Plaintiffs and the Class a duty to

 exercise reasonable care. Upon learning of the release of the contaminants, the

 Engineering Defendants owed Plaintiffs and the Class a duty to act reasonably to

 remediate, contain, and eliminate the contamination before it injured Plaintiffs, the

 Class and their property.

          642. As alleged herein, the Engineering Defendants, individually and

 collectively, caused drinking water with concentrations of lead exceeding applicable

 standards, and legionella, to be provided to Plaintiffs and the Class in contravention

 of federal environmental statutes and guidelines. As such, the Engineering

 Defendants gross negligently, recklessly, willfully, wantonly, and/or intentionally

 contaminated drinking water in and around the real property of Plaintiffs and the

 Class.

          643. The Engineering Defendants owed Plaintiffs and the Class a duty to act

 with reasonable care in undertaking their obligations. As professional engineers, the

 Engineering Defendants had a duty to act as an engineer of ordinary learning,

 judgment, or skill would. As more fully described herein, the Engineering

                                            210
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18        PageID.18014     Page 216
                                    of 224



 Defendants breached their duties of care by (1) failing to conduct a root cause

 analysis which would have revealed that the pipes were corroding and causing lead

 and legionella to enter the residents’ homes; (2) failing to recognize at least several

 red flags that should alert a prudent engineer to extensive corrosion problems and

 lead to implementation of effective protective measures; (3) failing to advise the City

 that they were out of compliance with the Safe Drinking Water Act’s Lead and

 Copper Rule; (4) failing to advise the City that the addition of a corrosion inhibitor

 was necessary to prevent lead poisoning and Legionnaires’ disease; and (5)

 advising the City to use or even increase the dosage of highly acidic ferric chloride,

 rather than advising that the pH of the water should be increased.

       644. Defendants’ conduct was so reckless as to demonstrate a substantial

 lack of concern for whether injury would result to Plaintiffs or the Class.

       645. As a direct and proximate result of the Engineering Defendants’ actions

 and/or omissions, as alleged in this Consolidated Amended Complaint, Plaintiffs

 have suffered extensive damages, past, present and future, including, but not limited

 to:

              • Serious and in some cases life threatening and irreversible
                bodily injury;

              • Substantial economic losses from medical expenses, lost
                wages, lost income, lost or impaired earning capacity, lost
                business profits, and reduced property values, among others;

              • Pain and suffering;
                                          211
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18             PageID.18015   Page 217
                                    of 224




              • Embarrassment, outrage, mental anguish, fear and
                mortification, denial of social pleasures, and stress related
                physical symptoms.

                COUNT XIV—CAUSE OF ACTION
  GROSS NEGLIGENCE: BY ALL PLAINTIFFS AGAINST DEFENDANTS
   SNYDER, DILLON, LYON, SHEKTER-SMITH, ROSENTHAL, BUSCH,
   COOK, PRYSBY, WURFEL, WRIGHT, KURTZ, EARLEY, AMBROSE,
                 CROFT, JOHNSON, & GLASGOW

        646. Plaintiffs and Plaintiff Class incorporate by reference the allegations set

 forth in all foregoing paragraphs, as if fully set forth herein.

        647. Defendants Snyder, Dillon, Lyon, Shekter-Smith, Rosenthal, Busch,

 Cook, Prysby, Wurfel, Wright, Kurtz, Earley, Ambrose, Croft, Johnson, and

 Glasgow (“Governmental Gross Negligence Defendants”) had a duty to avoid

 reckless conduct in carrying out their duties as public employees.

        648. The Governmental Gross Negligence Defendants engaged in conduct

 so reckless as to demonstrate a substantial lack of concern for whether an injury

 results.

        649. The reckless nature of the negligent conduct of these Defendants

 deprives them of a governmental immunity defense. MCL 691.1407(c).

        650. This conduct was so reckless as to demonstrate a substantial lack of

 concern for whether an injury occurred because these Defendants:

              • Participated in decisions to substitute safe DWSD water with
                Flint River Water that they knew was unsafe and dangerous;


                                           212
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18      PageID.18016    Page 218
                                    of 224



              • Misrepresented to the public and governmental agencies
                through drinking water tests or epidemiolocal reports that the
                water was safe when the test results or reports indicated that
                this was not true;

              • Concealed from the public information about the dangerous
                qualities of the drinking water;

              • Informed the public that the water was safe to use knowing
                that this was false information which could result in serious
                injury to the consumer;

              • Exacerbated the seriousness of the harm by concealing the
                true nature of the unsafe condition of the drinking water;

              • Engaged in criminal conduct which was designed to conceal
                from the public and governmental agencies the true nature of
                the harm caused by their reckless conduct.

       651. The Governmental Gross Negligence Defendants’ conduct was

 reckless after the re-connection to City of Detroit water in October 2015 because

 Defendants continued to knowingly permit Flint water users to be exposed to

 dangerous water when they knew that the DWSD was still not safe to use because

 of the damage to the infrastructure.

       652. As a direct and proximate result of the Governmental Gross Negligence

 Defendants’ actions and/or omissions, as alleged in this Consolidated Amended

 Complaint, Plaintiffs have suffered extensive damages, past, present and future,

 including, but not limited to:

              • Serious and in some cases life threatening and irreversible
                bodily injury;

                                        213
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18       PageID.18017   Page 219
                                    of 224




             • Substantial economic losses from medical expenses, lost
               wages, lost income, lost or impaired earning capacity, lost
               business profits, and reduced property values, among others;

             • Pain and suffering;

             • Embarrassment, outrage, mental anguish, fear and
               mortification, denial of social pleasures, and stress related
               physical symptoms.

                              PRAYER FOR RELIEF
        Plaintiffs request the following relief from the Court:

             a. An order certifying damages classes pursuant to Fed. R. Civ.
                P 23(b)(3), injunctive relief classes pursuant to Fed. R. Civ.
                P. 23(b)(2), and an issue class pursuant to Fed. R. Civ. P.
                23(c)(4);

             b. An order declaring the conduct of the Government
                Defendants unconstitutional;

             c. An injunctive order to remediate the harm caused by the
                Government      Defendants’       unconstitutional    conduct
                including, but not limited to: repairs of private property and
                establishment of medical monitoring to provide health care
                and other appropriate services to Class members for a period
                of time deemed appropriate by the Court;

             d. Appointment of a monitor who will assist in the development
                of remedial plans including, but not limited to: early
                education, education intervention programs, criminal and
                juvenile justice evaluations;

             e. An order for an award of compensatory damages;

             f. An order for an award of punitive damages;

             g. An order for an award of exemplary damages;

                                         214
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18          PageID.18018     Page 220
                                    of 224




             h. An order for equitable relief;

             i.   An order for pre-judgment and post-judgment interest;

             j.   An order for an award of reasonable attorney’s fees and
                  litigation expenses; and

             k. An order for all such other relief the court deems equitable.

                          DEMAND FOR TRIAL BY JURY
       Plaintiffs demand a trial by jury as to all those issues triable as of right.




                                           215
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18   PageID.18019   Page 221
                                    of 224



    Dated: October 5, 2018                  Respectfully submitted,

    /s/ Theodore J. Leopold                 /s/ Michael L. Pitt
    Theodore J. Leopold                     Michael L. Pitt
    COHEN MILSTEIN SELLERS &                Cary S. McGehee
     TOLL PLLC                              PITT MCGEHEE PALMER &
    2925 PGA Boulevard                      RIVERS, P.C.
    Suite 220                               117 West 4th Street
    Palm Beach Gardens, FL 33410            Suite 200
    (561) 515-1400 Telephone                Royal Oak, MI 48067
    tleopold@cohenmilstein.com              (248) 398-9800 Telephone
                                            mpitt@pittlawpc.com
    Kit A. Pierson                          cmcgehee@pittlawpc.com
    Joseph M. Sellers
    Emmy L. Levens                          Paul Novak (P39524)
    Jessica Weiner                          Diana Gjonaj (P74637)
    COHEN MILSTEIN SELLERS &                Gregory Stamatopoulos (P74199)
     TOLL PLLC                              WEITZ & LUXENBERG, P.C.
    1100 New York Ave. NW                   3011 West Grand Boulevard
    Suite 500                               Suite 2150
    Washington, DC 20005                    Detroit, MI 48226
    (202) 408-4600 Telephone                (313) 800-4170 Telephone
    kpierson@cohenmilstein.com               pnovak@weitzlux.com
    jsellers@cohenmilstein.com              dgjonaj@weitzlux.com
    elevens@cohenmilstein.com               gstamatopoulos@weitzlux.com
    jweiner@cohenmilstein.com
                                            Robin L. Greenwald
    Vineet Bhatia                           WEITZ & LUXENBERG, P.C.
    Shawn Raymond                           700 Broadway
    SUSMAN GODFREY, L.L.P.                  New York, NY 10003
    1000 Louisiana Street                   (212) 558-5500 Telephone
    Suite 5100                              rgreenwald@weitzlux.com
    Houston, TX 77002
    (713) 651-3666 Telephone
    vbhatia@susmangodfrey.com
    sraymond@susmangodfrey.com




                                      216
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18   PageID.18020   Page 222
                                    of 224



 Stephen Morrissey                          Esther E. Berezofsky
 Jordan Connors                             BEREZOFSKY LAW GROUP, LLC
 SUSMAN GODFREY, L.L.P.                     Woodland Falls Corporate Center
 1201 Third Ave.                            210 Lake Drive East
 Suite 3800                                 Suite 101
 Seattle, WA 98101                          Cherry Hill, NJ 08002
 (206) 516-3880 Telephone                   (856) 667-0500 Telephone
 smorrissey@susmangodfrey.com               eberezofsky@eblawllc.com
 jconnors@susmangodfrey.com
                                            Teresa Caine Bingman (P56807)
 Peretz Bronstein                           THE LAW OFFICES OF TERESA
 Shimon Yiftach                             A. BINGMAN, PLLC
 BRONSTEIN, GEWIRTZ &                       4131 Okemos Road
  GROSSMAN, LLC                             Suite 12
 60 East 42nd Street                        Okemos, MI 48864
 Suite 4600                                 (877) 957-7077 Telephone
 New York, NY 10165                         tbingman@tbingmanlaw.com
 (212) 697-6484 Telephone
 peretz@bgandg.com                          William Goodman (P14173)
 shimony@bgandg.com                         Julie H. Hurwitz (P34720)
                                            Kathryn Bruner James (P71374)
 Bradford M. Berry                          GOODMAN & HURWITZ PC
 Khyla D. Craine                            1394 E. Jefferson Ave
 Anson C. Asaka                             Detroit, MI 48207
 NAACP                                      (313) 567-6170 Telephone
 4805 Mt. Hope Dr.                          bgoodman@goodmanhurwitz.com
 Baltimore, MD 21215                        jhurwitz@goodmanhurwitz.com
 (410) 580-5777 Telephone
 bberry@naacpnet.org                        Deborah A. LaBelle (P31595)
 kcraine@naacpnet.org                       LAW OFFICES OF DEBORAH A.
 aasaka@naacpnet.org                        LABELLE
                                            221 N. Main St.
 Kathryn P. Hoek                            Suite 300
 SUSMAN GODFREY, L.L.P.                     Ann Arbor, MI 48104
 1901 Avenue of the Stars                   (734) 996-5620 Telephone
 Suite 950                                  deblabelle@aol.com
 Los Angeles, CA 90067
 (310) 789-3100 Telephone
 khoek@susmangodfrey.com


                                      217
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18    PageID.18021    Page 223
                                    of 224


 Neal H. Weinfield                          Trachelle C. Young (P63330)
 THE DEDENDUM GROUP                         TRACHELLE C. YOUNG &
 (312) 613-0800 Telephone                   ASSOCIATES PLLC
 nhw@dedendumgroup.com                      2501 N. Saginaw St.
                                            Flint, MI 48505
 Cirilo Martinez (P65074)                   (810) 239-6302 Telephone
 LAW OFFICE OF CIRILO                       trachelleyoung@gmail.com
 MARTINEZ, PLLC
 3010 Lovers Lane                           Brian McKeen (P34123)
 Kalamazoo, MI 49001                        Claire Vergara (P77654)
 (269) 342-1112 Telephone                   McKEEN & ASSOCIATES, PC
 martinez_cirilo@hotmail.com                645 Griswold Street
                                            Suite 4200
 David J. Shea                              Detroit, MI 48226
 SHEA AIELLO, PLLC                          (313) 961-4400 Telephone
 26100 American Drive                       bjmckeen@mckeenassociates.com
 2nd Floor                                  cvergara@mckeenassociates.com
 Southfield, MI 48034
 (248) 354-0224 Telephone                   Cynthia M. Lindsey (P37575)
 david.shea@sadplaw.com                     Shermane T. Sealey (P32851)
                                            CYNTHIA M. LINDSEY &
 Mark L. McAlpine (P35583)                  ASSOCIATES, PLLC
 Jayson E. Blake (P56128)                   8900 E. Jefferson Avenue
 MCALPINE PC                                Suite 612
 3201 University Drive                      Detroit, MI 48214
 Suite 100                                  (248) 766-0797 Telephone
 Auburn Hills, MI 48326                     cynthia@cmlindseylaw.com
 (248) 373-3700 Telephone
                                            shermane@cmlindseylaw.com
 mlmcalpine@mcalpinelawfirm.com
 jeblake@mcalpinelawfirm.com
                                            Andrew P. Abood (P43366)
                                            ABOOD LAW FIRM
                                            246 East Saginaw Street
                                            Suite One
                                            East Lansing, Michigan 48823
                                            (517) 332-5900 Telephone
                                            andrew@aboodlaw.com




                                      218
Case 5:16-cv-10444-JEL-MKM ECF No. 620-3 filed 10/05/18      PageID.18022    Page 224
                                    of 224


                          CERTIFICATE OF SERVICE
 The undersigned certifies that the foregoing instrument was filed with the U.S.
 District Court through the ECF filing system and that all parties to the above case
 were served via the ECF filing system on October 5, 2018.


 Dated: October 5, 2018                       /s/ Emmy L. Levens
                                              Emmy L. Levens
                                              COHEN MILSTEIN SELLERS
                                              & TOLL PLLC
                                              1100 New York Ave. NW
                                              Suite 500
                                              Washington, DC 20005
                                              (202) 408-4600 Telephone
                                              elevens@cohenmilstein.com




                                        219
